--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                           Exhibit 10.2



 

 
AMENDED AND RESTATED REVOLVING CREDIT
AND TERM LOAN AGREEMENT


dated as of November 22, 2010


among


BRISTOW GROUP INC.
as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
and
BANK OF AMERICA, N.A.


as Co-Syndication Agents




WELLS FARGO BANK, NATIONAL ASSOCIATION,
REGIONS BANK,
and
BBVA COMPASS


as Co-Documentation Agents


and




SUNTRUST BANK
as Administrative Agent








====================================================================




SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Lead Arranger and Sole Bookrunner

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page


ARTICLE I
         
DEFINITIONS; CONSTRUCTION
2
 
Section 1.1.
Definitions
2
 
Section 1.2.
Classifications of Loans and Borrowings
30
 
Section 1.3.
Accounting Terms and Determination
30
 
Section 1.4.
Terms Generally
31



ARTICLE II
         
AMOUNT AND TERMS OF THE COMMITMENTS
31
 
Section 2.1.
General Description of Facilities
32
 
Section 2.2.
Revolving Loans
32
 
Section 2.3.
Procedure for Revolving Borrowing
32
 
Section 2.4.
Swingline Commitment
33
 
Section 2.5.
Term Loan Commitments
34
 
Section 2.6.
Funding of Borrowings
35
 
Section 2.7.
Interest Elections
35
 
Section 2.8.
Optional Reduction and Termination of Commitments
36
 
Section 2.9.
Repayment of Loans
37
 
Section 2.10.
Evidence of Indebtedness
37
 
Section 2.11.
Optional Prepayments
38
 
Section 2.12.
Mandatory Prepayments
38
 
Section 2.13.
Interest on Loans
40
 
Section 2.14.
Fees
42
 
Section 2.15.
Computation of Interest and Fees
43
 
Section 2.16
[Intentionally Omitted]
43
 
Section 2.17.
Illegality
43
 
Section 2.18.
Increased Costs
44
 
Section 2.19.
Funding Indemnity
45
 
Section 2.20.
Taxes
46
 
Section 2.21.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
48
 
Section 2.22.
Letters of Credit
49
 
Section 2.23.
Increase of Commitments; Additional Lenders; Release of Collateral
53
 
Section 2.24.
Mitigation of Obligations
55
 
Section 2.25.
Replacement of Lenders
55
 
Section 2.26.
Alternate Currency Provisions
55
 
Section 2.27.
European Economic and Monetary Union
57
 
Section 2.28.
Reallocation and Cash Collateralization of Defaulting Lender Commitment
59




 
 

--------------------------------------------------------------------------------

 



ARTICLE III
         
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
62
 
Section 3.1.
Conditions To Initial Borrowing
62
 
Section 3.2.
Each Credit Event
65
  Section 3.3.  Delivery of Documents  66



ARTICLE IV
         
REPRESENTATIONS AND WARRANTIES
66
 
Section 4.1.
Existence; Power
66
 
Section 4.2.
Organizational Power; Authorization
66
 
Section 4.3.
Governmental Approvals; No Conflicts
66
 
Section 4.4.
Financial Statements
67
 
Section 4.5.
Litigation and Environmental Matters
67
 
Section 4.6.
Compliance with Laws and Agreements
67
 
Section 4.7.
Investment Company Act, Etc
67
 
Section 4.8.
Taxes; Fees
67
 
Section 4.9.
Margin Regulations
68
 
Section 4.10.
ERISA
68
 
Section 4.11.
Ownership of Property
68
 
Section 4.12.
Disclosure
69
 
Section 4.13.
Labor Relations
69
 
Section 4.14.
Subsidiaries
69
 
Section 4.15.
Insolvency
69
 
Section 4.16
OFAC
69
 
Section 4.17.
Compliance with Patriot Act and Other Laws
69
 
Section 4.18.
Security Documents
70
 
Section 4.19.
Existing Indebtedness
70



ARTICLE V
         
AFFIRMATIVE COVENANTS
 
71
 
Section 5.1.
Financial Statements and Other Information
71
 
Section 5.2.
Notices of Material Events
72
 
Section 5.3.
Existence; Conduct of Business
72
 
Section 5.4.
Compliance with Laws, Etc.
72
 
Section 5.5.
Payment of Obligations
73
 
Section 5.6.
Books and Records
73
 
Section 5.7.
Visitation, Inspection, Etc.
73
 
Section 5.8.
Maintenance of Properties; Insurance
73
 
Section 5.9.
Use of Proceeds and Letters of Credit
74
 
Section 5.10.
Additional Subsidiaries
74
 
Section 5.11.
Further Assurances
75




 
ii

--------------------------------------------------------------------------------

 



 
ARTICLE VI
         
FINANCIAL COVENANTS
 
76
 
Section 6.1.
Leverage Ratio
76
 
Section 6.2.
Interest Coverage Ratio
76



ARTICLE VII
         
NEGATIVE COVENANTS
 
76
 
Section 7.1.
Indebtedness
76
 
Section 7.2.
Negative Pledge
77
 
Section 7.3.
Fundamental Changes
77
 
Section 7.4.
Loans and Other Investments, Etc.
78
 
Section 7.5.
Restricted Payments
79
 
Section 7.6.
Sale of Assets
79
 
Section 7.7.
Transactions with Affiliates
79
 
Section 7.8.
Restrictive Agreements
79
 
Section 7.9.
Hedging Transactions
80
 
Section 7.10.
Amendment to Material Documents
80
 
Section 7.11.
Accounting Changes
80



ARTICLE VIII
 



EVENTS OF DEFAULT
 
80
 
Section 8.1.
Events of Default
80



ARTICLE IX
 



THE ADMINISTRATIVE AGENT
 
84
 
Section 9.1.
Appointment of Administrative Agent
84
 
Section 9.2.
Nature of Duties of Administrative Agent
84
 
Section 9.3.
Lack of Reliance on the Administrative Agent
85
 
Section 9.4.
Certain Rights of the Administrative Agent
85
 
Section 9.5.
Reliance by Administrative Agent
85
 
Section 9.6.
The Administrative Agent in its Individual Capacity
85
 
Section 9.7.
Successor Administrative Agent
86
 
Section 9.8.
Authorization to Execute other Loan Documents
86
 
Section 9.9.
Documentation Agent; Syndication Agent
86




 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE X


MISCELLANEOUS
 
87
 
Section 10.1.
Notices
87
 
Section 10.2.
Waiver; Amendments
89
 
Section 10.3.
Expenses; Indemnification
90
 
Section 10.4.
Successors and Assigns
92
 
Section 10.5.
GOVERNING LAW; JURISDICTION CONSENT TO SERVICE OF PROCESS
96
 
Section 10.6.
WAIVER OF JURY TRIAL
97
 
Section 10.7.
Right to Setoff
97
 
Section 10.8.
Counterparts; Integration
97
 
Section 10.9.
Survival
98
 
Section 10.10.
Severability
98
 
Section 10.11.
Confidentiality
98
 
Section 10.12.
Interest Rate Limitation
99
 
Section 10.13.
Waiver of Effect of Corporate Seal
99
 
Section 10.14.
Patriot Act
99
 
Section 10.15.
Officer’s Certificates
99
 
Section 10.16.
Effect of Inclusion of Exceptions
99



Schedules
     
Schedule I
Applicable Margin and Applicable Percentage
   
Schedule II
Commitment Amounts
   
Schedule 2.9
Term Loan Amortization Schedule
   
Schedule 2.22
Existing Letters of Credit
   
Schedule 4.14
Subsidiaries
   
Schedule 7.1
Existing Indebtedness
   
Schedule 7.2
Existing Liens
   
Schedule 7.4
Existing Investments
 




 
iv

--------------------------------------------------------------------------------

 



Exhibits
     
Exhibit A
Form of Revolving Credit Note
   
Exhibit B
Form of Swingline Note
   
Exhibit C
Form of Term Loan Note
   
Exhibit D
Form of Assignment and Acceptance
   
Exhibit E
Form of Subsidiary Guaranty Agreement
   
Exhibit F
Form of Joinder
   
Exhibit 2.4
Form of Notice of Revolving Borrowing
   
Exhibit 2.4
Form of Notice of Swingline Borrowing
   
Exhibit 2.5
Form of Notice of Term Loan Borrowing
   
Exhibit 2.8
Form of Notice of Continuation/Conversion
   
Exhibit 3.1(b)(ix)
Form of Secretary’s Certificate of Bristow Group Inc.
   
Exhibit 3.1(b)(xiii)
Form of Officers Certificate
   
Exhibit 5.1(c)
Form of Compliance Certificate
 



 
v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED REVOLVING CREDIT
AND TERM LOAN AGREEMENT


THIS AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made and entered into as of November 22, 2010, by and among
BRISTOW GROUP INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions and lenders from time to time party hereto (the
“Lenders”), SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”), JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION and BANK OF AMERICA, N.A., as Co-Syndication Agents (collectively,
the “Syndication Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, REGIONS
BANK, and BBVA COMPASS as Co-Documentation Agents (collectively, the
“Documentation Agent”).
 
W I T N E S S E T H:


WHEREAS, the Borrower, certain of the Lenders, the Administrative Agent, the
Issuing Bank and the Swingline Lender are parties to that certain Revolving
Credit Agreement dated as of August 3, 2006 (as heretofore amended or modified
from time to time, the "Existing Credit Agreement";
 
WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement, including (a) the increase of the Aggregate Revolving Commitment
Amount (as defined in the Existing Credit Agreement) to $175,000,000, (b) the
extension of a term loan in the aggregate principal amount of $200,000,000 with
a maturity date of November 22, 2015, (c) the extension of the  Revolving
Commitment Termination Date (as defined in the Existing Credit Agreement) to
November 22, 2015 and (d) to make certain other modifications to the Existing
Credit Agreement, as more fully set forth herein;
 
WHEREAS, subject to the terms and conditions hereto, the Lenders are willing to
agree to such amendments, and the parties hereto have agreed to effect such
amendments through an amendment and restatement of the Existing Credit
Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS; CONSTRUCTION
 
Section 1.1. Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Accounts” shall mean, for any Person, all “accounts” as defined in the Uniform
Commercial Code, now or hereafter owned or acquired by such Person or in which
such Person now or hereafter has or acquires any rights and, in any event, shall
mean and include, without limitation, (a) all accounts receivable, contract
rights, book debts, notes, drafts and other obligations or indebtedness owing to
such Person arising from the sale or lease of goods or other property by it or
the performance of services by it (including, without limitation, any such
obligation which might be characterized as an account, contract right or general
intangible under the Uniform Commercial Code in effect in any jurisdiction),
(b) all of such Person’s rights in, to and under all sales orders for goods,
services or other property, and all of such Person’s rights to any goods,
services or other property represented by any of the foregoing (including
returned or repossessed goods and unpaid sellers’ rights of rescission,
replevin, reclamation and rights to stoppage in transit), (c) all monies due to
or to become due to such Person under all contracts for the sale, lease or
exchange of goods or other property or the performance of services by it
(whether or not yet earned by performance on the part of such Person), and
(d) all collateral security and guarantees of any kind given to such Person with
respect to any of the foregoing.
 
“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.
 
“Additional Lender” shall have the meaning given to such term in Section 2.23.
 
“Additional Permitted Investments” shall have the meaning given to such term in
Section 7.4(g).
 
“Additional Revolving Commitment Amount” shall have the meaning given to such
term in Section 2.23.
 
“Additional Term Loan Commitment Amount” shall have the meaning given to such
term in Section 2.23.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount is the Dollar Equivalent of
$175,000,000.
 
 
2

--------------------------------------------------------------------------------

 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Aggregate Term Loan Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Term Loan Commitments from time to time. The Aggregate
Term Loan Commitment Amount is the Dollar Equivalent of $200,000,000.
 
“Aggregate Term Loan Commitments” shall mean, collectively, all Term Loan
Commitments of all Lenders at any time outstanding.
 
“Agreement” shall have the meaning assigned to such term in the opening
paragraph hereof.
 
“Aircraft Security Agreement” shall mean any aircraft security agreement
substantially in the form of Exhibit B to the Security Agreement.
 
“Alternate Currency” shall mean Euros, Pounds and any other freely convertible,
transferable foreign Currency readily available to all Lenders through
customizing sources.
 
“Alternate Currency Letter of Credit” shall mean any letter of credit issued in
an Alternate Currency by the Issuing Bank for the account of the Borrower
pursuant to Section 2.23.
 
“Alternate Currency Loan” shall mean a Revolving Loan denominated in an
Alternate Currency.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Borrowing and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Borrowing.
 
“Applicable Margin” shall mean, as of any date, (a) with respect to all Term
Loans and Revolving Loans outstanding on any date, a percentage per annum
determined by reference to the applicable Leverage Ratio in effect on such date
as set forth on Schedule I; provided, that a change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the second
Business Day after which the Borrower delivers or is deemed to deliver pursuant
to Section 10.1(b)(ii) each of the financial statements required by Section
5.1(a) and (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate within ten (10) days
of the delivery date set forth in Section 5.1, the Applicable Margin shall be at
Level VI as set forth on Schedule I and interest shall be calculated and payable
at Level VI for the period from the second Business Day after the delivery date
for the financial statements and Compliance Certificate set forth in Section 5.1
until such time as such financial statements and Compliance Certificate are
delivered, at which time the Applicable Margin shall be determined as provided
above.  Notwithstanding the foregoing, the Applicable Margin from the Closing
Date until the date by which the financial statements and Compliance Certificate
for the Fiscal Quarter ending June 30, 2011 are required to be delivered shall
be the greater of (x) 2.50% and (y) the appropriate percentage based on the
Leverage Ratio set forth on Schedule I.  In the event that any Compliance
 
 
 
3

--------------------------------------------------------------------------------

 
 
Certificate delivered hereunder is shown to be inaccurate with regard to the
Leverage Ratio, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the pricing grid set forth
on Schedule I (the “Accurate Applicable Margin”) for any period that such
Compliance Certificate covered, then (i) the Borrower shall immediately deliver
to the Administrative Agent a corrected Compliance Certificate, for such period,
(ii) the Applicable Margin shall be adjusted such that after giving effect to
the corrected financial statements or Compliance Certificate, as the case may
be, the Applicable Margin shall be reset to the Accurate Applicable Margin based
upon the pricing grid set forth on Schedule I for such period and (iii) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.   The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.
 
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee, with respect to the Revolving Commitments, and the ticking fee,
with respect to the Term Loan Commitments, as of any date, the percentage per
annum determined by reference to the Leverage Ratio in effect on such date as
set forth on Schedule I; provided, that a change in the Applicable Percentage
resulting from a change in the Leverage Ratio shall be effective on the second
Business Day after which the Borrower delivers or is deemed to deliver pursuant
to Section 10.1(b)(ii) each of the financial statements required by Section
5.1(a) and (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate within ten (10) days
of the delivery date set forth in Section 5.1, the Applicable Percentage shall
be at Level VI as set forth on Schedule I and the fee shall be calculated and
payable at Level VI for the period from the second Business Day after the
delivery date for the financial statements and Compliance Certificate set forth
in Section 5.1 until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above.  Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee and ticking fee from the Closing Date until
the date by which the financial statements and Compliance Certificate for the
Fiscal Quarter ending June 30, 2011 are required to be delivered shall be at the
greater of (x) 0.375% and (y) the appropriate percentage based on the Leverage
Ratio set forth on Schedule I.  In the event that any Compliance Certificate
delivered hereunder is shown to be inaccurate with regard to the Leverage Ratio,
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage based upon the pricing grid set forth on Schedule I (the
“Accurate Applicable Percentage”) for any period that such Compliance
Certificate covered, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Percentage shall be adjusted such that after
giving effect to the corrected Compliance Certificate, the Applicable Percentage
shall be reset to the Accurate Applicable Percentage based upon the pricing grid
set forth on Schedule I for such period and (iii) the Borrower shall immediately
pay to the Administrative Agent, for the account of the Lenders, the accrued
additional commitment fee and ticking fee owing as a result of such Accurate
Applicable Percentage for such period.  The provisions of this definition shall
not limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.
 
 
4

--------------------------------------------------------------------------------

 
 
 “Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit D attached hereto or any other form approved by the
Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, or any successor statute.
 
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%) per
annum.  The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to
customers.  The Administrative Agent may make commercial loans or other loans at
rates of interest at, above or below the Administrative Agent’s prime lending
rate.  Each change in the Administrative Agent’s prime lending rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Borrower” shall have the meaning in the introductory paragraph hereof.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurocurrency Rate Loans, as to which a single Interest Period is in effect, or
(ii) a Swingline Loan.
 
“Business Day” means any day other than a Saturday or Sunday on which banks are
not authorized or required to close in Atlanta, Georgia or New York, New York
and, if the applicable Business Day relates to the advance or continuation of,
conversion into, or payment on a Eurocurrency Rate Loan (i) in an Alternate
Currency other than Euros, on which banks are dealing in Currency deposits, as
applicable, in the applicable interbank eurocurrency market in London, England,
and in the country of issue of such Currency of such Eurocurrency Rate Loan, and
(ii) in Euros, on which the TARGET payment system is open for the settlement of
payments in Euros.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
 
5

--------------------------------------------------------------------------------

 
 
“Capital Stock” shall mean any capital stock (or in the case of a partnership or
limited liability company, the partners’ or members’ equivalent equity interest)
of the Borrower or any of its Subsidiaries (to the extent issued to a Person
other than the Borrower), whether common or preferred.
 
“Cash Collateralize” shall mean, in respect of any Obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such Obligations in Dollars, with the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 50% or more of the outstanding shares of the voting stock of the Borrower, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated;
provided, however, that, with respect to clause (ii) above a transaction in
which the Borrower becomes a Subsidiary of another Person (other than a Person
that is an individual) shall not constitute a Change in Control if
 
(a) the stockholders of the Borrower immediately prior to such transaction
"beneficially own" (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), directly or indirectly through one or more intermediaries, at
least a majority of the voting power of the outstanding Voting Stock of the
Borrower immediately following the consummation of such transaction; and
 
(b) immediately following the consummation of such transaction, no "person" (as
such term is defined above), other than such other Person (but including the
holders of the equity interests of such other Person), "beneficially owns" (as
such term is defined above), directly or indirectly through one or more
intermediaries, more than 50% of the voting power of the outstanding voting
stock of the Borrower.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; it being understood, for the avoidance
of doubt, that all future requests, guidelines, directives, interpretations and
regulations issued by any Governmental Authority (whether or not having the
force of law) and related acts of compliance as described in clause (iii) of
this definition of “Change in Law” in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act are within this definition of “Change in
Law”.
 
 
6

--------------------------------------------------------------------------------

 
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment, Term Loan Commitment or a Swingline
Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is the subject of a Lien granted pursuant to a Loan
Document to the Administrative Agent for the benefit of the Lenders to secure
the whole or any part of the Obligations or any Guarantee thereof or any
Guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing.  For the
avoidance of doubt, Collateral shall exclude the aircraft, rotors, engines and
other equipment or property not subject to an Aircraft Security Agreement or
other security agreement securing the Obligations filed with the Federal
Aviation Administration and/or the International Registry of Mobile Assets
maintained under the Cape Town Convention and the Aircraft Protocol adopted on
November 16, 2001, at Cape Town, South Africa or their successors or similar
registries for the recordation of interests therein, and the charters, general
intangibles, receivables, accessions and other property related thereto.
 
 “Collateral Asset Value” shall mean, for the Borrower and the Guarantors, for
any period, determined on a consolidated basis in accordance with GAAP, the sum
of the book value of the Borrower’s and the Guarantors’ accounts receivable,
inventory, equipment, deposit accounts, investment property (other than the
Capital Stock of any Subsidiary of the Borrower owned by the Borrower or such
Guarantor) and cash that are subject to a perfected first priority lien and
Pledged Aircraft (based on desktop or other fair market valuation methods
acceptable to the Administrative Agent completed by a reputable aircraft
appraisal company acceptable to the Administrative Agent) that are subject to a
perfected first priority lien (subject to Liens not prohibited hereunder) in
favor of the Administrative Agent, as reflected on the most recently delivered
financial statements of the Borrower and its Subsidiaries.
 
“Collateral Asset Value Ratio” shall mean that at all times that the Borrower’s
Additional Permitted Investments exceed 15% of the Borrower’s Consolidated Net
Tangible Assets, the Borrower shall maintain a ratio of Collateral Asset Value
to Senior Secured Debt, as of the most recently completed fiscal quarter for
which financial statements are available, of at least 1.10:1.00; provided, that,
notwithstanding the foregoing, as of any date of determination, the actual
principal amount of Senior Secured Debt outstanding shall be used in determining
the ratio of Collateral Asset Value to Senior Secured Debt.
 
7

--------------------------------------------------------------------------------

 
 
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).
 
“Compliance Certificate” shall mean a certificate from the chief financial
officer treasurer or controller of the Borrower in the form of, and containing
the certifications set forth in, the certificate attached hereto as Exhibit
5.1(c).
 
“Consolidated Current Liabilities” shall mean, for the Borrower and its
Subsidiaries for any period the total liabilities (including tax and other
proper accruals) of the Borrower and its Subsidiaries on a consolidated basis at
such date which may properly be classified as current liabilities in accordance
with GAAP, after eliminating all current maturities of long-term Indebtedness.
 
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, and without duplication an amount equal to the sum of (a) Consolidated
Net Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense, (ii)
income tax expense, (iii) depreciation and amortization and (iv) without
duplication, cash dividends received from unconsolidated affiliates that are
accounted for by the equity accounting method, but excluding, in the case of the
foregoing clauses (a) and (b), any net income or net loss and expenses and
charges of any SPVs, in all cases determined on a consolidated basis in
accordance with GAAP in each case for such period.
 
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, and without duplication, the sum of (i) total interest expense,
including without limitation the interest component of any payments in respect
of Capital Lease Obligations for borrowed money constituting
Indebtedness capitalized or expensed during such period (whether or not actually
paid during such period) plus (ii) the net amount payable (or minus the net
amount receivable) with respect to any interest rate Hedging Transactions during
such period (whether or not actually paid or received during such period) plus
(iii) Consolidated Lease Expense (whether or not actually paid during such
period).
 
“Consolidated Lease Expense” shall mean, for the Borrower and its Subsidiaries
for any period, the aggregate amount of rental expense payable by such Persons
on leases of real and personal property (excluding Capital Lease Obligations)
associated with Indebtedness determined on a consolidated basis in accordance
with GAAP for such period.
 
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary or non-recurring gains or losses, (ii) any gains or losses
attributable to write-ups or write-downs of assets, (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (iv) any unremitted earnings of any Subsidiary
that is subject to restrictions as to the payment of dividends or distributions
and (v) any income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary on the date that such Person’s assets are acquired by the Borrower or
any Subsidiary.
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Net Tangible Assets” of any Person shall mean, as of any date,
Consolidated Tangible Assets of such Person at such date, minus all Consolidated
Current Liabilities of such person at such date.
 
“Consolidated Tangible Assets” shall mean for the Borrower and its Subsidiaries
for any period, the consolidated assets of the Borrower and its Subsidiaries
(other than SPVs) at such date, minus the sum of (1) the net book value of all
assets that would be classified as intangible under GAAP (including, without
limitation, goodwill, organizational expenses, trademarks, trade names,
copyrights, patents, licenses and any rights in any thereof) and (2) any prepaid
expenses, deferred charges and unamortized debt discount and expense, in each
case as determined in accordance with GAAP.


“Consolidated Total Assets” shall mean as of any date of determination, the
aggregate book value of the assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP as of such date.
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
 
“Contractual Currency” shall have the meaning given to such term in
Section 2.26.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Control Account Agreements” shall mean each tri-party agreement by and among a
Loan Party, the Administrative Agent and a depository bank or securities
intermediary at which such Loan Party maintains any deposit accounts or
investment accounts in the United States, granting “control” over such deposit
accounts and investment accounts to the Administrative Agent in a manner that
perfects the Lien of the Administrative Agent under the UCC.
 
“Conversion Date” shall have the meaning given to such term in Section 2.26.
 
“Copyright” shall have the meaning assigned to such term in the Security
Agreement.


“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements executed in favor of the Administrative Agent, on behalf of itself
and the Lenders, by the Loan Parties owning Copyrights or licenses of
Copyrights.
 
“Currency” shall mean Dollars or any Alternate Currency.
 
9

--------------------------------------------------------------------------------

 
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for two or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit or to the Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”), unless such amount is the subject of a good faith
dispute (ii) such Lender has notified the Administrative Agent, or has stated
publicly, (a) that it will not comply with any such funding obligation
hereunder, or (b) that it has defaulted on its obligation to fund generally
under any other loan agreement, credit agreement or other financing agreement
(unless in each case such notification or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent under this Agreement cannot be satisfied, (iii) such Lender has, for
two or more Business Days, failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, (iv) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or (v) an event
of the kind referred to in the definition of “Lender Insolvency Event” has
occurred and is continuing in respect of any financial institution affiliate of
such Lender. The Administrative Agent will promptly send to all parties hereto a
copy of any notice to the Borrower provided for in this definition.


“Default Interest” shall have the meaning given to such term in Section 2.13(c).
 
“Designated Asset Sales” shall mean sales of inventory or equipment which is
worthless or obsolete or no longer necessary or useful to the proper conduct of
the Borrower’s or any of its Subsidiaries’ business, so long as the aggregate
consideration received in respect of all such sales made in any Fiscal Year does
not exceed $20,000,000.
 
“Determination Date” shall mean:
 
(a)   in connection with any new Alternate Currency Loan or Obligation relating
to an Alternate Currency Letter of Credit, the Business Day which is the earlier
of the date such credit is extended or the date the interest rate is set, as
applicable;
 
(b)   in connection with the continuation of a Borrowing into a new Interest
Period, the Business Day which is the earlier of the date such Borrowing is
continued or the date the rate is set, as applicable; or
 
(c)   the date of any reduction of the Revolving Commitments pursuant to the
terms of Article II;  and
 
(d)   such additional dates, not more frequently than once a calendar quarter if
no Default has occurred, as may be determined by the Administrative Agent.
 
“Disqualified Stock” shall mean any Capital Stock that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by Borrower or such Subsidiary at
the option of the holder thereof for Indebtedness or cash, in whole or in part
or (iii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness, on or prior to, in the case of clause (i), (ii) or (iii), the
first anniversary of the Revolving Commitment Termination Date.
 
10

--------------------------------------------------------------------------------

 
 
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Dollar Equivalent” means, on any date of determination, (i) with respect to any
amount in Dollars, such amount, and (ii) with respect to any amount in any
Currency other than Dollars, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 2.26 using the
applicable Exchange Rate with respect to such Currency at the time in effect
under the provisions of such Section.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender (or an Affiliate of such Lender)  specified as its “Domestic Lending
Office” in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or an Affiliate of such Lender) as such Lender may
from time to time specify to the Borrower and the Administrative Agent.
 
“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.
 
“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.
 
“EMU Legislation” shall mean legislative measures of the European Union for the
introduction of change over to or operation of a single or unified European
currency, as amended from time to time.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, or (iv) the Release or threatened
Release of any Hazardous Materials.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
11

--------------------------------------------------------------------------------

 
 
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“EURIBO Rate” means, for any Interest Period, the rate appearing on Page 248 of
the Moneyline Telerate Service (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at approximately 10:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available at such time from such source, or from another
comparable internationally recognized interest rate reporting service specified
by the Administrative Agent, the average (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
respective rates per annum at which deposits in Euros are offered by the
principal office of two of the Reference Banks in London, England to prime banks
in the London interbank market at 11:00 A.M. (London time) two Business Days
before the first day of such Interest Period in an amount substantially equal to
such Reference Bank’s Eurocurrency Rate Loan comprising part of such Borrowing
to be outstanding during such Interest Period and for a period equal to such
Interest Period (subject, however, to the provisions of Section 2.13(i)).
 
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation
D.
 
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender (or an Affiliate of such Lender)  specified as its “Eurocurrency
Lending Office” in the Administrative Questionnaire submitted by such Lender or
such other office of such Lender (or an Affiliate of such Lender) as such Lender
may from time to time specify to the Borrower and the Administrative Agent.
 
12

--------------------------------------------------------------------------------

 
 
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Loan comprising part of the same Borrowing, an interest rate per annum  equal to
the rate per annum obtained by dividing (a)(i) in the case of any Borrowing
denominated in Dollars or any Alternate Currency other than Euro, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars or the Applicable Alternate Currency at
approximately 11:00 a.m. (London, England time), two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period or, if for any reason such rate is not available, LIBOR shall be, for any
Interest Period, the rate per annum reasonably determined by the Administrative
Agent as the rate of interest at which deposits in Dollars or the applicable
Alternate Currency in the approximate amount of the Eurodollar Loan comprising
part of such Borrowing would be offered by the Administrative Agent to major
banks in the London interbank Eurodollar market at their request at or about
10:00 a.m. (New York, New York time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period, or
(ii) in the case of any Borrowing denominated in Euros, the EURIBO Rate by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period.
 
“Eurocurrency Rate Reserve Percentage” means, for any Interest Period for all
Eurocurrency Rate Loans comprising part of the same Borrowing, the reserve
percentage  expressed as a decimal (rounded upwards to the next 1/100th of 1%)
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Loans is
determined) having a term equal to such Interest Period.
 
“Euro Unit” shall mean shall mean the unit of currency denominated in Euros.
 
“Event of Default” shall have the meaning provided in Article VIII.
 
“Exchange Rate” means on any day, with respect to any Alternate Currency, the
offered rate at which such Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. on such day on the Reuters NFX Page (or comparable
page on the Telerate or Bloomberg Service) for such Currency.  In the event that
such rate does not appear on the applicable page of any such services, the
Exchange Rate shall be determined by reference to such other publicly available
services for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the offered spot Exchange Rate of the
Administrative Agent or, if the Administrative Agent shall so determine, one of
its banking affiliates or correspondents in the market where its foreign
currency exchange operations in respect of such Currency are then being
conducted, at or about 10:00 a.m., local time, on such date for the purchase of
Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 
13

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, or (iii) is attributable to such Foreign Lender’s failure to
comply with Section 2.20(e).
 
“Existing Letters of Credit” means the letters of credit issued and outstanding
as set forth on Schedule 2.22.
 
“Extended Claim Guarantees” shall have the meaning set forth in Section 2.22(k).
 
“Extended Claim Letters of Credit” shall have the meaning set forth in
Section 2.22(k).
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“Fee Letter” shall mean that certain fee letter, dated as of September 30, 2010,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
Borrower.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
 
“Fiscal Year” shall mean any Fiscal Year of the Borrower.
 
“First-Tier Foreign Subsidiary” shall mean each Foreign Subsidiary, all of the
Capital Stock of which (other than directors’ qualifying Shares) is directly
owned by the Borrower or any Wholly Owned Domestic Subsidiary.
 
14

--------------------------------------------------------------------------------

 
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.
 
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any Contractual
Obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly and including
any obligation, direct or indirect, of the guarantor (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness; provided, that the term “Guarantee” shall not include
endorsements for collection or deposits in the ordinary course of business.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Guarantor” shall mean each Wholly Owned Domestic Subsidiary that is a
Significant Subsidiary and that is a party to the Subsidiary Guaranty Agreement
as of the Closing Date, and each other Wholly Owned Domestic Subsidiary that is
a Significant Subsidiary and that executes a joinder to the Subsidiary Guaranty
Agreement, as contemplated by Section 5.11 until released in accordance with the
Subsidiary Guaranty Agreement or the other Loan Documents.
 
“Hazardous Materials” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986, and shall
also include petroleum, including crude oil or any fraction thereof, or any
other substance defined as “hazardous” or “toxic” or words with similar meaning
and effect under any Environmental Law applicable to the Borrower or any of its
Subsidiaries.
 
15

--------------------------------------------------------------------------------

 
 
“Hedging Obligations” of any Person shall mean any and all Net obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, and (ii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean any interest rate or foreign
currency transaction (including an agreement with respect thereto) now existing
or hereafter entered into by such Person that is a rate swap, basis swap,
forward rate transaction, commodity swap, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collateral transaction, forward
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.
 
“Indebtedness” of any Person shall mean, without duplication (i)  obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade); (iv) obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations for borrowed money of such Person
treated as debt in accordance with GAAP, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii)  Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) Indebtedness of
a third party secured by any Lien on property owned by such Person, whether or
not such Indebtedness has been assumed by such Person, (ix) Disqualified Stock
of such Person, (x) Off-Balance Sheet Liabilities and (xi) all Hedging
Obligations.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
 “Information Memorandum” shall mean the Confidential Information Memorandum
dated October 2010 relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.
 
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to (ii) Consolidated Interest Expense for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.
 
“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurocurrency Rate Loan comprising part of the same Borrowing a period of
one, two, three or six months; provided, that:
 
(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
 
16

--------------------------------------------------------------------------------

 
 
(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;
 
(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and
 
(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date.
 
“Investment Grade Rating” shall mean, (i) a Moody’s rating of Baa3 or higher and
an S&P rating of at least BB+ or (ii) a Moody’s rating of Ba1 or higher and an
S&P rating of at least BBB-; provided, however, that if (a) either Moody’s or
S&P changes its rating system, such ratings will be the equivalent ratings after
such changes or (b) if S&P or Moody’s or both shall not make a rating of the
senior unsecured non-credit enhanced long-term debt of the Borrower publicly
available, the references above to S&P or Moody’s or both, as the case may be,
selected by the Borrower and the references to the ratings categories above
shall be to the corresponding rating categories of such rating agency or rating
agencies, as the case may be.
 
“Investment Grade Rating Event” means the first day on which the notes issued
under the 2007 Indenture are assigned an Investment Grade Rating.
 
“Issuing Bank” shall mean SunTrust Bank or any other Lender approved by the
Administrative Agent and the Borrower, each in its capacity as an issuer of
Letters of Credit pursuant to Section 2.22.
 
“Joinder Agreement” shall mean each Joinder Agreement substantially in the form
of Exhibit F.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed the Dollar Equivalent of $30,000,000
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.
 
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit denominated in Dollars at such time,
plus (b) the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Alternate Currency Letters of Credit, plus (c) the aggregate amount
of all LC Disbursements (including the Dollar Equivalent of any LC Disbursements
with respect to Alternate Currency Letters of Credit) that have not been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender shall be its Pro Rata Share of the total LC Exposure at such time.
 
17

--------------------------------------------------------------------------------

 
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.
 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company
admits in writing its inability to pay its debts as they become due, or (ii) a
Lender or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, custodian or the like has been appointed for such Lender or its
Parent Company, under the Bankruptcy Code, or such Lender or its Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (iii) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not be deemed to have occurred  solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing) intended to assure or support payment or performance of any
obligation.
 
“Liquidation Currency” shall have the meaning given to such term in
Section 2.27.
 
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Fee Letter, the Subsidiary Guaranty Agreement, the
Security Documents, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, all landlord waivers and
consents, bailee agreements and any and all other instruments, and agreements,
executed in connection with any of the foregoing.
 
18

--------------------------------------------------------------------------------

 
 
“Loan Party” shall mean, collectively or individually, the Borrower and the
Guarantors as the context requires.
 
“Loans” shall mean all Revolving Loans, Term Loans and Swingline Loans in the
aggregate or separately, as the context shall require.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, (i) a
material adverse change in, or a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, or (ii) a
material impairment on the ability of the Borrower, or of the Guarantors taken
as a whole, to perform their obligations under the Loan Documents or consummate
the transactions described herein.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, under which an aggregate principal amount exceeding $25,000,000 is
outstanding.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be (i) if the Hedging Transactions giving rise to such Hedging
Obligations have been cancelled, expired or otherwise terminated, the actual
amounts, if any, owing by the Borrower and its Subsidiaries thereunder, and (ii)
otherwise, the Net Mark-to-Market Exposure of such Hedging Obligations.
 
“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
November 22, 2015 or (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“National Currency Unit” shall mean the unit of currency (other than a Euro
Unit) of a Participating Member State.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
 
19

--------------------------------------------------------------------------------

 
 
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.


“Non-Recourse Debt” shall mean Indebtedness (i) as to which neither the Borrower
nor any of its Subsidiaries (a) provides any Guarantee or other credit support
of any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness) or is otherwise directly or indirectly liable (as a
guarantor or otherwise) or (b) is the lender thereunder; (ii) no default with
respect to which (including any rights that the holders thereof may have to take
enforcement action against any Subsidiary) would permit (upon notice, lapse of
time or both) the holders of Indebtedness of the Borrower or any of its
Subsidiaries to declare a default on such Indebtedness or cause the payment
thereof to be accelerated or payable prior to its stated maturity; and (iii) the
explicit terms of which provide that there is no recourse to the stock or assets
of the Borrower or any of its Subsidiaries.
 
“Notes” shall mean, collectively, the Revolving Credit Notes, the Term Notes and
the Swingline Note.
 
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, the Notices of Term Loan Borrowing and the Notices of Swingline
Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
 
“Notice of Revolving Borrowing” shall have the meaning given to such term in
Section 2.3.
 
“Notice of Swingline Borrowing” shall have the meaning given to such term in
Section 2.4.
 
“Notice of Term Loan Borrowing” shall have the meaning given to such term in
Section 2.5.
 
“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank, the Administrative Agent or any Lender (including the
Swingline Lender) pursuant to or in connection with this Agreement or any other
Loan Document, including without limitation, all principal, interest (including
any interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses including all
fees and expenses of counsel to the Administrative Agent, the Issuing Bank, the
Administrative Agent and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document, together with all
renew­als, extensions, modifications or refinancings of any of the foregoing.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
20

--------------------------------------------------------------------------------

 
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning given to such term in Section 10.4(d).


“Participating Member State” shall mean each country so described in any EMU
Legislation.
 
“Patent” shall have the meaning assigned to such term in the Security Agreement.


“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements executed in favor of the Administrative Agent, on behalf of itself
and the Lenders, by the Loan Parties owning Patents or licenses of Patents both
on the Closing Date and thereafter.
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other office or such
account maintained by or on behalf of the Administrative Agent as to which the
Administrative Agent shall have given written notice to the Borrower and the
other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.
 
“Permitted Investments” shall mean:
 
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
 
21

--------------------------------------------------------------------------------

 
 
(ii)     commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
 
(iii)    certificates of deposit, bankers’ acceptances, time deposits and
similar bank debt instruments maturing within 180 days of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any commercial bank which has a combined
capital and surplus and undivided profits of not less than the Dollar Equivalent
of $500,000,000;
 
(iv)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
 
(v)      money market mutual funds investing primarily in any one or more of
thePermitted Investments described in clauses (i) through (iv) above.
 
“Permitted Liens” shall mean:
 
(i) Liens securing Indebtedness under the Loan Documents,
 
(ii)       Liens in favor of the Borrower or its Subsidiaries;
 
(iii)      any Lien existing on any asset or Capital Stock of any Person at the
time such Person becomes a Subsidiary of the Borrower; provided, that any such
Lien was not created in the contemplation thereof and any such Lien do not
extend to any other property or asset owned by the Borrower or any of its
Subsidiaries,
 
(iv)      Liens on any property or asset existing at the time of its acquisition
by the Borrower or any Subsidiary of the Borrower, provided that such Liens were
not created or incurred in connection with, or in contemplation of, such
acquisition and do not extend to any other property or asset,
 
(v)       Liens to secure the performance of statutory obligations, surety or
appeal bonds, bid or performance bonds, insurance obligations or other
obligations of a like nature incurred in the ordinary course of business,
 
(vi)      Liens securing Hedging Obligations,
 
(vii)     Liens existing on the Closing Date and set forth on Schedule 7.2,
 
(viii)    Liens associated with any interest or title of a lessor under a
Capital Lease Obligation or an operating lease to the extent such Indebtedness
is permitted under the terms hereunder,
 
(ix)  Liens arising by reason of deposits necessary to obtain standby letters of
credit in the ordinary course of business,
 
22

--------------------------------------------------------------------------------

 
 
(x)       Liens on real or personal property or assets of the Borrower or a
Subsidiary securing Indebtedness incurred for the purpose of financing all or
any part of the purchase price of such property or assets or financing all or
any part of the construction or improvement of any such property or assets,
provided that such lien shall attach at the time of or within 120 days after the
later of  (x) such acquisition, (y) completion of such construction or
improvement or (z) commercial operation of such property or other asset and such
Lien shall not extend to any other property or assets of the Borrower and its
Subsidiaries (other than associated accounts, contracts and insurance proceeds);
provided, however, that if the 2007 Indenture is no longer in effect or by its
terms does not require such liens to attach within the 120-day period specified
herein, such lien shall attach within 180 days of the occurrence of the events
set forth in these subsections (x), (y) or (z),
 
(xi)      Liens in connection with export credit agency financings of aircraft
and other debt facilities or commercial paper facilities, in each case with
banks or other institutional lenders or institutional investors providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from (or sell receivables to) such lenders against such receivables), or
letters of credit, in each case as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time in an
aggregate principal amount at any one time outstanding not to exceed the excess
of (x) the greater of (i) $150.0 million (or the equivalent thereof in any other
currency or currency unit), or (ii) 30% of Consolidated Net Tangible Assets,
plus any fees, premiums, expenses (including costs of collection), indemnities
and similar amounts payable in connection with such Indebtedness over (y) the
outstanding principal amount of Indebtedness permitted under clause (i) of this
definition of “Permitted Liens”; provided, however, no such Liens shall encumber
any of the Collateral;
 
(xii)      Liens securing Permitted Refinancing Indebtedness;
 
(xiii)     Liens securing Non-Recourse Debt to the extent such Indebtedness is
permitted under the terms hereunder provided, however, no such Lien shall
encumber any of the Collateral; and
 
(xiv)     Liens not otherwise permitted hereunder under this definition of
“Permitted Liens” securing Indebtedness not in excess of an aggregate of the
greater of (a) $50 million or (b) 5% of Consolidated Net Tangible Assets;
provided, however, no such Lien shall encumber any of the Collateral.
 
“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any Subsidiary issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Borrower or any Subsidiary, provided that (i) the aggregate principal amount
of such Permitted Refinancing Indebtedness, plus premium, if any, and interest
accrued thereon does not exceed  the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded (plus the amount of reasonable expenses
incurred in connection therewith), (ii) the Indebtedness has a Weighted Average
Life to Maturity at the time such Indebtedness is incurred that is equal to or
greater than the Weighted Average Life to Maturity of the Indebtedness being
extended, refinanced, renewed, replaced, deferred or refunded, (iii) the
Indebtedness being extended,
 
 
23

--------------------------------------------------------------------------------

 
 
refinanced, renewed, replaced, defeased or refunded, is subordinated in right of
payment of the Loans on terms at least as favorable, taken as a whole, to the
Lenders as those contained in the documentation executed in connection with the
Permitted Refinancing Indebtedness and (iv) such Indebtedness is not incurred by
a Subsidiary if the Borrower is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided, however, that if
such Subsidiary is a Guarantor, such Subsidiary may guarantee the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded, whether or
not such Subsidiary was an obligor or guarantor of the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; provided further,
that if such Permitted Refinancing Indebtedness is subordinated to the Loans,
such guarantee shall be subordinated to such Subsidiary’s Subsidiary Guarantee
to at least the same extent.


“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent and the Required Lenders in
their sole discretion, (ii) that matures by its terms no earlier than six months
after the later of the Revolving Commitment Termination Date with no scheduled
principal payments permitted prior to such maturity, and (iii) that is evidenced
by an indenture or other similar agreement that is in a form satisfactory to the
Administrative Agent and the Required Lenders.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean (i) any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA
and (ii) the defined benefit plan of a United Kingdom Subsidiary.
 
“Pounds” means British Pounds Sterling.
 
“Pledge Agreement” shall mean that certain Amended and Restated Pledge
Agreement, dated as of the date hereof, executed by the Borrower, each Wholly
Owned Domestic Subsidiary, in favor of the Administrative Agent for the benefit
of the Lenders, pursuant to which such Loan Parties shall pledge all of the
Capital Stock of each Wholly Owned Domestic Subsidiary and 65% of the Capital
Stock of all First-Tier Foreign Subsidiaries.
 
“Pledged Aircraft” shall mean those aircraft frames and aircraft equipment in
which a security interest has been granted by the Borrower or any Loan Party to
the Administrative Agent for the benefit of the Lenders pursuant to an Aircraft
Security Agreement.
 
“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders)
and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders funded under such Commitments).
 
24

--------------------------------------------------------------------------------

 
 
“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.
 
“Received Currency” shall have the meaning given to such term in Section 2.27.
 
“Redenominate” means the conversion of each Alternate Currency Loan from one
Alternate Currency into Dollars or another Alternate Currency.
 
“Reference Banks” means JPMorgan Chase Bank, National Association, Bank of
America, N.A. and SunTrust Bank or if any such Lender assigns all of its
Commitment, such other Lender as may be designated by the Administrative Agent.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans of the Lenders; provided
however, that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments, Revolving Credit
Exposure and Term Loans shall be excluded for purposes of determining Required
Lenders.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
25

--------------------------------------------------------------------------------

 
 
“Reset Date” shall have the meaning given to such term in Section 2.27.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, controller or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer or the treasurer of the
Borrower.
 
“Restricted Payment” shall have the meaning given to such term in Section 7.5.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23; or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee,  or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (i) November
22, 2015, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the Dollar Equivalent of the outstanding principal amount of such
Lender’s Revolving Loans, LC Exposure and Swingline Exposure.
 
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurocurrency Rate Loan, and which shall include Alternate
Currency Loans.
 
“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.
 
“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the date hereof, executed by the Loan Parties in favor of
the Administrative Agent for the benefit of the Lenders.
 
26

--------------------------------------------------------------------------------

 
 
“Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreements, any Copyright Security Agreement, any Trademark Security
Agreement, any Patent Security Agreement, the Perfection Certificate, and all
other instruments and agreements now or hereafter securing the whole or any part
of the Obligations or any Guarantee thereof, all UCC financing statements,
fixture filings, stock powers, and all other documents, instruments, agreements
and certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.
 
“Senior Secured Debt” shall mean the aggregate principal amount of all
obligations under the Loan Documents and the Letter of Credit Facility.
 
“Significant Subsidiary” shall mean any Subsidiary of the Borrower that would be
a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as amended, as such
Regulation S-X is in effect on the Closing Date.
 
“SPV” shall mean any Person that is designated by the Borrower as a SPV and has
no Indebtedness other than Non-Recourse Indebtedness, provided that the Borrower
shall not designate as a SPV any Subsidiary that owns, directly or indirectly,
any other Subsidiary that has total assets (including assets of any Subsidiaries
of such other Subsidiary, but excluding any assets that would be eliminated in
consolidation with the Borrower and its Subsidiaries) which equates to at least
five percent (5%) of the Borrower’s Consolidated Total Assets, or that had net
income (including net income of any Subsidiaries of such other Subsidiary, all
before discontinued operations and income or loss resulting from extraordinary
items, all determined in accordance with GAAP, but excluding revenues and
expenses that would be eliminated in consolidation with the Borrower and its
Subsidiaries) during the most recently completed Fiscal Year of the Borrower in
excess of the greater of (i) $1,000,000, and (ii) fifteen percent (15%) of the
net income (before discontinued operations and income or loss resulting from
extraordinary items) for the Borrower and its Subsidiaries, all as determined on
a consolidated basis in accordance with GAAP during such Fiscal Year of the
Borrower.  The Borrower may elect to treat any Subsidiary as a SPV (provided
such Subsidiary would otherwise qualify as such), and may rescind any such prior
election, by giving written notice thereof to the Administrative Agent
specifying the name of such Subsidiary or SPV, as the case may be, and the
effective date of such election, which shall be a date within sixty (60) days
after the date such notice is given.  The election to treat a particular Person
as a SPV may only be made once.
 
“Subsidiary” shall mean, with respect to any person (the “parent”), any
corporation, partnership, joint venture, limited liability company, trust,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent, together with any other corporation, partnership, joint venture,
limited liability company, trust, association or other entity (other than,
except in the context of the items set forth in the Section 5.1 herein, a SPV)
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.
 
27

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantee” shall mean a guaranty provided by a Subsidiary pursuant
to a Subsidiary Guaranty Agreement (collectively, the “Subsidiary Guarantees”).
 
“Subsidiary Guaranty Agreement” shall mean the Amended and Restated Subsidiary
Guaranty Agreement, dated as of the date hereof and substantially in the form of
Exhibit E, made by each Guarantor in favor of the Administrative Agent for the
benefit of the Lenders.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, and any outstanding Swingline Loans as to which such Lender has
purchased such a participation, which shall equal such Lender’s Pro Rata Share
of all outstanding Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank, or any other Lender approved by the
Borrower and the Administrative Agent that may agree to make Swingline Loans
hereunder.
 
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.
 
“Swingline Rate” shall mean, an interest rate per annum equal to the Base Rate
plus the Applicable Margin then in effect with respect to Revolving Loans.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property as is customary in
synthetic leases.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“TARGET” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer system.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
28

--------------------------------------------------------------------------------

 
 
“Term Loan” shall mean a loan made by a Lender to the Borrower under its Term
Loan Commitment, which may be either a Base Rate Loan or a Eurocurrency Rate
Loan.
 
“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder pursuant to Section 2.5, in a
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23;
provided, that each Lender’s Term Loan Commitment shall be proportional to such
Lender’s Revolving Commitment. The aggregate principal amount of all Lenders’
Term Loan Commitments is $200,000,000.
 
“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Lender in the principal amount of such Lender’s Term Loan
Commitment, in substantially the form of Exhibit C.
 
“Total Assets” shall mean as of any date of determination, the aggregate book
value of the assets of a Person determined in accordance with GAAP as of such
date.
 
“Trademark” shall have the meaning assigned to such term in the Security
Agreement.
 
“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements in favor of the Administrative Agent, on behalf of itself and
Lenders, executed by the Loan Parties owning Trademarks or licenses of
Trademarks, both on the Closing Date and thereafter.
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (2) the then outstanding principal amount of such
Indebtedness.
 
“Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary of the
Borrower or any other Domestic Subsidiary, all of the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Borrower directly or
indirectly through other Persons all of whose Capital Stock (other than
director’s qualifying shares) is at the time owned, directly or indirectly by
the Borrower.
 
“Wholly Owned Subsidiary” shall mean each Subsidiary of the Borrower or any
other Subsidiary, all of the Capital Stock of which (other than directors’
qualifying shares) is owned by the Borrower directly or indirectly through other
Persons all of whose Capital Stock (other than directors’ qualifying shares) is
at the time owned, directly or indirectly by the Borrower.
 
29

--------------------------------------------------------------------------------

 
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“2003 Indenture” shall mean the indenture, dated as of June 20, 2003 (as
amended, supplemented and otherwise modified from time to time), among the
Borrower, the guarantors signatory thereto, and U.S. Bank National Association,
as trustee, pursuant to which the Borrower has issued its 6 1/8% senior notes
due 2013.
 
“2007 Indenture” shall mean the indenture, dated as of June 13, 2007 (as
amended, supplemented or otherwise modified from time to time), among the
Borrower, the guarantors, and U.S. Bank National Association, as trustee,
pursuant to which the Borrower has issued its 7 1/2% senior notes due 2017.
 
“2013 Senior Notes” shall mean those certain 6 1/8% Senior Notes due 2013 issued
by the Borrower pursuant to the 2003 Indenture.
 
“2017 Senior Notes” shall mean those certain 7 ½% Senior Notes due 2017 issued
by the Borrower pursuant to the 2007 Indenture.
 
“2038 Senior Convertible Notes” shall mean those certain convertible notes due
2038 issued by the Borrower pursuant to the 2003 Indenture.
 
Section 1.2. Classifications of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or a “Term Loan”) or by Type (e.g. a “Eurocurrency Rate Loan” or “Base
Rate Loan”) or by Class and Type (e.g. “Revolving Eurocurrency Rate
Loan”).  Borrowings also may be classified and referred to by Class (e.g.
“Revolving Borrowing”) or by Type (e.g. “Eurocurrency Rate Borrowing”) or by
Class and Type (e.g. “ Revolving Eurocurrency Rate Borrowing”).
 
Section 1.3. Accounting Terms and Determination.  Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); if (i) any change in accounting principles from those used in
the preparation of the financial statements of the Borrower referred to in
Section 5.1 is hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accounts (or successors
thereto or agencies with similar functions), and such change materially affects
the calculation of any component of any financial covenant, standard or term
found in this Agreement, or (ii) there is a material change in federal, state or
foreign tax laws which materially affects any of the Borrower and its
Subsidiaries’ ability to comply with the financial covenants, standards or terms
found in this Agreement, the Borrower and the Lenders agree to enter into
negotiations in order to amend such provisions (with the agreement of the
Required Lenders or, if required by Section 10.2, all of the Lenders) so as to
equitably reflect such changes with the desired result that the criteria for
evaluating any of the Borrower’s and its Subsidiaries’ financial condition shall
be the same after such changes as if such changes had not been made.  Unless and
until such provisions have been so amended, the provisions of this Agreement
shall govern.
 
30

--------------------------------------------------------------------------------

 
 
Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.
 


ARTICLE II
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1. General Description of Facilities.  Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.22, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.4,
(iv) each Lender agrees to purchase a participation interest in the Letters of
Credit and the Swingline Loans pursuant to the terms and conditions hereof and
(v) each Lender severally agrees to make a Term Loan to the Borrower in a
principal amount not exceeding such Lender’s Term Loan Commitment; provided,
that no Lender shall be permitted or required to make any Revolving Loan if,
after giving effect thereto, (i) the Dollar Equivalent of the aggregate
principal amount of the Revolving Loans and the LC Exposure of all Lenders
(determined in accordance with Section 2.26) would thereby exceed the Aggregate
Revolving Commitment Amount then in effect; or (ii) the Dollar Equivalent of the
Revolving Credit Exposure of such Lender (determined in accordance with Section
2.26) would thereby exceed its Commitment then in effect.  Funding of any
Revolving Loans shall be in any combination of Dollars or any other Alternate
Currency as specified by the Borrower as set forth in Section 2.3.
 
31

--------------------------------------------------------------------------------

 
 
Section 2.2. Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the sum of the aggregate
Revolving Credit Exposures of all Lenders exceeding the Aggregate Revolving
Commitment Amount.  During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.
 
Section 2.3. Procedure for Revolving Borrowings.
 
The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to
12:00 noon (New York, New York time) the day of each Base Rate Borrowing, (y)
prior to 12:00 noon (New York, New York time) three (3) Business Days prior to
the requested date of each Eurocurrency Rate Borrowing in the case of a
Eurocurrency Rate Borrowing denominated in Dollars, and (z) 5:00 P.M. (London
time) three (3) Business Days prior to the requested date of each Eurocurrency
Rate Borrowing in the case of a Eurocurrency Rate Borrowing denominated in any
Alternate Currency.  Each Notice of Revolving Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing, (ii)
the date of such Borrowing (which shall be a Business Day), (iii) the Type of
such Revolving Loan comprising such Borrowing, (iv) in the case of a
Eurocurrency Rate Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period), (v) the Currency of the requested Borrowing.  Each Revolving Borrowing
shall consist entirely of Base Rate Loans or Eurocurrency Rate Loans, as the
Borrower may request, and (vi) the account of the Borrower to which the proceeds
of such Revolving Borrowing should be credited; provided, that any Revolving
Loans funded in any Alternate Currency may only be outstanding as Eurocurrency
Rate Loans.  The aggregate principal amount of each Eurocurrency Rate Borrowing
shall be not less than $1,000,000 or a larger multiple of $1,000,000, and the
aggregate principal amount of each Base Rate Borrowing shall not be less than
$1,000,000 or a larger multiple of $100,000 (or in the case of Borrowings made
in any Alternate Currency, minimum and multiple amounts of such Alternate
Currency with comparable Dollar Equivalents of the preceding amounts, rounded
upwards to the nearest 100,000 unit multiple in such Alternate Currency);
provided, that Base Rate Loans made pursuant to Section 2.4, Section 2.13 or
Section 2.22(d) may be made in lesser amounts as provided therein.  At no time
shall the total number of Eurocurrency Rate Borrowings outstanding at any time
exceed eight.  Promptly following the receipt of a Notice of Revolving Borrowing
in accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.
 
32

--------------------------------------------------------------------------------

 
 
Section 2.4. Swingline Commitment.
 
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between the Aggregate Revolving Commitment Amount and the sum of
the aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
 
(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 12:00 noon (New York, New York time) on the requested date
of each Swingline Borrowing.  Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and (iii)
the account of the Borrower to which the proceeds of such Swingline Loan should
be credited.  The Administrative Agent will promptly advise the Swingline Lender
of each Notice of Swingline Borrowing.  Each Swingline Loan shall accrue
interest at the Swingline Rate.  Swingline Loans shall be available only in
Dollars.  The aggregate principal amount of each Swingline Loan shall be not
less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower.  The Swingline
Lender will make the proceeds of each Swingline Loan available to the Borrower
in Dollars in immediately available funds at the account specified by the
Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. (New York, New York time) on the requested date of such Swingline Loan.
 
(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan.  Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, which will be used solely for the repayment of such Swingline Loan.
 
(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred.  On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.
 
33

--------------------------------------------------------------------------------

 
 
(e) Each Lender’s obligations to make a Base Rate Loan pursuant to
Section 2.4(c) and to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
 
Section 2.5. Term Loan Commitments.
 
(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single loan to the Borrower on or within sixty (60) days after
the Closing Date in a principal amount equal to the Term Loan Commitment of such
Lender.  The Term Loans may be, from time to time, Base Rate Loans or
Eurocurrency Rate Loans or a combination thereof; provided, that on the Closing
Date all outstanding Term Loans shall be Base Rate Loans until the Borrower
elects otherwise in accordance with this Agreement.
 
(b) On or within sixty (60) days after the Closing Date, the Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of the Term Loan Borrowing substantially in the form of Exhibit C (a
“Notice of Term Loan Borrowing”) (x) prior to 12:00 noon (New York, New York
time) the day of a Base Rate Borrowing or (y) prior to 12:00 noon (New York, New
York time) three (3) Business Days prior to the requested date of a Eurocurrency
Rate Borrowing. Each Notice of Term Loan Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing which
shall be the Aggregate Term Loan Commitment Amount, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) the Type of such Term Loan
comprising such Borrowing, (iv) in the case of a Eurocurrency Rate Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period); provided that the Term Loan
Borrowing shall consist entirely of Base Rate Loans or Eurocurrency Rate Loans,
as the Borrower may request, and (v) the account of the Borrower to which the
proceeds of such Term Loan Borrowing should be credited.
 
34

--------------------------------------------------------------------------------

 
 
Section 2.6. Funding of Borrowings.
 
(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 1:00
p.m. (New York, New York time) to the Administrative Agent at the Payment
Office; provided, that the Swingline Loans will be made as set forth in Section
2.4.  The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts received by the Administrative Agent, in like
funds by the close of business on such proposed date, to an account maintained
by the Borrower with the Administrative Agent or at the Borrower’s option, by
effecting a wire transfer of such amounts to an account designated by the
Borrower to the Administrative Agent.
 
(b) Unless the Administrative Agent shall have been notified by any Lender prior
to (i) 5:00 p.m. (New York, New York time) on the Business Day on which such
Lender is to participate in a Base rate Borrowing or (ii) 5:00 p.m. (New York,
New York time) one (1) Business Day prior to the date of any other Borrowing in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest at the
Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
 
(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
 
Section 2.7. Interest Elections.
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurocurrency Rate Borrowing, shall
have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurocurrency
Rate Borrowing, may elect successive Interest Periods therefor, all as provided
in this Section 2.7.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
35

--------------------------------------------------------------------------------

 
 
(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing), substantially in the form of Exhibit 2.7 attached hereto
(a “Notice of Conversion/Continuation”), of each Borrowing that is to be
converted or continued, as the case may be, (x) prior to 12:00 noon (New York,
New York time) on the same Business Day of the requested date of a conversion
into a Base Rate Borrowing and (y) prior to 12:00 noon (New York, New York time)
three (3) Business Days prior to a continuation of or conversion into a
Eurocurrency Rate Borrowing.  Each such Notice of Conversion/Continuation shall
be irrevocable and shall specify (i) the Borrowing to which such Notice of
Continuation/Conversion applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurocurrency
Rate Borrowing; and (iv) if the resulting Borrowing is to be a Eurocurrency Rate
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”.  If any such Notice of Continuation/Conversion requests a Eurocurrency
Rate Borrowing but does not specify an Interest Period, the Borrower shall be
deemed to have selected an Interest Period of one month.  The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurocurrency Rate Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
(c) If, on the expiration of any Interest Period in respect of any Eurocurrency
Rate Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurocurrency Rate Borrowing if a Default or an Event of Default exists, unless
the Administrative Agent and each of the Lenders shall have otherwise consented
in writing.   No conversion of any Eurocurrency Rate Loans shall be permitted
except on the last day of the Interest Period in respect thereof.
 
(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
Section 2.8. Optional Reduction and Termination of Commitments.
 
(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitment and LC Commitment shall terminate on the Revolving Commitment
Termination Date.  The Term Loan Commitments shall terminate upon the making of
the Term Loans pursuant to Section 2.5 or the date sixty (60) days after the
Closing Date unless the Term Loans are earlier borrowed.
 
(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders.  Any such reduction in the Aggregate Revolving Commitment Amount below
the sum of the principal amount of the Swingline Commitment or the LC Commitment
shall result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000) in the Swingline Commitment and/or the LC Commitment, as
the case may be.
 
36

--------------------------------------------------------------------------------

 
 
(c) With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.28 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.
 
Section 2.9. Repayment of Loans.
 
(a) The outstanding principal amount of all Revolving Loans and Swingline Loans
shall be due and payable (together with accrued and unpaid interest thereon) on
the Revolving Commitment Termination Date.
 
(b) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of each Lender that has advanced Term Loans, the then unpaid
aggregate  principal amount of the Term Loans in equal quarterly installments,
commencing on December 31, 2010, in amounts as set forth on Schedule 2.9 (and on
such other date(s) and in such other amounts as may be required from time to
time pursuant to this Agreement); provided, that, to the extent not previously
paid, the aggregate unpaid principal balance of the Term Loans shall be due and
payable on the Maturity Date.
 
Section 2.10. Evidence of Indebtedness.
 
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement.  The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period, if any, applicable
thereto, (iii) the date of each continuation thereof pursuant to Section 2.7,
(iv) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 2.8, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof.  The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
 
37

--------------------------------------------------------------------------------

 
 
(b) At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and, in the case of the Swingline Lender only, a Swingline Note,
payable to the order of such Lender.
 
Section 2.11. Optional Prepayments.
 
The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurocurrency Rate Borrowing, 12:00 noon (New York, New York time)  not less than
three (3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment, and (iii) in the case of any Swingline Borrowing,
prior to 12:00 noon (New York, New York time) on the date of such
prepayment.  Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment.  If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.13; provided,
that if a Eurocurrency Rate Borrowing is prepaid on a date other than the last
day of an Interest Period applicable thereto, the Borrower shall also pay all
amounts required pursuant to Section 2.19.  Each partial prepayment of any Loan
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.2 or in the case of a
Swingline Loan pursuant to Section 2.4.  Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing, and in the case of a
prepayment of a Term Loan Borrowing, to principal installments in inverse order
of maturity.
 
Section 2.12. Mandatory Prepayments.
 
(a) The Borrower shall prepay the Term Loans held by the Lenders electing to
receive a prepayment of the Term Loans from the  proceeds of any sale or
disposition by the Borrower or such Subsidiary of any of the Collateral
(excluding (i) sales of inventory in the ordinary course of business and (ii)
Designated Asset Sales), to the extent required under this Section 2.12(a).  In
the event that the Borrower or any of its Subsidiaries has not applied the cash
proceeds from such asset sale (net of commissions and other reasonable and
customary transaction costs, fees, reserves and expenses properly attributable
to such transaction and payable by such Borrower in connection therewith (in
each case, if paid to an Affiliate, subject to Section 7.7) or under the clauses
first and second of Section 2.12(b)) within 300 days of receipt of such net cash
proceeds to purchase replacement or other fixed assets for use in the operations
of the Borrower or any of its Subsidiaries, the Borrower shall within 10 days
after the end of the applicable 300-day period make an offer to prepay the Term
Loans to each Lender in accordance with its Pro Rata Share of the Term Loans in
writing specifying the aggregate amount of proceeds that have not been so
applied.  
 
38

--------------------------------------------------------------------------------

 
 
Each Lender electing to receive such prepayment shall notify the Borrower of its
election in writing within 5 days after its receipt of Borrower’s prepayment
offer.  Borrower shall pay each Lender that has accepted such offer of
prepayment its Pro Rata Share of such proceeds on the 20th day after the end of
the applicable 300-day period.  To the extent that the Borrower or any of its
Subsidiaries so applies such net cash proceeds from such asset sale (or a
portion thereof) then no prepayment shall be required in respect of the net cash
proceeds from such asset sale.  In the event that any Lender elects not to
receive a prepayment so offered by the Borrower, the applicable Borrower or
Subsidiary shall retain such net proceeds that was offered to such non-electing
Lender.  Any such prepayment shall be applied in accordance with paragraph (b)
below.
 
(b) Any prepayments made by the Borrower pursuant to Sections 2.12(a) above
shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other fees and reimbursable expenses of the Lenders,
if any, and the Issuing Bank then due and payable pursuant to any of the Loan
Documents, pro rata to the Lenders and the Issuing Bank based on their
respective Pro Rata Shares of such fees and expenses; third, to interest then
due and payable on the Term Loans, pro rata to the applicable electing Lenders
based on their respective outstanding Term Loans; and fourth, to the principal
of the Term Loans held by the applicable electing Lenders, until the same shall
have been paid in full.
 
(c) In the event and on each occasion that the sum of the Dollar Equivalent of
the aggregate principal amount of outstanding Revolving Loans and LC Exposure
exceeds the Aggregate Revolving Commitment Amount then in effect, then, the
Borrower shall promptly prepay Revolving Loans in an aggregate amount sufficient
to eliminate such excess.  Immediately upon determining the need to make any
such prepayment, the Borrower shall notify the Administrative Agent of such
required prepayment and of the identity of the particular Revolving Loans being
prepaid.  If the Administrative Agent shall notify the Borrower that the
Administrative Agent has determined that any prepayment is required under this
Section 2.12(c), the Borrower shall make such prepayment and/or reduce the LC
Exposure no later than the second Business Day following such notice.  Any
prepayment of Revolving Loans pursuant hereto shall not be limited by the notice
provision for optional prepayments set forth in Section 2.11.  Each such
prepayment shall be accompanied by a payment of all accrued and unpaid interest
on the Loans prepaid and any applicable breakage fees and funding losses
pursuant to Section 2.19.  Each prepayment shall be applied first to the
Swingline Loans to the full extent thereof, second to the Base Rate Loans to the
full extent thereof, and finally to Eurocurrency Rate Loans to the full extent
thereof.  If after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
LC Exposure.  Such account shall be administered in the manner provided in
Section 2.22(g) hereof.
 
39

--------------------------------------------------------------------------------

 
 
Section 2.13. Interest on Loans.
 
(a) The Borrower shall pay interest (i) on each Base Rate Loan at the Base Rate
in effect from time to time, and (ii) on each Eurocurrency Rate Loan at the
Eurocurrency Rate for the applicable Interest Period in effect for such
Eurocurrency Rate Loan, plus, in each case, the Applicable Margin in effect from
time to time.
 
(b) The Borrower shall pay interest on each Swingline Loan at the Swingline Rate
in effect from time to time.
 
(c) If any payment due by the Borrower under this Agreement or the other Loan
Documents is not made when due (without regard to any applicable grace period),
whether at stated maturity, by acceleration or otherwise such owed amount shall
automatically bear interest at the Default Interest rate (as provided in the
immediately succeeding sentence) without further action by the Administrative
Agent or the Lenders.  While an Event of Default exists, then at the option of
the Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurocurrency Rate Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans), at the rate in effect for Base Rate Loans, plus an additional 2% per
annum.
 
(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans (including
Swingline Loans) shall be payable quarterly in arrears on the last day of each
March, June, September and December and on the Revolving Commitment Termination
Date.  Interest on all outstanding Eurocurrency Rate Loans shall be payable on
the last day of each Interest Period applicable thereto, and, in the case of any
Eurocurrency Rate Loans having an Interest Period in excess of three months, on
each day which occurs every three months after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date.  Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof.  All Default
Interest shall be payable on demand.
 
(e) Each Reference Bank agrees, if requested by the Administrative Agent, to
furnish to the Administrative Agent timely information for the purpose of
determining each Eurocurrency Rate.  If any Reference Bank shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks, subject to the provisions of subsection (i) of this Section
2.13.  The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of this Section 2.13, and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under this
Section 2.13.
 
(f) If, with respect to any Eurocurrency Rate Loans, the Required Lenders notify
the Administrative Agent that (i) they are unable to obtain matching deposits in
the applicable Currency in the London inter-bank market at or about 11:00 A.M.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective Revolving Loans as a part of such
Borrowing during its Interest Period or (ii) the Eurocurrency Rate for any
Interest Period for such Loans will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Loans for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders, whereupon (A) the Borrower will, on the
last day of the then existing Interest Period therefor, (1) if such Eurocurrency
Rate Loans are denominated in Dollars, either (x) prepay such Loans or (y)
convert such Loans into Base Rate Loans and (2) if such Eurocurrency Rate Loans
are denominated in any Alternate Currency, either (x) prepay such Loans or
(y) exchange such Loans into the Dollar Equivalent amount of Dollars or another
Alternate Currency and convert such Loans into Base Rate Loans or Eurocurrency
Rate Loans in such Alternate Currency and (B) the obligations of the Lenders to
make, or to convert Revolving Loans into, Eurocurrency Rate Loans in any
affected Currency shall be suspended until the Administrative Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
 
40

--------------------------------------------------------------------------------

 
 
(g) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Loans in accordance with the provisions contained in the
definition of “Interest Period”, the Administrative Agent will forthwith so
notify the Borrower and the Lenders and such Loans will automatically, on the
last day of the then existing Interest Period therefor, (i) if such Eurocurrency
Rate Loans are denominated in Dollars, convert into Base Rate Loans and (ii) if
such Eurocurrency Rate Loans are denominated in an Alternate Currency, be
exchanged for the Dollar Equivalent amount of Dollars and convert into Base Rate
Loans.
 
(h) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than the minimum borrowing amounts allowed for in Section
2.3, such Loans shall automatically (i) if such Eurocurrency Rate Loans are
denominated in Dollars, convert into Base Rate Loans and (ii) if such
Eurocurrency Rate Loans are denominated in an Alternate Currency, be exchanged
for the Dollar Equivalent amount of Dollars and convert into Base Rate Loans.
 
(i) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, (A) if such Eurocurrency Rate Loans are
denominated in Dollars, be converted into Base Rate Loans and (B) if such
Eurocurrency Rate Loans are denominated in any Alternate Currency, be exchanged
for the Dollar Equivalent amount of Dollars and be converted into Base Rate
Loans and (ii) the obligation of the Lenders to make, or to convert Loans into,
Eurocurrency Rate Loans shall be suspended.
 
(j) If Reuters Screen LIBOR01 Page, or comparable information on interest rate
from another internationally recognized interest rate reporting service
specified by the Administrative Agent, is unavailable and fewer than two
Reference Banks furnish timely information to the Administrative Agent for
determining the Eurocurrency Rate for any Eurocurrency Rate Loans, after the
Administrative Agent has requested such information,
 
(x) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Loans,
 
41

--------------------------------------------------------------------------------

 
 
(y) with respect to such Eurocurrency Rate Loans, each such Loan will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Loan is denominated in Dollars, convert into a
Base Rate Loan and (B) if such Eurocurrency Rate Loan is denominated in any
Alternate Currency, be prepaid by the Borrower or be automatically exchanged for
the Dollar Equivalent amount of Dollars and be converted into a Base Rate Loan
(or if such Loan is then a Base Rate Loan, will continue as a Base Rate Loan),
and
 
(z) the obligations of the Lenders to make such Eurocurrency Rate Loans, or to
convert Revolving Loans into such Eurocurrency Rate Loans, shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.
 
Section 2.14. Fees.
 
(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
 
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period.  For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender.
 
(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurocurrency Rate Loans then in effect on the daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is irrevocably
cancelled or drawn in full (including without limitation any LC Exposure that
remains outstanding after the Revolving Commitment Termination Date) and (ii) to
the Issuing Bank for its own account a fronting fee, which shall accrue at the
rate of 0.175% per annum on the daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit expires or is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.13(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.
 
(d) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a ticking fee, which shall accrue at the Applicable Percentage per
annum (determined daily in accordance with Schedule I) on the amount of the Term
Loan Commitment of such Lender, payable on the date on which the Term Loan is
drawn pursuant to Section 2.5.
 
42

--------------------------------------------------------------------------------

 
 
(e) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.
 
(f) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on December 31, 2010 and on the Revolving Commitment Termination Date
(and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.
 
Section 2.15. Computation of Interest and Fees.  All computations of interest
and fees hereunder shall be made on the basis of a year of 365 days (or 366 days
in a leap year) for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed), except that
interest on Eurocurrency Rate Loans and amounts determined by reference to the
Federal Funds Rate shall be calculated on the basis of a 360-day year.  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
 
Section 2.16. [Intentionally Omitted].
 
Section 2.17. Illegality.
 
(a) If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurocurrency Rate Loan and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Revolving Eurocurrency Rate Loans, or to continue or convert outstanding
Loans as or into Eurocurrency Rate Loans, shall be suspended.  In the case of
the making of a Revolving Eurocurrency Rate Borrowing, such Lender’s Revolving
Loan shall be made as a Base Rate Loan as part of the same Revolving Borrowing
for the same Interest Period and if the affected Eurocurrency Rate Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurocurrency
Rate Loan if such Lender may lawfully continue to maintain such Loan to such
date or (ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurocurrency Rate Loan to such date.  Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.
 
43

--------------------------------------------------------------------------------

 
 
(b) If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Loan, or for the Issuing Bank to issue a Letter of
Credit, in a particular Alternate Currency and such Lender or Issuing Bank shall
so notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender or Issuing Bank notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligation of the Lenders to make Loans, and the Issuing Bank to issue Letters
of Credit, in such Alternate Currency shall be suspended, and (ii) any Loans in
such Alternate Currency shall be repaid and/or converted to an available
Alternate Currency or Dollars on:  (i) the last day of the then current Interest
Period for the affected Alternate Currency Loan, if Lenders may lawfully
continue to maintain a Loan at such Alternate Currency to such day, or (ii)
immediately, if Lenders may not lawfully continue to so maintain such Alternate
Currency Loan.
 
Section 2.18. Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the
Eurocurrency Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurocurrency Rate) or the Issuing Bank; or
 
(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or any participation therein;
 
and the result of either of the foregoing is to increase materially the cost to
such Lender of making, converting into, continuing or maintaining a Eurocurrency
Rate Loan or to increase the cost to such Lender or the Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand (specifying the basis therefor and the
computation with respect thereto) by such Lender or Issuing Bank, as the case
may be, on the Borrower (with a copy of such notice and demand to the
Administrative Agent), to the Administrative Agent for the account of such
Lender or Issuing Bank, as the case may be, within ten Business Days after the
date of such notice and demand, additional amount or amounts sufficient to
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.


(b) If any Lender or the Issuing Bank shall have reasonably determined that on
or after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within ten (10) Business Days after receipt
by the Borrower of written notice from and demand by such Lender or Issuing Bank
(with a copy thereof to the Administrative Agent), the Borrower shall pay to
such Lender or Issuing Bank such additional amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s parent
corporation for any such reduction suffered.
 
44

--------------------------------------------------------------------------------

 
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be prima facie evidence of
the correctness thereof.
 
(d) If the Issuing Bank or any Lender makes such a claim for compensation under
this Section, it shall provide to the Borrower a certificate executed by an
officer of such Person setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than one hundred and twenty (120) days
after the event giving rise to the claim for compensation.  In any event, the
Borrower shall not have any obligation to pay any amount with respect to claims
accruing prior to the 120th day preceding such written demand.
 
(e) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Eurocurrency Reserve Percentage) in respect of any of such Lender’s Alternate
Currency Loans in any Alternate Currency, such Lender may require the Borrower
to pay, contemporaneously with each payment of interest on each of such
Alternate Currency Loans subject to such requirements, additional interest on
such Loan at a rate per annum reasonably specified and the entitlement to
demonstrate by such Lender to be the cost to such Lender of complying with such
requirements in relation to such Alternate Currency Loan.
 
(f) Any additional interest owed pursuant to paragraph (e) above shall be
determined by the relevant Lender and notified to the Borrower (with a copy to
the Administrative Agent) in the form of a certificate setting forth such
additional interest (and the basis for determining such amount) at least ten
(10) Business Days before each date on which interest is payable for the
relevant Alternate Currency Loan, and such additional interest so notified to
the Borrower by such Lender shall be payable to the Administrative Agent for the
account of such Lender on each date on which interest is payable for such Loan.
 
Section 2.19. Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurocurrency Rate Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of a Eurocurrency Rate Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to borrow, prepay, convert or continue any Eurocurrency Rate Loan on
the date specified in any applicable notice (regardless of whether such notice
is withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within ten (10) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event.  In the case
of a Eurocurrency Rate Loan, such loss, cost or expense shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (A) the
amount of interest that would have accrued on the principal amount of such
Eurocurrency Rate Loan if such event had not occurred at the Eurocurrency Rate
applicable to such Eurocurrency Rate Loan for the period from the date of such
event to the last day of the then current Interest Period therefor (or in the
case of a failure to borrow,
 
45

--------------------------------------------------------------------------------

 
 
convert or continue, for the period that would have been the Interest Period for
such Eurocurrency Rate Loan) over (B) the amount of interest that would accrue
on the principal amount of such Eurocurrency Rate Loan for the same period if
the Eurocurrency Rate were set on the date such Eurocurrency Rate Loan was
prepaid or converted or the date on which the Borrower failed to borrow, convert
or continue such Eurocurrency Rate Loan.  In the case of an Alternate Currency
Loan, such loss, cost or expense shall mean all loss, cost and expense sustained
or incurred in liquidating or employing deposits from third parties acquired to
effect, fund or maintain such Alternate Currency Loan or any part thereof.  If
the Issuing Bank or any Lender makes such a claim for compensation under this
Section, it shall provide to the Borrower a certificate executed by an officer
of such Person setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than one hundred and twenty (120) days
after the event giving rise to the claim for compensation.  In any event, the
Borrower shall not have any obligation to pay any amount with respect to claims
accruing prior to the 120th day preceding such written demand.
 
Section 2.20. Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes imposed or asserted by a
Governmental Authority and paid by the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority under Section 2.2(a) or (b), the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
46

--------------------------------------------------------------------------------

 
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced
rate.  Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrower (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender.  Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).  If any Lender, Issuing Bank or the Administrative Agent becomes aware
that it has received a refund of any Indemnified Tax or any Other Tax with
respect to which the Borrower has paid any amount pursuant to this Section 2.20,
such Lender, Issuing Bank or the Administrative Agent shall pay the amount of
such refund (including any interest received with respect thereto) to the
Borrower within fifteen (15) days after receipt thereof.  A Lender, Issuing
Bank, or the Administrative Agent shall provide, at the sole cost and expense of
the Borrower, such assistance as the Borrower may reasonably request in order to
obtain such a refund; provided, however, that neither the Administrative Agent
nor any Lender or Issuing Bank shall in any event be required to disclose any
information to the Borrower with respect to the overall tax position of the
Administrative Agent, Issuing Bank, or such Lender.
 
47

--------------------------------------------------------------------------------

 
 
Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) at the
applicable Payment Office prior to 1:00 p.m. (New York, New York time, in the
case of payments made to a Payment Office in the United States, or 1:00 p.m.
local time at any applicable Payment Office located outside the United States)
on the date when due, in immediately available funds, free and clear of any
defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes.  Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 10.3 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.
 
(b) All payments of Obligations shall be made in Dollars, except for Loans
funded, and reimbursement obligations with respect to Letters of Credit issued,
in Alternate Currencies, which shall be repaid, including interest thereon, in
the applicable Alternate Currency.
 
(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, and other
amounts not required to be applied in another manner ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
 
(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans or
fees that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans, Term Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon or fees than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and Term Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and Term Loans and participations in LC Disbursements and
Swingline Loans; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
48

--------------------------------------------------------------------------------

 
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(c) and (d), 2.7(a), 2.21(d), 2.22(d) or (e) or 10.3(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
Section 2.22. Letters of Credit.
 
(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d), agrees to issue,
amend, renew or extend, at the request of the Borrower, Letters of Credit for
the account of the Borrower on the terms and conditions hereinafter set forth;
provided, that (i) each Letter of Credit shall expire on the date that is five
(5) Business Days prior to the Revolving Commitment Termination Date; (ii) each
Letter of Credit shall be in a stated amount of at least $50,000 (or, in the
case of Letters of Credit issued in any Alternate Currency, a minimum amount of
such Alternate Currency with a comparable Dollar Equivalent of the preceding
amount, rounded upwards to the nearest 100,000 unit multiple in such Alternate
Currency); and (iii) the Borrower may not request any Letter of Credit, if,
after giving effect to such issuance (A) the Dollar Equivalent of the aggregate
LC Exposure would exceed the LC Commitment (B) the Dollar Equivalent of the
aggregate Revolving Credit Exposure of all Lenders would exceed the Aggregate
Revolving Commitment Amount or (C) the issuance of such Letter of Credit would
violate any legal or regulatory restriction then applicable to the Issuing Bank
or any Lender as notified by the Issuing Bank or such Lender to the
Administrative Agent before the date of issuance of such Letter of
Credit.  Letters of Credit and any increases and extensions thereof hereunder
may be issued in face amounts of either Dollars or any other Alternate Currency;
provided, further, that the Dollar Equivalent amount of outstanding Revolving
Loans and Letters of Credit in any Alternate Currency determined, with respect
to each such Revolving Loan or Letter of Credit, in accordance with Section 2.26
on the date such Revolving Loan is funded, continued or converted, or the date
such Letter of Credit is issued, increased and extended, as applicable, shall
not exceed the Aggregate Revolving Commitment Amount (minus any outstanding
Swingline Loans) then in effect. Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit (i) on the Closing Date with respect to all Existing Letters of Credit
and (ii) on the date of issuance with respect to all other Letters of
Credit.  Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.  Each Letter of Credit shall be denominated in Dollars or in an
Alternate Currency.
 
49

--------------------------------------------------------------------------------

 
 
(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance, amendment,
renewal or extension specifying the date (which shall be a Business Day) such
Letter of Credit is to be issued (or amended, extended or renewed, as the case
may be), the expiration date of such Letter of Credit, the amount of such Letter
of Credit, the requested Currency for the face amount of the Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit.  In
addition to the satisfaction of the conditions in Article III, the issuance of
such Letter of Credit (or any amendment which increases the amount of such
Letter of Credit) will be subject to the further conditions that such Letter of
Credit shall be in such form and contain such terms as the Issuing Bank shall
reasonably approve and that the Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require (it being understood that,
if requested by the Issuing bank, the Borrower shall execute a letter of credit
application and agreement on the Issuing Bank’s standard form); provided, that
in the event of any conflict between such applications, agreements or
instruments and this Agreement, the terms of this Agreement shall control.
 
(c) At least two Business Days prior to the issuance, amendment, renewal or
extension of any Letter of Credit, the Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received such notice and if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless the Issuing Bank has received
notice from the Administrative Agent on or before the Business Day immediately
preceding the date the Issuing Bank is to issue (or amended, extend or renew, as
the case may be) the requested Letter of Credit, directing the Issuing Bank not
to issue, amend, extend or renew the Letter of Credit because such action is not
then permitted hereunder because of the limitations set forth in Section 2.22(a)
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue, amend, extend or renew such Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices.
 
(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof.  The Issuing Bank shall notify the Borrower and the Administrative
Agent of such demand for payment and whether the Issuing Bank has made or will
make a LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (New York, New York time) on the
Business Day immediately prior to the date on which such drawing is honored that
the Borrower intends to reimburse the Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Borrower
shall be deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing (in
case of a Letter of Credit payable in Dollars) or a Eurocurrency Rate Borrowing
with a rate of interest that would then be applicable hereunder for a
Eurocurrency Rate Loan having an Interest Period of one month (in case of a
Letter of Credit payable in any Currency other than Dollars), on the date on
which such drawing is honored in an exact amount due to the Issuing Bank plus
any reasonable out-of-pocket transaction costs incurred by the Issuing Bank to
convert any LC Disbursement funded in Alternate Currency into Dollars; provided,
that for purposes solely of such Borrowing, the conditions precedent set forth
in Section 3.2 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan or Eurocurrency Rate Loan
(in the applicable Alternate Currency) included in such Borrowing available to
the Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.7.  The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
 
 
50

--------------------------------------------------------------------------------

 
(e) If for any reason a Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Issuing Bank) shall be
obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Borrowing should have occurred. Each Lender’s
obligation to fund its participation shall be absolute and unconditional and
shall not be affected by any circumstance, including without limitation (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender or any
other Person may have against the Issuing Bank or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
by the Borrower or any other Lender, (v) any amendment, renewal or extension of
any Letter of Credit or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  On the date that
such participation is required to be funded, each Lender shall promptly
transfer, in immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank.  Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
 
(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in Section
2.13(d).
 
(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Section 8.1.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph.  Other than any
interest earned on any investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall bear interest.  Interest and
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it had not been reimbursed and to
the extent so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, with the consent of the Required Lenders, be
applied to satisfy other obligations of the Borrower under this Agreement and
the other Loan Documents.  If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.  To the extent any such cash collateral is applied to the aforesaid
and all such obligations are paid in full, so long as no Event of Default
exists, any remaining amounts shall be returned to the Borrower upon Borrower’s
request.
 
51

--------------------------------------------------------------------------------

 
 
(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter.  Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
 
(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
(other than payment in full of such LC Disbursements) and irrespective of any of
the following circumstances:
 
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;
 
(ii) the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
 
(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
 
(iv) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
 
(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
 
(vi) the existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
52

--------------------------------------------------------------------------------

 


(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, performance under
Letters of Credit by the Issuing Bank, its correspondents, and the beneficiaries
thereof will be governed by (i) either (x) the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) or (y) the rules of the “Uniform Customs and Practice for
Documentary Credits” (1993 Revision), International Chamber of Commerce
Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.
 
(k) The Borrower hereby (a) acknowledges that it may be requesting the issuance
of one or more Letters of Credit hereunder which will support a bank guarantee
issued by a local bank (or a local branch of the Issuing Bank) to a beneficiary
located in a jurisdiction where (i) applicable law extends the period within
which such beneficiary may claim under such bank guarantee beyond its stated
expiration date or (ii) local custom and practice is to issue such a bank
guarantee without a stated expiration date (either, collectively, “Extended
Claim Guarantees”; with the foregoing Letters of Credit being hereinafter
referred to collectively as “Extended Claim Letters of Credit”) and (b) agrees
that, notwithstanding anything to the contrary contained in this Agreement, (x)
the Issuing Bank may adjust the expiration date of any Extended Claim Letter of
Credit from the date requested by the Borrower to cover the entire period within
which claims under the Extended Claim Guarantee may, under such applicable law,
be made; provided that in any event such expiration date must comply with the
other requirements and limitations herein and (y) that the foregoing
requirements and limitations may result in an Extended Claim Letter of Credit
which will expire prior to the expiration date or other period within claims
under the Extended Claim Guarantee may be made.
 
Section 2.23. Increase of Commitments; Additional Lenders; Release of
Collateral.
 
(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, Borrower may, upon at least 20 days’ prior written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender),  propose to increase the Aggregate Revolving Commitments
(such increase, the “Additional Revolving Commitment Amount”) or the Aggregate
Term Loan Commitments (such increase, the “Additional Term Loan Commitment
Amount”), or a combination thereof, by an aggregate amount not to exceed
$100,000,000 (the total amount of the Additional Revolving Commitment Amount and
the Additional Term Loan Commitment Amount, the “Additional Commitment Amount”)
by designating another bank or financial institution (which may be, but need not
be, one or more of the existing Lenders) which at the time agrees to, in the
case of any such Person that is an existing Lender, increase its Revolving
Commitment or its Term Loan Commitment and in the case of any other such Person
(an “Additional Lender”) become a party to this Agreement; provided, however,
that any bank or financial institution that is not then an existing Lender under
this Agreement must be acceptable to the Administrative Agent, which acceptance
shall not be unreasonably withheld or delayed.  The sum of the increases in the
Revolving Commitments and the Term Loan Commitments of the existing Lenders
pursuant to this subsection (b) plus the Revolving Commitments and the Term Loan
Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Additional Commitment Amount.  No Lender (or any
successor thereto) shall have any obligation to increase its Revolving
Commitment, its Term Loan Commitment or its other obligations under this
Agreement and the other Loan Documents, and any decision by a Lender to increase
its Revolving Commitment, its Term Loan Commitment or a combination thereof
shall be made in its sole discretion independently from any other Lender.
 
53

--------------------------------------------------------------------------------

 
 
(b) An increase in the Aggregate Revolving Commitments or Aggregate Term Loan
Commitments pursuant to this Section 2.23 shall become effective upon the
receipt by the Administrative Agent of a Joinder Agreement executed by the
Borrower, by each Additional Lender and by each other Lender whose Revolving
Commitment or Term Loan Commitment is to be increased, setting forth the new
Revolving Commitments and Term Loan Commitments of such Lenders and setting
forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
Notes evidencing such increase in the Commitments as may be requested by any
such Lenders and Additional Lenders, and such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the increase in the
Revolving Commitments, Term Loan Commitments or a combination thereof and such
opinions of counsel for the Borrower with respect to the increase in the
Revolving Commitments and the Term Loan Commitments as the Administrative Agent
may reasonably request.
 
(c) Upon the acceptance of any such Joinder Agreement, the Aggregate Revolving
Commitment Amount and the Aggregate Term Loan Commitment Amount, as
applicable,  shall automatically be increased by the amount of the Revolving
Commitments or Term Loan Commitments, as applicable, added through such
supplements or joinders and Schedule II shall automatically be deemed amended to
reflect the Revolving Commitments and Term Loan Commitments of all Lenders after
giving effect to the addition of such Additional Revolving Commitments and
Additional Term Loan Commitments, as applicable.  The obligation of any Lender
to advance any Term Loans in accordance with its Additional Term Loan Commitment
Amount is subject to Section 3.2 and that the Borrower shall have provided an
applicable Notice of Borrowing for such Term Loans within sixty (60) days after
the effectiveness of such Lender’s Additional Term Loan Commitment Amount.
 
(d) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.23 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurocurrency Rate Loans then outstanding, the Borrower shall prepay such
Loans in their entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article III, the Borrower shall reborrow
Loans from the Lenders in proportion to their respective Revolving Commitments
after giving effect to such increase, until such time as all outstanding Loans
are held by the Lenders in proportion to their respective Commitments after
giving effect to such increase and (y) effective upon such increase, the amount
of the participations held by each Lender in each Letter of Credit then
outstanding shall be adjusted automatically such that, after giving effect to
such adjustments, the Lenders shall hold participations in each such Letter of
Credit in proportion to their respective Revolving Commitments.
 
(e) Notwithstanding anything to the contrary contained in this Agreement, the
Security Documents, any Loan Document or any other document executed in
connection herewith, upon the occurrence of an Investment Grade Rating Event,
all Collateral and the Security Documents shall be released automatically
without any further action.  In connection with the foregoing, the
Administrative Agent shall, at Borrower’s expense, promptly execute and file in
the appropriate location and deliver to each such Guarantor or Guarantor’s
designee such termination and full or partial release statements or
confirmations thereof, as applicable, and do such other things as are necessary
to release the liens to be released pursuant hereto promptly upon the
effectiveness of any such release.  Upon the occurrence of an Investment Grade
Rating Event, the Administrative Agent authorizes the Borrower and any Guarantor
to execute, deliver and record in its name and stead any such releases or
statements as may be necessary to evidence or confirm such release or discharge.
 
54

--------------------------------------------------------------------------------

 
 
Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
 
Section 2.25. Replacement of Lenders.  If (a) any Lender or Issuing Bank has
demanded compensation or additional interest or given notice of its intention to
demand compensation or additional interest under Section 2.18, 2.20 or Section
2.27, (b) the Borrower is required to pay any additional amount to any Lender or
Issuing Bank under Section 2.19, (c) any Lender or Issuing Bank is unable to
submit any form or certificate required under Section 2.20 or withdraws or
cancels any previously submitted form with no substitution therefor, (d) any
Lender or Issuing Bank gives notice of any change in law or regulations, or in
the interpretation thereof, pursuant to Section 2.17, (e) any Lender or Issuing
Bank has been declared insolvent or a receiver or conservator has been appointed
for a material portion of its assets, business or properties, (f) any Lender or
Issuing Bank shall seek to avoid its obligation to make or maintain Loans or
issue Letters of Credit hereunder for any reason, including, without limitation,
reliance upon 12 U.S.C. § 1821(e) or (n) (1) (B), (g) any taxes referred to in
Section 2.20 have been levied or imposed (or the Borrower determines in good
faith that there is a substantial likelihood that such taxes will be levied or
imposed) so as to require withholding or deductions by the Borrower or payment
by the Borrower of additional amounts to any Lender or Issuing Bank, or other
reimbursement or indemnification of any Lender or Issuing Bank, as a result
thereof, (h) any Lender shall decline to consent to a modification or waiver of
the terms of this Agreement or any other Loan Documents requested by the
Borrower, (i) the Issuing Bank gives notice pursuant to Section 2.22 that the
issuance of the Letter of Credit would violate any legal or regulatory
restriction then applicable to such Issuing Bank, (j) any Lender is unable to
fulfill its commitment under Section 2.26(a) to make Alternate Currency Loans
and such Alternate Currency Loans are deemed unavailable in accordance with such
Section, or (k) or if any Lender is a Defaulting Lender, then and in such event,
upon request from the Borrower delivered to such Lender or Issuing Bank, and the
Administrative Agent, such Lender shall assign, in accordance with the
provisions of Section 10.4 and an appropriately completed Assignment and
Acceptance, all of its rights and obligations under the Loan Documents to
another Lender or a commercial banking institution selected by the Borrower and
(in the case of a commercial banking institution) reasonably satisfactory to the
Administrative Agent, in consideration for the payments set forth in such
Assignment Agreement and payment by the Borrower to such Lender of all other
amounts which such Lender may be owed pursuant to this Agreement, including,
without limitation, Sections 2.17, 2.18, 2.19, 2.20 or 2.27.
 
Section 2.26. Alternate Currency Provisions.
 
(a) Each Lender’s Pro Rata Share of each Alternate Currency Loan shall be
determined by reference to its Dollar Equivalent on the date each such Alternate
Currency Loan is made.  As to any Alternate Currency Loan, each Lender may elect
to fulfill its commitment to make such Alternate Currency Loan by causing an
Applicable Lending Office to make such Alternate Currency Loan; provided,
however, that no such election shall be made if as a result thereof the Borrower
would be required to pay United States withholding taxes or any additional
amounts.  In the event that a Lender is unable to fulfill its commitment to make
such Alternate Currency Loan through its Applicable Lending Office because of
its inability to make loans in such requested Currency, such Lender shall enter
into a foreign exchange transaction with the Administrative Agent for the
Currency applicable to such Alternate Currency Loan; provided, that if the
Administrative Agent shall determine in its reasonable credit judgment that it
is unwilling to enter into such foreign exchange transaction with such Lender,
such Currency shall be deemed to be unavailable to all Lenders and the
Administrative Agent and the Lenders shall have no obligation to make such
Alternate Currency Loan.
 
55

--------------------------------------------------------------------------------

 
 
(b) If payment required by Borrower is not made in the Currency due under this
Agreement (the “Contractual Currency”) or if any court or tribunal shall render
against a Loan Party a judgment or order for the payment of amounts due
hereunder or under the other Loan Documents and such judgment is expressed in a
Currency other than the Contractual Currency, the Borrower shall indemnify and
hold the Lenders (including the Issuing Rank) harmless against any deficiency
incurred by the Lenders with respect to the amount received by the Lenders to
the extent the Exchange Rate at which the Contractual Currency is convertible
into the Currency actually received or the Currency in which the judgment is
expressed (the “Received Currency”) is not the reciprocal of the Exchange Rate
at which the Administrative Agent would be able to purchase the Contractual
Currency with the Received Currency, in each case on the Business Day following
receipt of the Received Currency in accordance with normal banking
procedures.  If the court or tribunal has fixed the date on which the Exchange
Rate is determined for the conversion of the judgment Currency into the
Contractual Currency (the “Conversion Date”) and if there is a change in the
Exchange Rate prevailing between the Conversion Date and the date of receipt by
the Lenders, then the Borrower will, notwithstanding such judgment or order, pay
such additional amount (if any) as may be necessary to ensure that the amount
paid in the Received Currency when converted at the Exchange Rate prevailing on
the date of receipt will produce the amount then due to the Lenders from the
Borrower hereunder in the Contractual Currency.
 
(c) If the Borrower shall wind up, liquidate, dissolve or become a debtor in
bankruptcy while there remains outstanding:  (i) any amounts owing by the
Borrower or any Loan Party to the Lenders (including the Issuing Bank) hereunder
or under the other Loan Documents, (ii) any damages owing to the Lenders
(including the Issuing Bank) in respect of its breach of any of the terms
hereof, or (iii) any judgment or order rendered against a Loan Party in respect
of such amounts or damages, the Borrower shall indemnify and hold the Lenders
harmless against any deficiency with respect to the Contractual Currency in the
amounts received by the Lenders arising or resulting from any variation as
between:  (i) the Exchange Rate at which the Contractual Currency is converted
into another currency (the “Liquidation Currency”) for purposes of such
winding-up, liquidation, dissolution or bankruptcy with regard to the amount in
the Contractual Currency due or contingently due hereunder or under the Notes or
under any judgment or order to which the relevant obligations hereunder or under
the Notes shall have been merged and (ii) the Exchange Rate at which
Administrative Agent would, in accordance with normal banking procedures, be
able to purchase the Contractual Currency with the Liquidation Currency at the
earlier of (A) the date of payment of such amounts or damages and (B) the final
date or dates for the filing of proofs of a claim in a winding-up, liquidation,
dissolution or bankruptcy.  As used in the preceding sentence, the “final date”
or dates for the filing of proofs of a claim in a winding-up, liquidation,
dissolution or bankruptcy shall be the date fixed by the liquidator under the
applicable law as being the last practicable date as of which the liabilities of
the Borrower may be ascertained for such winding-up, liquidation, dissolution or
bankruptcy before payment by the liquidator or other appropriate person in
respect thereof.
 
(d) On the Closing Date, the available Alternate Currencies are Euros and
Pounds.  The Administrative Agent and the Issuing Bank shall be entitled to
assume that such Currencies, and any other currencies requested by the Borrower
that all Lenders agree to provide, remain available to all Lenders until such
time as the Administrative Agent and the Issuing Bank actually receive written
notice to the contrary from any Lender.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify the Borrower, and thereafter no
additional Alternate Currency Loans in such Currency shall be made, and no
additional Alternate Currency Letters of Credit shall be issued.  Any Alternate
Currency Loans in such Currency outstanding at the time such notice is received
shall remain outstanding until the end of the Interest Period related thereto,
subject to the provisions of Section 2.18(b), and then shall be repaid or
converted into a Eurocurrency Loan in Dollars or another Alternate
Currency.  Any Alternate Currency Letters of Credit in such Currency outstanding
at the time such notice is received shall remain outstanding until the expiry
date thereof and may not be renewed or extended in such Currency.
 
56

--------------------------------------------------------------------------------

 
 
(e) Exchange Rates.
 
(i)  On each Determination Date, the Administrative Agent shall determine the
Exchange Rate as of such Determination Date with respect to all Alternate
Currencies.  The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Determination Date (a
“Reset Date”), shall remain effective until the next succeeding Reset Date, and
shall for all purposes of this Agreement be the Exchange Rates employed in
determining the Dollar Equivalent of any amounts of such Alternate Currencies.
 
(ii) Not later than 5:00 p.m. on each Determination Date, the Administrative
Agent shall (A) determine the Dollar Equivalent of the aggregate principal
amounts of the Revolving Loans and LC Exposures (after giving effect to any
Revolving Loans and/or Letters of Credit being made, issued, repaid, or
cancelled or reduced on such date), and (B) notify the Lenders and the Borrower
of the results of such determination and of the respective Exchange Rates as so
determined.
 
Section 2.27. European Economic and Monetary Union.
 
(a) Effectiveness of Provisions.  The provisions of subsections (b) through (i)
below (inclusive) shall be effective upon the execution of this Agreement,
provided, that if and to the extent that any such provision relates to any
country (or the currency of such country) that is not a Participating Member
State upon the execution of this Agreement, such provision shall become
effective in relation to such country (and the currency of such country) at and
from the date on which such country becomes a Participating Member State.
 
(b) Redenomination and Alternate Currencies.  Each obligation of any party under
this Agreement which has been denominated in the National Currency Unit of a
non-member country which becomes a Participating Member State after the date of
any Alternate Currency Loan made in the National Currency Unit of such country
shall be Redenominated into the Euro Unit at the exchange rate set in accordance
with EMU Legislation, provided, that if and to the extent that any EMU
Legislation provides that an amount denominated either in the Euro or in the
National Currency Unit of a Participating Member State and payable within that
Participating Member State by crediting an account of a creditor can be paid by
a debtor either in the Euro Unit or in the National Currency Unit, each party to
this Agreement shall be entitled to pay or repay any such amount either in the
Euro Unit or in such National Currency Unit; provided, however, any amount paid
in a National Currency Unit shall be paid at the fixed exchange rate in order to
yield the  required amount in Euros.
 
(c) Loans.  Any Alternate Currency Loan in the currency of a Participating
Member State shall be made in the Euro Unit, provided that any Alternate
Currency Loan may, if so requested by the Borrower, be made in the National
Currency Unit (based upon fixed exchange rate) of any Participating Member State
so long as such National Currency Unit continues to be readily available as
legal tender, is freely convertible and is not subject to exchange controls.
 
57

--------------------------------------------------------------------------------

 
 
(d) Payment to the Lenders.  Sections of this Agreement which provide for
payment or repayment in a National Currency Unit shall be construed so that, in
relation to the payment of any amount of Euro Units or National Currency Units,
such amount shall be made available to the Lenders (including the Issuing Bank),
in immediately available, freely transferable, cleared funds to such account
with each bank (in such principal financial center) as each Lender may from time
to time nominate for this purpose in accordance with this Agreement.
 
(e) Payments by the Lenders Generally.  With respect to the payment of any
amount denominated in the Euro or in a National Currency Unit, the Lenders
(including the Issuing Bank) shall not be liable to the Borrower in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid by a Lender if
such Lender has made reasonable efforts to effect all relevant steps to achieve,
on the date required by this Agreement, the payment of such amount in
immediately available, freely transferable, cleared funds (in the Euro Unit or,
as the case may be, in a National Currency Unit) to the account with the bank in
the principal financial center in the Participating Member State which the
Borrower shall have specified for such purpose.  In this paragraph, “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
such Lender may from time to time select for the purpose of clearing or settling
payment of the Euro.
 
(f) Basis of Accrual.  If the basis of accrual of interest or fees expressed in
this Agreement with respect to the currency of any country that becomes a
Participating Member State shall, in a Lender’s reasonable judgment, be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest or fees in respect of the Euro, or if interest
rate quotes for a National Currency Unit are no longer provided, such convention
or practice in the London Interbank Market shall replace such expressed basis
effective as of and from the date on which such country becomes a Participating
Member State; provided, that if any Alternate Currency Loan in the currency of
such country is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Alternate Currency Loan, at the end of
the then current Interest Period.
 
(g) Rounding and Other Consequential Changes.  Without prejudice and in addition
to any method of conversion or rounding prescribed by any EMU Legislation and
without prejudice to the respective liabilities for Indebtedness of the Borrower
to the Lenders (including the Issuing Bank) and of the Lenders to the Borrower
under or pursuant to this Agreement,
 
(i) each reference in this Agreement to a minimum amount (or an integral
multiple thereof) in a National Currency Unit to be paid to or by a Lender shall
be replaced by a reference to such reasonably comparable and convenient amount
(or an integral multiple thereof) in the Euro Unit as such Lender may from time
to time specify; and
 
(ii) except as expressly provided in this Agreement, each provision of this
Agreement, including, without limitation, the right to combine currencies to
effect a set-off, shall be subject to such reasonable changes of interpretation
as Lenders may from time to time specify to be necessary or appropriate to
reflect the introduction of or changeover to the Euro in Participating Member
States.
 
58

--------------------------------------------------------------------------------

 
 
(h) Exchange Indemnification and Increased Costs.  The Borrower shall from time
to time, upon demand from the Lenders (including the Issuing Bank), pay to the
Lenders the amount of any loss, expense or increased cost incurred by, or of any
reduction in any amount payable to or in the effective return of its capital to,
or of interest or other return, including principal foregone by any Lender or
its holding company as a result of the introduction of, changeover to or
operation of the Euro in any Participating Member State or the Borrower’s
election to borrow in a National Currency Unit and repay in the Euro or to
borrow in the Euro and repay in a National Currency Unit other than any such
cost or reduction or amount foregone reflected in the associated interest rate.
 
(i) Further Assurances.  Borrower agrees, at the request of the Administrative
Agent or a Lender, at the time of or at any time following the implementation of
any EMU Legislation, to enter into an agreement amending this Agreement in order
to reflect the implementation of the EMU Legislation and to place the parties
hereto in the position they would have been in had such EMU Legislation not been
implemented.
 
(j) Payment Limitations.  If the Issuing Bank or any Lender makes such a claim
for compensation under this Section, it shall provide to the Borrower a
certificate executed by an officer of such Person setting forth the amount of
such loss, cost or expense in reasonable detail (including an explanation of the
basis for and the computation of such loss, cost or expense) no later than one
hundred and twenty (120) days after the event giving rise to the claim for
compensation.  In any event, the Borrower shall not have any obligation to pay
any amount with respect to claims accruing prior to the 120th day preceding such
written demand.
 
Section 2.28. Reallocation and Cash Collateralization of Defaulting Lender
Commitment.


(a)    If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:
 
(1)  the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately);  provided that (a) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and
 
59

--------------------------------------------------------------------------------

 
 
(2)  to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to clause (1) for any reason, the Borrower will, not later than two (2)
Business Days after demand by the Administrative Agent (at the direction of the
Issuing Bank and/or the Swingline Lender), (a) Cash Collateralize the
obligations of the Borrower to the Issuing Bank or Swingline Lender in respect
of such LC Exposure or Swingline Exposure, as the case may be, in an amount at
least equal to the aggregate amount of the unreallocated portion of the LC
Exposure and Swingline Exposure of such Defaulting Lender, or (b) in the case of
such Swingline Exposure, prepay and/or Cash Collateralize in full the
unreallocated portion thereof, or (c) make other arrangements reasonably
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender.


(3)  in addition to the other conditions precedent set forth in Section 3.2, the
Issuing Bank will not be required to issue, amend or increase any Letter of
Credit and the Swingline Lender will not be required to make any Swingline
Loans, unless they are satisfied that 100% of the related LC Exposure and
Swingline Exposure is fully Cash Collateralized or eliminated by any combination
reasonably satisfactory to the Issuing Bank or the Swingline Lender, as the case
may be, of the following:


(i) in the case of a Defaulting Lender, the LC Exposure and Swingline Exposure
of such Defaulting Lender is reallocated, as to outstanding and future Letters
of Credit, to the Non-Defaulting Lenders as provided in clause (1) above; and
(ii) in the case of a Defaulting Lender, without limiting the provisions of
clause (2) above, the Borrower Cash Collateralizes the obligations of the
Borrower in respect of such Letter of Credit or Swingline Loan in an amount at
least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender in respect of such Letter of Credit or
Swingline Loan, or the Borrower makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender, as the case may
be, in their sole discretion to protect them against the risk of non-payment by
such Defaulting Lender;


provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, any
Guarantor, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender;
 
60

--------------------------------------------------------------------------------

 
 
(4) with the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of paragraph (5) below
will apply to all amounts thereafter paid by the Borrower for the account of any
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank or any Lender may have against such
Defaulting Lender;
                      
(5)  any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will be retained by the Administrative Agent in a
segregated non-interest bearing account until the termination of the Revolving
Commitments at which time the funds in such account will be applied by the
Administrative Agent, to the fullest extent permitted by law, in the following
order of priority:  first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed Letter of Credit disbursements then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct; and
 
(6) such Defaulting Lender will not be entitled to commitment fees accruing with
respect to its Revolving Commitment during such period pursuant to Section
2.14(b) or letter of credit fees accruing during such period pursuant to Section
2.14(c)  (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), provided that (a) to the extent that a portion
of the LC Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to clause (2), such fees that would have accrued
for the benefit of such Defaulting Lender will instead accrue for the benefit of
and be payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Revolving Commitments and (b) to the extent any portion of such LC
Exposure cannot be so reallocated, such fees will instead accrue for the benefit
of and be payable to the Issuing Bank; and
 
61

--------------------------------------------------------------------------------

 


(7)  the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b)) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender); provided, that (i) if the new Lender is not a Lender or an
Affiliate of a Lender that is not a Defaulting Lender, the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal amount of all
Loans owed to it, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (in the case of such outstanding
principal and accrued interest) and from the Borrower (in the case of all other
amounts).


(b)  If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender, as the case may be, and will be a
Non-Defaulting Lender (and such Revolving Credit Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing).  If
any cash collateral has been posted with respect to the LC Exposure or Swingline
Exposure of such Defaulting Lender, the Administrative Agent will promptly
return such cash collateral to the Borrower; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.
 


ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1. Conditions To Initial Borrowing. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).
 
62

--------------------------------------------------------------------------------

 
 
(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey, Inc., as
Arranger for which invoices (including estimated expenses) have been presented
to the Borrower no later than 2 days before the Closing Date.
 
(b) The Administrative Agent or the Administrative Agent (or their counsel)
shall have received the following:
 
(i) a counterpart of this Agreement signed by or on behalf of each party hereto;
 
(ii) duly executed Revolving Credit Notes and Term Notes payable to those
Lenders requesting the same and the Swingline Note payable to the Swingline
Lender;
 
(iii) the Subsidiary Guaranty Agreement duly executed by each Guarantor;
 
(iv) the Pledge Agreement duly executed by the Borrower and each Guarantor,
together with (i) original stock certificates evidencing the issued and
outstanding shares of Capital Stock pledged to the Administrative Agent to the
Pledge Agreement, and (ii) stock powers or other appropriate instruments of
transfer executed in blank;
 
(v) the Security Agreement duly executed by the Borrower and each Guarantor,
together with (i) UCC financing statements and other applicable documents under
the laws of the jurisdictions with respect to the perfection of the Liens
granted under the Security Agreement, as required in order to perfect such Liens
if not previously recorded, (ii) copies of UCC, tax, and judgment search reports
in all necessary or appropriate jurisdictions and under all legal and trade
names of the Loan Parties requested by the Lenders, indicating that there are no
prior Liens on any of the Collateral other than Permitted Liens, (iii) a
Perfection Certificate duly completed and executed by the Loan Parties, and (iv)
duly executed Copyright Security Agreements, Patent Security Agreements and
Trademark Security Agreements, if applicable.
 
(vi) certificates of insurance issued by Borrower’s broker on behalf of insurers
of the Borrower and all Subsidiaries, describing in reasonable detail the types
and amounts of insurance (property and liability, and flood insurance where
applicable) maintained by the Borrower and all Subsidiaries, naming the
Administrative Agent as additional insured and/or loss payee, as appropriate;
 
(vii) receipt and review, reasonably satisfactory to the Lenders of (i) the
annual audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended March 31, 2009 and March 31, 2010,
including balance sheets, income and cash flow statements audited by independent
public accountants of recognized national standing and prepared in conformity
with GAAP,  (ii) the consolidated financial statements of Borrower and its
Subsidiaries for the fiscal quarter ended June 30, 2010, (iii) revisions to the
five year projections for the Borrower and its Subsidiaries previously provided,
(iv) and such other financial information with respect to the Borrower or its
Subsidiaries as the Administrative Agent may reasonably request;
 
63

--------------------------------------------------------------------------------

 
 
(viii) a certificate of the Secretary or Assistant Secretary of each Loan Party
attaching and certifying copies of its bylaws and of the resolutions of its
boards of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
 
(ix) to the extent not delivered under clause (viii) certified copies of the
articles or certificate of incorporation, certificate of organization or limited
partnership, or other registered organizational documents of each Loan Party,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of such Loan
Party and each other jurisdiction where such Loan Party is required to be
qualified to do business as a foreign corporation where the failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;
 
(x) a favorable written opinion of Baker Botts LLP, and local counsel to the
Loan Parties and/or their Subsidiaries, addressed to the Administrative Agent
and each of the Lenders, and covering such matters relating to the Loan Parties,
the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request,
including, without limitation, a no conflicts opinion with respect to other
material agreements;
 
(xi) Evidence reasonably satisfactory to the Administrative Agent as to the
absence of any default or event of default existing under the 2013 Senior Notes,
the 2017 Senior Notes or the 2038 Senior Convertible Notes;
 
(xii) a certificate dated the Closing Date and signed by a Responsible Officer,
certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects. except the extent
limited to an earlier date and (z) since the date of the financial statements of
the Borrower described in Section 4.4, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;
 
(xiii) a duly executed Notice of Borrowing;
 
(xiv) if applicable, a duly executed funds disbursement agreement, together with
a report setting forth the sources and uses of the proceeds hereof;
 
(xv) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required to be made or obtained under any Requirement of
Law, or by any Contractual Obligation of each Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority regarding the Commitments
or any transaction being financed with the proceeds thereof shall be ongoing;
 
64

--------------------------------------------------------------------------------

 
 
(xvi) a duly completed and executed certificate of the type described in
Section 5.1(c) including calculations of the financial covenants set forth in
Article VI hereof as of June 30, 2010; and
 
(xvii) certified copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness and all other material agreements, documents
and instruments to which any Loan Party or any of its assets are bound.
 
(c) No action, suit, investigation or proceeding shall be pending or threatened
in any court or before any arbitrator, governmental authority, the Department of
Justice, or the Securities and Exchange Commission that could reasonably be
expected to have a Material Adverse Effect.
 
(d) The Administrative Agent shall have completed its due diligence, with
results reasonably satisfactory to the Administrative Agent, with respect to any
pending Securities and Exchange Commission or other governmental investigations
or inquiries existing on the Closing Date.
 
Section 3.2. Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:
 
(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
 
(b) as of the date of such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, all representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, extension or renewal of such Letter of Credit, in
each case before and after giving effect thereto except to the extent limited to
a prior date;
 
(c) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect; and
 
(d) the Borrower shall have delivered the required Notice of Borrowing.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.
 
65

--------------------------------------------------------------------------------

 
 
Section 3.3. Additional Conditions for Term Loan Borrowing.  The obligation of
each Lender to make a Term Loan on the occasion of any Term Loan Borrowing is
subject to the satisfaction of the following conditions in addition to the
conditions set forth in Section 3.1 and Section 3.2:  simultaneously with the
Borrowing of the Term Loans, the Borrower shall have (i) successfully completed
a tender offer for all of the outstanding 2013 Senior Notes, (ii) satisfied and
discharged the 2003 Indenture and delivered a notice of redemption to redeem all
of the outstanding 2013 Senior Notes, a copy of which notice of redemption, in
form and substance satisfactory to the Administrative Agent, shall have been
delivered to the Administrative Agent, and/or (iii) amended the 2003 Indenture
to permit borrowings under the Term Loans and delivered a notice of redemption
to redeem all of the outstanding 2013 Senior Notes, copies of which amendment
and notice of redemption, each in form and substance satisfactory to the
Administrative Agent, shall have been delivered to the Administrative Agent.
 
Section 3.4. Delivery of Documents.  All of the Loan Documents, certificates,
legal opinions and other documents referred to in Section 3.1, unless otherwise
specified, shall be delivered to the Administrative Agent or the Administrative
Agent for the account of each of the Lenders and, except for the Notes, in
sufficient counterparts or copies for each of the Lenders and shall be in form
and substance satisfactory in all respects to the Administrative Agent.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
 
Section 4.1. Existence; Power.  Each of the Borrower and its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, in
each case, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.2. Organizational Power; Authorization.  The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action, as the case may be.  This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
Section 4.3. Governmental Approvals; No Conflicts.  The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under the Indenture or
any other indenture, material agreement or other material instrument binding on
the Borrower or any of its Subsidiaries or any of its assets or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries prohibited hereunder.
 
66

--------------------------------------------------------------------------------

 
 
Section 4.4. Financial Statements.  The audited consolidated balance sheet of
the Borrower and its Subsidiaries as of March 31, 2010 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied.  Since March 31, 2010, there has been no event with
respect to the Borrower and its Subsidiaries which has had or could reasonably
be expected to have a Material Adverse Effect.
 
Section 4.5. Litigation and Environmental Matters.
 
(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have a Material Adverse Effect.
 
(b) Neither the Borrower nor any of its Subsidiaries (i) has become subject to
any Environmental Liability, (ii) has received notice of any claim with respect
to any Environmental Liability or (iii) knows of any basis for any Environmental
Liability except, in each case, where the failure to so comply or such
Environmental Liability could not reasonably be expected to have a Material
Adverse Effect.
 
Section 4.6. Compliance with Laws and Agreements.  The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all material
indentures, material agreements or other material instruments binding upon it or
its properties, except where non-compliance, could not reasonably be expected to
result in a Material Adverse Effect.
 
Section 4.7. Investment Company Act, Etc.  Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) otherwise subject to any other
regulatory requirement limiting its ability to incur or guarantee Indebtedness
or grant security interests in its property to secure such Indebtedness or
requiring any approval or consent from or registration or filing with, any
Governmental Authority in connection therewith.
 
Section 4.8. Taxes; Fees.  The Borrower and its Subsidiaries have timely filed
or caused to be filed all federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, (except where being contested in good
faith by appropriate proceedings and subject to maintenance of adequate
reserves), in each case where the failure to file or pay could not reasonably be
expected to have a Material Adverse Effect.
 
67

--------------------------------------------------------------------------------

 
 
Section 4.9. Margin Regulations.  None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulation U.  Neither the Borrower nor its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock.”
 
Section 4.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, except in each case
where any such excess amount could not reasonably be expected to have a Material
Adverse Effect.
 
Section 4.11. Ownership of Property.
 
(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the
audited consolidated balance sheet of the Borrower referred to in Section 4.4 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or permitted by the Loan Documents), in each case free and clear of Liens
prohibited by this Agreement, except where such failure could not reasonably be
expected to have a Material Adverse Effect.
 
(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, free from burdensome restrictions, all material patents,
trademarks, service marks, trade names, copyrights and other intellectual
property, except where such failure could not reasonably be expected to have a
Material Adverse Effect, and the use thereof by the Borrower and its
Subsidiaries does not infringe on the rights of any other Person, except where
such infringement could not reasonably be expected to result in a Material
Adverse Effect.
 
(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower (other than Kingsmill Insurance Company Limited), in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Subsidiary operates.
 
68

--------------------------------------------------------------------------------

 
 
Section 4.12. Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate restrictions to which the Borrower or any
of its Subsidiaries is subject that could reasonably be expected to result in a
Material Adverse Effect.  No written information furnished by or on behalf of
the Borrower to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
 
Section 4.13. Labor Relations.  There are no material labor disputes against the
Borrower or any of its Subsidiaries, or, to the Borrower’s knowledge, threatened
against or affecting the Borrower or any of its Subsidiaries, and no significant
claims of unfair labor practices, charges or grievances are pending against the
Borrower or any of its Subsidiaries, or to the Borrower’s knowledge, threatened
against any of them before any Governmental Authority that would reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.14. Subsidiaries.  Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and SPV and identifies each Subsidiary that
is a Guarantor, in each case as of the Closing Date.
 
Section 4.15. Insolvency.  After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor its Subsidiaries, taken as a whole, will be “insolvent,” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
as amended from time to time, or be unable to pay its debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.
 
Section 4.16. OFAC.  No Loan Party (i) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of Section 2, or (iii) is a Person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
Section 4.17. Compliance with Patriot Act and Other Laws.  Each Loan Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
69

--------------------------------------------------------------------------------

 
 
Section 4.18. Security Documents.  
(a) The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a legal, valid and enforceable
security interest in the Pledged Collateral (as defined in the Pledge Agreement)
and, when certificates and other instruments evidencing any portion of such
Pledged Collateral are delivered to the Administrative Agent, the Pledge
Agreement shall constitute a perfected Lien on, and security interest in, all
right, title and interest of the pledgor thereunder in such Pledged Collateral,
in each case prior and superior in right to any Lien in favor of any other
Person that is prohibited hereunder.
 
(b) (i)  The Security Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, (ii) when financing statements in appropriate form are filed in
the offices specified on Schedule 2 to the Perfection Certificate, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such Collateral
(other than the Intellectual Property (as defined in the Security Agreement)),
in each case prior and superior in right to any Lien granted in favor of any
Person that is prohibited hereunder.


(c)   When the filings in clause (b)(ii) above are made and when the Patent
Security Agreement and Trademark Security Agreement are filed in the United
States Patent and Trademark Office and the Copyright Security Agreement is filed
in the United States Copyright Office, the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Intellectual Property (as defined in the Security
Agreement) in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any Lien
granted in favor of any Person that is prohibited hereunder.


Section 4.19. Existing Indebtedness.  Schedule 7.1 contains a complete and
accurate list of all Indebtedness outstanding as of the Closing Date, with
respect to the Borrower and its Subsidiaries, in each case in a principal amount
of $25,000,000 or more, and in each case showing the aggregate principal amount
thereof, the name of the respective borrower and any other entity which
guaranteed such Indebtedness, and the scheduled payments of such Indebtedness.
 
70

--------------------------------------------------------------------------------

 
 


ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 5.1. Financial Statements and Other Information.  The Borrower will
deliver to the Administrative Agent and each Lender:
 
(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audit report for such Fiscal Year
for the Borrower and its Subsidiaries, containing a consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, (without qualification as to scope of audit or any
going concern explanation or limitation) accompanied by a certificate from the
Borrower’s certified public accountant stating that such financial statements
fairly present in all material respects the financial condition and the results
of operations of the Borrower and its Subsidiaries for such Fiscal Year on a
consolidated basis in accordance with GAAP;
 
(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year;
 
(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the chief
financial officer, treasurer or controller of the Borrower;
 
(d) promptly following any reasonable request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request; and
 
(e) concurrently with the delivery of the financial statements referred to in
clause (a) and (b) above, a certificate of the chief financial officer or
treasurer or controller (a) certifying as to the accuracy of such financial
statements and otherwise consistent with the applicable requirements of the
Securities and Exchange Commission, (b) certifying as to whether there exists a
Default or Event of Default on the date of such certificate, and if a Default or
an Event of Default, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto, (c) setting forth
in reasonable detail calculations, made consistent with the terms of the
Agreement and otherwise using customary methods, demonstrating compliance with
the financial covenants and (d) stating whether any change in the application of
GAAP has occurred since the date of the Borrower’s audited financial statements
delivered in connection with the closing, and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.
 
71

--------------------------------------------------------------------------------

 
 
So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, the
Borrower’s obligation to deliver the financial statements referred to in clauses
(a) and (b) shall be deemed satisfied upon the filing of such financial
statements in the EDGAR system and the giving by the Borrower of notice to the
Lenders and the Administrative Agent as to the public availability of such
financial statements from such source.
 
Section 5.2. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any litigation or governmental proceeding of the type described in
Section 4.5;
 
(c) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any other Indebtedness in an aggregate
principal amount exceeding $25,000,000 of the Borrower or any of its
Subsidiaries;
 
(d) the occurrence of any event that has had or could reasonably be expected to
have, a Material Adverse Effect; and
 
(e) any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s
chief executive office, its principal place of business, (iii) in any Loan
Party’s identity or legal structure, (iv) in any Loan Party’s federal taxpayer
identification number or organizational number or (v) in any Loan Party’s
jurisdiction of organization, in each case within thirty (30) days thereafter.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3. Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to do, or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.
 
Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
 
72

--------------------------------------------------------------------------------

 
 
Section 5.5. Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all Environmental
Liabilities, taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account customary in the
businesses of the Borrower and its Subsidiaries and otherwise required to be
maintained by publicly held companies, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of Borrower in conformity with GAAP.
 
Section 5.7. Visitation, Inspection, Etc.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender (if an Event of Default exists) may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if any Default or Event of Default has occurred and is continuing, no
prior notice shall be required.  The Borrower will, and will cause each of the
Guarantors to, permit any representative of the Administrative Agent, or any
Lender (if an Event of Default exists), to visit and inspect its properties and
to conduct audits of the Collateral (including any third party evaluations by
HeliValue$ or other similar auditor of aircraft granted as collateral to cure
any breach of the Collateral Asset Value Ratio), all at such reasonable times as
the Administrative Agent may reasonably request after reasonable prior notice to
the Borrower; provided, however, if a Default or an Event of Default has
occurred and is continuing, no prior notice shall be required and no limitations
as to times or frequency shall apply.
 
Section 5.8. Maintenance of Properties; Insurance.  The Borrower at all times
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and subject to force majuere, and (b)
maintain with financially sound and reputable insurance companies (i) insurance
with respect to its properties and business, and the properties and business of
its Subsidiaries, against such casualties and contingencies and of such types
and in such amounts as is customary in the case of similar businesses operating
in the same or similar locations and (ii) furnish to the Administrative Agent no
more frequently than annually a certificate of an Authorized Officer of Borrower
setting forth the nature and extent of all insurance maintained by Borrower and
its Subsidiaries in accordance with this Section, and (c) name the
Administrative Agent as additional insured on liability insurance policies of
the Borrower and its Subsidiaries and as loss payee (pursuant to the loss payee
endorsement approved by the Administrative Agent) on all casualty and property
insurance policies of the Borrower and its Subsidiaries in each case, as
appropriate respecting the Collateral.
 
73

--------------------------------------------------------------------------------

 
 
Section 5.9. Use of Proceeds and Letters of Credit.  Borrower will use the
proceeds of all Term Loans and a portion of the Revolving Loans to pay down the
2013 Senior Notes and other existing debt including related fees and
expenses.  Borrower will use the remaining Revolving Loans to finance working
capital needs, acquisitions, capital expenditures and for other general
corporate purposes of the Borrower and its Subsidiaries.  No part of the
proceeds of any Loan or Letter of Credit will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.  All Letters of Credit will be used for general corporate purposes.
 
Section 5.10. Additional Subsidiaries.
 
(a) In the event that, subsequent to the Closing Date, any Wholly Owned Domestic
Subsidiary becomes a Significant Subsidiary, whether pursuant to an acquisition
or otherwise, (x) within twenty (20) Business Days after the date such Person
becomes a Wholly Owned Domestic Subsidiary of the Borrower, the Borrower shall
notify the Administrative Agent and the Lenders of such additional Wholly Owned
Domestic Subsidiary that is a Significant Subsidiary and (y) within twenty (20)
Business Days thereafter, the Borrower shall cause such Person (i) to join the
Subsidiary Guaranty Agreement as a new Guarantor by executing and delivering to
the Administrative Agent a supplement to the Subsidiary Guaranty Agreement, (ii)
to grant Liens in favor of the Administrative Agent in all of its personal
property of the types described in the Security Agreement by joining the
Security Agreement, executing and delivering Copyright Security Agreement,
Patent Security Agreement and Trademark Security Agreement (as applicable) and
to file, or at the request of the Administrative Agent to authorize the filing
of, all such UCC financing statements or similar instruments required by the
Administrative Agent to perfect Liens in favor of the Administrative Agent and
granted under any of the Loan Documents, (iii) if such Wholly Owned Domestic
Subsidiary that is a Significant Subsidiary owns Capital Stock in another Person
that is a Wholly Owned Domestic Subsidiary, to join in the Pledge Agreement to
pledge such 100% of the Capital Stock, and (iv) to deliver all such other
documentation (including without limitation, lien searches, legal opinions, and
certified organizational documents) and to take all such other actions as such
Wholly Owned Domestic Subsidiary would have been required to deliver and take
pursuant to Section 3.1 if such Wholly Owned Domestic Subsidiary had been a Loan
Party on the Closing Date.  In addition, within twenty (20) Business Days after
the date such Person becomes a Wholly Owned Domestic Subsidiary of the Borrower,
the Borrower shall, or shall cause the Wholly Owned Domestic Subsidiary owning
such Person, to pledge all of the Capital Stock of such Person to the
Administrative Agent as security for the Obligations by executing and delivering
an amendment or supplement to the Pledge Agreement, in form and substance
satisfactory to the Administrative Agent, and to deliver the original stock
certificates evidencing such Capital Stock to the Administrative Agent, together
with appropriate stock powers executed in blank.
 
74

--------------------------------------------------------------------------------

 
 
(b) In the event that, subsequent to the Closing Date, any Person becomes a
First-Tier Foreign Subsidiary of the Borrower or any Guarantor, whether pursuant
to an acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) no later than twenty (20)
Business Days after such Person becomes a First-Tier Foreign Subsidiary, or if
the Administrative Agent determines in its sole discretion that the Borrower is
working in good faith, such longer period as the Administrative Agent shall
permit not to exceed thirty (30) additional days, the Borrower shall, or shall
cause its Wholly Owned Domestic Subsidiary owning such Person to, (i) pledge
sixty-five percent (65%) of the voting Capital Stock of such First-Tier Foreign
Subsidiary to the Administrative Agent as security for the Obligations pursuant
to an amendment or supplement to the Pledge Agreement, or a separate pledge
agreement, in either case in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, (ii) deliver the original stock
certificates evidencing such pledged Capital Stock, together with appropriate
stock powers executed in blank and (iii) deliver all such other documentation
(including without limitation, lien searches, legal opinions, landlord waivers,
bailee letters and certified organizational documents) and to take all such
other actions as Borrower or such Wholly Owned Domestic Subsidiary would have
been required to deliver and take pursuant to Section 3.1 if such First-Tier
Foreign Subsidiary had been a First-Tier Foreign Subsidiary on the Closing Date.
 
(c) The Borrower agrees that, following the delivery of any Security Documents
required to be executed and delivered by this Section 5.11, the Administrative
Agent shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to clause (a) and (b) above, free and
clear of all Liens prohibited hereunder.  All actions to be taken pursuant to
this Section 5.11  shall be at the expense of the Borrower or the applicable
Loan Party, and shall be taken to the reasonable satisfaction of the
Administrative Agent.
 
Section 5.11. Further Assurances.  Borrower will, and will cause each Loan Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be reasonably required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Security Documents
or the validity or priority of an such Lien, all at the expense of the Loan
Parties.  Borrower also agrees to provide to the Administrative Agent, from time
to time upon request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
 
Section 5.12. Post-Closing.
 
(a) Within ten (10) Business Days after the Closing Date, Borrower shall deliver
to the Administrative Agent (i) an executed Assignation of Partnership Rights
with respect to BL Scotia LP and (ii) a favorable written opinion of local
counsel to BL Scotia LP, addressed to the Administrative Agent and each of the
Lenders, in form and substance reasonably acceptable to the Administrative
Agent.
 
75

--------------------------------------------------------------------------------

 
 
(b) Within thirty (30) days after the Closing Date, Borrower shall deliver to
the Administrative Agent a certificate of good standing with respect to tax
status of Bristow U.S. LLC from the State of Louisiana.
 
(c) Within ninety (90) days after the Closing Date,  Borrower shall deliver a
favorable written opinion of local counsel to Bristow Alaska Inc, addressed to
the Administrative Agent and each of the Lenders, in form and substance
reasonably acceptable to the Administrative Agent.
 
(d) Borrower shall use commercially reasonable efforts to deliver duly executed
landlord waivers, bailee letters and such other documentation with respect to
the Collateral and the Liens as the Administrative Agent may reasonably require,
each in form and substance reasonably satisfactory to the Administrative Agent.
 


ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 6.1. Leverage Ratio.  The Borrower will maintain at all times a
Leverage Ratio of not greater than 4.00:1.00.
 
Section 6.2. Interest Coverage Ratio.  The Borrower will maintain, as of the
last day of each Fiscal Quarter, for the period of the four Fiscal Quarters then
ended, an Interest Coverage Ratio of not less than 3.00:1.00.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
 
Section 7.1. Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a) Indebtedness created or incurred pursuant to the Loan Documents;
 
(b) Indebtedness set forth on Schedule 7.1 and existing on the Closing Date (and
all extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof);
 
(c) Hedging Obligations entered into with any Person in the ordinary course of
business and not for speculation;
 
76

--------------------------------------------------------------------------------

 
 
(d) any intercompany Indebtedness, subject to Section 7.4; and
 
(e) other Indebtedness that may be incurred, subject to Section 6.1 and 6.2.
 
Section 7.2. Negative Pledge.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired, except for Permitted
Liens, to secure (a) any Indebtedness of the Borrower or a Subsidiary (if such
Subsidiary is not also a Guarantor), unless prior to, or contemporaneously
therewith, the Loans are equally and ratably secured and the Borrower, the
Administrative Agent and such other secured party have entered into an
intercreditor agreement on terms and conditions acceptable to the Administrative
Agent, or (b) any Indebtedness of any Guarantor, unless prior to, or
contemporaneously therewith, the Subsidiary Guarantees are equally and ratably
secured and such Guarantor, the Administrative Agent and such other secured
party have entered into an intercreditor agreement on terms and conditions
acceptable to the Administrative Agent; provided, however, that if such
Indebtedness is expressly subordinated to the Loans or the Subsidiary
Guarantees, the Lien securing such Indebtedness will be subordinated and junior
to the Lien securing the Notes or the Subsidiary Guarantees, as applicable, with
the same relative priority as such Indebtedness has with respect to the Loans or
the Subsidiary Guarantees.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien to secure
Indebtedness on the engines or rotors installed on any Pledged Aircraft other
than in favor of the Administrative Agent.
 
Section 7.3. Fundamental Changes.
 
(a) The Borrower will not, and will not permit any Significant Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Significant Subsidiaries (in
each case, whether now owned or hereafter acquired) or liquidate or dissolve;
provided, that if at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
(i) the Borrower or any Significant Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Significant Subsidiary may merge into another
Subsidiary; provided, that if any party to such merger is a Loan Party, the
surviving Person shall be a Loan Party, (iii) any Significant Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary; provided, that if such Significant
Subsidiary is a Loan Party, it may only sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a Loan
Party, (iv) any Significant Subsidiary (other than a Loan Party) may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided, that any such merger involving a
Person that is not a Wholly Owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 7.4, and (v) subject to
Section 2.13, sales and other disposition of property that the Borrower or its
Subsidiaries reasonably determine is obsolete and no longer useful in the
ordinary course of its business.
 
(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any type of business other than the helicopter services conducted by
the Borrower or its Subsidiaries as of the Closing Date and businesses
reasonably related thereto.
 
77

--------------------------------------------------------------------------------

 
 
Section 7.4. Loans and Other Investments, Etc.  The Borrower will not, and will
not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Wholly Owned Subsidiary
prior to such merger), any Capital Stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment (other than Permitted
Investments) in, any other Person (all of the foregoing being collectively
called “Investments”), or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, or create or form any Subsidiary, except:
 
(a) Borrower may Guarantee unfunded pension obligations of the Borrower’s
Subsidiaries with respect to Plans in existence on the Closing Date;
 
(b) Borrower and its Subsidiaries may make and permit to exist Investments in
Borrower and Wholly Owned Subsidiaries;
 
(c) Subsidiaries that are not Wholly Owned Subsidiaries may make and permit to
exist Investments in Subsidiaries that are not Wholly Owned Subsidiaries and
Investments to other Persons;
 
(d) Bristow Aviation Holdings Limited and its Subsidiaries may make and permit
to exist Investments in Bristow Aviation Holdings Limited and its Subsidiaries;
 
(e) Borrower and its Subsidiaries may make and permit to exist trade payables
and receivables and other transactions in the ordinary course of business among
the Borrower and its Subsidiaries;
 
(f) Investments set forth on Schedule 7.4 and existing on the Closing Date in an
aggregate amount equal to the amount outstanding on the Closing Date as shown on
such Schedule 7.4; and
 
(g)  Borrower and its Subsidiaries may make and permit to exist additional
Investments in any other Person (“Additional Permitted Investments”) in an
aggregate amount up to 15% of its Consolidated Net Tangible Assets (measured at
the time of such Additional Permitted Investment) and, so long as the Borrower
and the Guarantors are in compliance with the Collateral Asset Value Ratio,
other Additional Permitted Investments in excess of 15% of its Consolidated Net
Tangible Assets.
 
In connection with any Investment allowed in clause (g) above in excess of 15%
of the Consolidated Net Tangible Assets of the Borrower, prior to making any
such Investment, the Borrower shall provide the Administrative Agent a
certificate demonstrating continued compliance, on a pro forma basis, with the
Collateral Asset Value Ratio immediately after giving effect to such Investment
and related transactions.
 
78

--------------------------------------------------------------------------------

 
 
Section 7.5. Restricted Payments. The Borrower will not, declare or make, or
agree to pay or make, directly or indirectly, any dividend on any class of its
stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of Capital Stock or Indebtedness subordinated
to the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), other than
(i) dividends and other distributions paid in kind or in capital stock, (ii)
payments on Permitted Subordinated Debt to the extent permitted under the
subordination terms of such Indebtedness approved by the Lenders, (iii) the
cashless exercise of options, warrants, conversion and other rights or tax
withholding with respect to the exercise of stock awards, (iv) severance,
settlement or similar payments made to former employees in an aggregate amount
not to exceed $10,000,000 in any Fiscal Year, and (v) so long as no Event of
Default has occurred and is continuing, dividends paid in cash or other property
in respect of Capital Stock and other purchases, redemptions, retirements,
defeasances or other acquisitions of, any shares of Capital Stock for cash or
other property in an aggregate amount not to exceed  the sum of $100,000,000,
plus 25% of the positive cumulative Consolidated Net Income (taken as one
accounting period) from April 1, 2010 to the end of the Borrower’s most recently
ended fiscal period for which internal financial statements are available at the
time of such Restricted Payment and (vi) other dividends in respect of the
Borrower’s Capital Stock in an amount not to exceed $5,000,000 in any Fiscal
Year.
 
Section 7.6. Sale of Assets.  The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock to any Person other than the Borrower or a Loan Party
(or to qualify directors if required by applicable law), other than sale-lease
back transactions permitted by this Agreement, Designated Asset Sales, sales of
inventory in the ordinary course of business, and sales and other transactions
permitted pursuant to Section 7.3 above.
 
Section 7.7. Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than Wholly Owned Subsidiaries), except (a) in the ordinary
course of business at prices and on terms and conditions, taken as a whole, not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and any other Loan Party not involving any other Affiliates
and (c) any Restricted Payment permitted by Section 7.5.
 
Section 7.8. Restrictive Agreements.  The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any consensual agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, in favor of the Administrative Agent to secure all or any portion of
the Secured Obligations, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to its Capital Stock, to make or repay loans
or advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness
of the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or
by this Agreement, any other Loan Document, the Letter of Credit Facility or the
Indenture and renewals, refinancing and rearrangement thereof is similar in
scope, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or the assets that are sold and such sale is permitted
hereunder, (iii) the foregoing shall not apply to customary restrictions and
conditions contained joint venture agreements and similar agreements that
reflect the transfer of interests in or assets of the joint venture, (iv) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness; provided that the foregoing shall not prohibit financial
incurrence, maintenance and similar covenants that indirectly have the practical
effect of prohibiting or restricting the ability of a Subsidiary to make such
payments or provisions that require that a certain amount of capital be
maintained, or prohibit the return of capital to shareholders above certain
dollar limits; and (v) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.
 
79

--------------------------------------------------------------------------------

 
 
Section 7.9. Hedging Transactions.  The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions not for speculative purposes entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any
Subsidiary is exposed in the conduct of its business or the management of its
obligations or operations.
 
Section 7.10. Amendment to Material Documents. The Borrower will not amend,
modify or waive any of its rights under (a) its certificate of incorporation,
bylaws or other organizational documents in a manner materially adverse to the
interests of the Lenders, or (b) the Indenture or agreements governing the terms
of Permitted Subordinated Debt, that would increase the interest rate thereof,
shorten the average life to maturity, impose additional covenants, or otherwise
be materially adverse to the interests of the Borrower or the Lenders
thereunder.
 
Section 7.11. Accounting Changes.  The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required or permitted by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
Fiscal Year end to December 31.
 


ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1. Events of Default.  If any of the following events (each an “Event
of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or
 
(c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document (including the Schedules attached thereto) shall
prove to be incorrect in any material respect when made or deemed made or
submitted; or
 
(d) the Borrower shall fail to observe or perform any financial covenant,
negative covenant, any post-closing covenant set forth in Section 5.12, or the
Borrower’s covenant to maintain its existence; or
 
80

--------------------------------------------------------------------------------

 
 
(e) any breach of the Collateral Asset Value Ratio where the Borrower fails,
within 45 days if the Collateral Asset Value Ratio is less than 1.1:1.0, but
greater than 1.0:1.0, to (i) make the necessary reduction in the aggregate
amount of the Senior Secured Debt outstanding in order to cure non-compliance
with such Collateral Asset Value Ratio or (ii) grant a perfected first priority
secured interest in unencumbered aircraft having a value (based on desktop or
other fair market valuation methods acceptable to the Administrative Agent
completed by a reputable aircraft appraisal company acceptable to the
Administrative Agent) equal to or exceeding such amount as would be required to
cure non-compliance with such Collateral Asset Value Ratio; or
 
(f) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
(d) and (e) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent; or
 
(g) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to make payments when due on any Indebtedness (other
than Non-Recourse Debt to the extent such Indebtedness is permitted under the
terms hereunder) which individually or in the aggregate the principal amount
thereof exceeds $25,000,000, or breach of any covenant contained in any
agreement relating to such Indebtedness causing or permitting the acceleration
of such Indebtedness after the giving of notice and the expiration of any
applicable grace period; or
 
(h) the Borrower or any Guarantor shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1(h), (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any such Guarantor or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any board action for the purpose of effecting
any of the foregoing; or
 
(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Guarantor or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
 
(j) the Borrower or any Guarantor shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or
 
81

--------------------------------------------------------------------------------

 
 
(k) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $25,000,000; or
 
(l) any final judgment or order for the payment of money in excess of
$25,000,000 (but excluding any portion thereof that is subject to insurance
coverage within applicable policy limits and where the insurer has not denied or
contested coverage), which judgments, orders, fines, penalties, awards or
impositions remain in effect for 30 days without being satisfied, discharged,
stayed, deferred, or vacated; or
 
(m) a Change in Control shall occur or exist; or
 
(n) any Subsidiary Guaranty Agreement shall for any reason cease to be valid and
binding on, or enforceable against, any Loan Party, or any Loan Party shall so
state in writing, or any Loan Party shall seek to contest or terminate its
payment obligations under the Subsidiary Guaranty Agreement other than as
permitted by the Loan Documents; or
 
(o) any Lien purported to be created under any Security Document shall fail or
cease to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of (i) the
Administrative Agent’s failure to take any action reasonably requested by
Borrower in order to maintain a valid and perfected Lien on any Collateral (ii)
any action taken by the Administrative Agent to release any Lien on any
Collateral,  or (iii) as permitted in connection with the Loan Documents;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (h) or (i) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
 
Section 8.2. All proceeds from each sale of, or other realization upon, all or
any part of the Collateral by any Secured Party after the occurrence of and
during the continuation of an Event of Default arises shall be applied as
follows:
 
(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
 
82

--------------------------------------------------------------------------------

 
 
(b) second, to the fees and other reimbursable expenses of the Administrative
Agent, Swingline Lender and the Issuing Bank then due and payable pursuant to
any of the Loan Documents, until the same shall have been paid in full;
 
(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
 
(d) fourth, to the fees due and payable under Section 2.14(b); (c) and (d) and
interest then due and payable under the terms of the Credit Agreement, until the
same shall have been paid in full;
 
(e) fifth, to the Lenders in an amount equal to the sum of all outstanding
principal amounts of the Obligations (including, without limitation, any Cash
Collateralization requirements in connection with any Letter of Credit), any
unpaid interest accrued on the Obligations, and any Hedging Obligations, pro
rata in proportion to the aggregate amounts thereof owing to each Lenders; and
 
(f) sixth, to the Lenders in the amount of any other unpaid Obligations, pro
rata in proportion to the respective amounts thereof owed to each Lender.
 
All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares within each clause; provided, however, that all
amounts allocated to that portion of the LC Exposure comprised of the aggregate
undrawn amount of all outstanding Letters of Credit pursuant to clause sixth
shall be distributed to the Administrative Agent, rather than to the Lenders,
and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Issuing Bank and the Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).
 
83

--------------------------------------------------------------------------------

 




ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
Section 9.1. Appointment of Administrative Agent.
 
(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto.  The Administrative Agent may perform any of their duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of their duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent or attorney-in-fact and the Related
Parties of the Administrative Agent, any such sub-agent and any such
attorney-in-fact and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent”, as used in this Article, included the
Issuing Bank with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Issuing Bank.
 
Section 9.2. Nature of Duties of Administrative Agent.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
 
84

--------------------------------------------------------------------------------

 
 
Section 9.3. Lack of Reliance on the Administrative Agent.  Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
Section 9.4. Certain Rights of the Administrative Agent.  If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
 
Section 9.5. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person.  The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.
 
Section 9.6. The Administrative Agent in its Individual Capacity.  The Person
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity.  The Person acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
 
85

--------------------------------------------------------------------------------

 
 
Section 9.7. Successor Administrative Agent.
 
(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time.  If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.
 
(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.28(a), then the Issuing Bank and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business New York time on a date specified in
such notice (which date may not be less than five Business Days after the date
of such notice).
 
Section 9.8. Authorization to Execute other Loan Documents.  Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.
 
Section 9.9. Documentation Agent; Syndication Agent.  Each Lender agrees that
neither the Documentation Agent nor the Syndication Agent shall have any duties
or obligations under any Loan Documents to any Lender or any Loan Party.
 
86

--------------------------------------------------------------------------------

 
 




ARTICLE X
 
MISCELLANEOUS
 
Section 10.1. Notices.
 
(a) Written Notices.
 
(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
 
To the Borrower:                                                
         Bristow Group Inc.
2000 W. Sam Houston Parkway S.
Suite 1700
Houston, Texas  77042
Attention: Mr. Jonathan Baliff


To the Administrative Agent
or Swingline Lender:                                                    SunTrust
Bank
303 Peachtree Street, N. E.
Atlanta, Georgia 30308
Attention: Mr. Jim Warren
Telecopy Number: (404) 827-6270


With a copy to:                                                SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Telecopy Number: (404) 221-2001


and


King & Spalding LLP
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attention: W. Todd Holleman
Telecopy Number: (404) 572-5100

 
 
87

--------------------------------------------------------------------------------

 
To the Issuing Bank:                                                    SunTrust
Bank
25 Park Place, N. E./Mail Code 3706
16th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Telecopy Number: (404) 588-8129




To the Swingline Lender:                                            SunTrust
Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Telecopy Number: (404) 221-2001
 
To any other Lender:             the address set forth in the Administrative
Questionnaire or the Assignment
                   and Acceptance Agreement executed by such Lender


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
 


(ii) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower.  The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reasonable reliance in good faith upon such telephonic or facsimile notice.  The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.
 
88

--------------------------------------------------------------------------------

 
 
(b) Electronic Communications.
 
(i) Notices and other communications to the Administrative Agent, to the
Lenders, the Swingline Lender and the Issuing Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to the Administrative Agent, any
Lender, the Swingline Lender or the Issuing Bank pursuant to Article 2 unless
such Lender, the Swingline Lender, the Issuing Bank, as applicable, and the
Administrative Agent have agreed to receive notices under such Section by
electronic communication and have agreed to the procedures governing such
communications.  The Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
(ii) Unless the Administrative Agent and Borrower otherwise prescribe, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 


Section 10.2. Waiver; Amendments.
 
(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender (including the Swingline Lender in exercising any right or power
hereunder or under any other Loan Document, and no course of dealing between the
Borrower and the Administrative Agent or any Lender or the Issuing Bank, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder.  The rights and
remedies of the Administrative Agent, the Issuing Bank and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.2, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
 
89

--------------------------------------------------------------------------------

 
 
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
scheduled payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.22(c) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
10.2(b) or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender, (vi) release any
Guarantor or limit the liability of any such Guarantor under the Subsidiary
Guaranty Agreement or any other guaranty agreement or other Loan Documents,
without the written consent of each Lender, except in connection with the sale
or other disposition of such Guarantor or as expressly permitted in this
Agreement or other Loan Documents, and (vii) release all or substantially all
collateral securing any of the Obligations or agree to subordinate any Lien in
such collateral to any other creditor of the Borrower or any Subsidiary other
than in accordance with the terms of the Loan Documents, without the written
consent of each Lender; provided further, that no such agreement shall amend,
modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Defaulting Lender may not be increased or extended, and amounts payable to such
Defaulting Lender hereunder may not be permanently reduced without the consent
of such Defaulting Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Defaulting
Lender). Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrower and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.19, 2.20, 2.21 and 10.3), and such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
 
Section 10.3. Expenses; Indemnification.
 
(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel) incurred by the Administrative Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section 10.3, or in connection with the Loans made or any Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
90

--------------------------------------------------------------------------------

 
 
The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable allocated fees and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party or Related Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit (including without limitation any
Extended Claim Letter of Credit) or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any Extended Claim Guarantee,  (iv) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or Related
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  The Borrower, upon
demand by the Administrative Agent, or a Lender or Issuing Bank at any time,
shall reimburse such Administrative Agent or such Lender or Issuing Bank for any
such reasonable legal or other expenses incurred in connection with
investigating or defending against any of the foregoing, except if the same is
excluded from indemnification pursuant to the provisions of the preceding
sentence.  Each Indemnitee agrees to contest any indemnified claim if requested
by the Borrower, in a manner reasonably directed by the Borrower, with counsel
selected by the Indemnitee and approved by the Borrower, which approval shall
not be unreasonably withheld or delayed.  Any Indemnitee that proposes or
intends to settle or compromise any such indemnified claim shall give the
Borrower written notice of the terms of such settlement or compromise reasonably
in advance of settling or compromising such claim or proceeding and shall obtain
the Borrower's prior written consent thereto, which consent shall not be
unreasonably withheld or delayed; provided that the Indemnitee shall not be
restricted from settling or compromising any such claim if the Indemnitee waives
its right to indemnity from the Borrower in respect of such claim and such
settlement or compromise does not materially increase the Borrower’s liability
pursuant to this Section 10.3 to any related party of such Indemnitee.
 
(b) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
 
91

--------------------------------------------------------------------------------

 
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
 
(d) To the extent permitted by applicable law, no party to this Agreement or
Indemnitee shall assert, and each hereby waives, any claim against any such
other Person, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.
 
(e) All amounts due under this Section 10.3 shall be payable within ten (10)
business days after written demand therefor.
 
Section 10.4. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i)  Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; provided, that such Lender shall simultaneously assign
its entire outstanding Revolving Credit Exposure, Loans, Term Loan Commitment
and Revolving Commitment; and
 
92

--------------------------------------------------------------------------------

 


(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).


(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitments assigned, provided, that, such Lender shall assign
such portion of its rights and obligations with respect to its Loans or its
Commitments on a pro rata basis and provided, further, that after such
assignment each Lender’s Term Loans and Term Loan Commitments shall be
proportionally equal to such Lender’s Revolving Loan Commitments.


(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default has occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and


(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.


(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.21 if such assignee is a Foreign Lender.


(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
93

--------------------------------------------------------------------------------

 


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.  If the consent of the Borrower to an assignment is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified above), the Borrower shall be deemed to have given its
consent ten (10) Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless the Borrower gives written notice to the assigning Lender prior
to such tenth (10th) Business Day that the Borrower objects to such assignment.


(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice.  Information contained in
the Register shall be conclusive, absent manifest error.  In establishing and
maintaining the Register, Administrative Agent shall serve as Borrower’s agent
solely for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
 
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
94

--------------------------------------------------------------------------------

 
 
(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.22(c)
or (d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of the Guaranty
Agreement or the other Loan Documents; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations.  Subject to paragraph (f)
of this Section 10.4, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.19, 2.20, and 2.21 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.4.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.22 as
though it were a Lender.
 
(f) A Participant shall not be entitled to receive any greater payment under
Section 2.19, Section 2.21 and Section 2.27 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.21 unless the Borrower is notified of the participation sold to such
Participant and Borrower agrees and such Participant agrees, for the benefit of
the Borrower, to comply with Section 2.21(e) as though it were a Lender.
 
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
95

--------------------------------------------------------------------------------

 
 
Section 10.5. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
 
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.
 
(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION 10.5 AND BROUGHT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.5.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1.  NOTHING IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
96

--------------------------------------------------------------------------------

 
 
Section 10.6. WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.7. Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured.  Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.  Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.
 
Section 10.8. Counterparts; Integration.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.
 
97

--------------------------------------------------------------------------------

 
 
Section 10.9. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.19, 2.20, 2.21,
and 10.3 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.  All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Loans and the issuance of the Letters of
Credit.
 
Section 10.10. Severability.  Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 10.11. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to maintain the confidentiality of any information
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent, the Issuing Bank or any such Lender,
including without limitation accountants, legal counsel and other advisors
solely for purposes of evaluating such information, (ii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (ix) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or (vi)
with the consent of the Borrower.  Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.
 
98

--------------------------------------------------------------------------------

 
 
Section 10.12. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.
 
Section 10.13. Waiver of Effect of Corporate Seal.  The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.
 
Section 10.14. Patriot Act.  The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.
 
Section 10.15. Officer’s Certificates.  It is not intended that any certificate
of any officer or director of the Borrower delivered to the Administrative Agent
or any Lender pursuant to this Agreement shall give rise to any personal
liability on the part of such officer or director.
 
Section 10.16. Effect of Inclusion of Exceptions.  It is not intended that the
specification of any exception to any covenant herein shall imply that the
excepted matter would, but for such exception, be prohibited or required.
 




(remainder of page left intentionally blank)

 
99

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 
BRISTOW GROUP INC.

 



 
By:
    /s/ Joseph A. Baj
   
Name:   Joseph A. Baj
   
Title:     Vice President and Treasurer







SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender







 
By:
     /s/ C. David Yates
   
Name:  C. David Yates
   
Title:    Managing Director






[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



AMEGY BANK NATIONAL ASSOCIATION







 
By:
      /s/ J. Ross Canion
   
Name:  J. Ross Canion
   
Title:    Assistant Vice President








[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A., as Co-Syndication Agent and as a Lender







 
By:
    /s/ Gary L. Mingle
   
Name: Gary L. Mingle
   
Title:   Senior Vice President






[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





BRANCH BANKING AND TRUST COMPANY







 
By:
     /s/ Elizabeth Seigler
   
Name:  Elizabeth Seigler
   
Title:    Banking Officer






[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



CITIBANK, N.A., as a Lender







 
By:
     /s/ John F. Miller
   
Name:  John F. Miller
   
Title:    Attorney-in-fact






[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





COMPASS BANK, as Co-Documentation Agent and as a Lender







 
By:
     /s/ Collis Sanders
   
Name:  Collis Sanders
   
Title:    Executive Vice President




[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH







 
By:
    /s/ Shaheen Malik
   
Name:  Shaheen Malik
   
Title:    Vice President




 
By:
    /s/ Kevin Buddhdew
   
Name:  Kevin Buddhdew
   
Title:    Associate






[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





HSBC BANK USA, N.A.







 
By:
    /s/ Dale Wilson
   
Name:  Dale Wilson
   
Title:    Senior Vice President




 
By:
    /s/ Bruce Robinson
   
Name:  Bruce Robinson
   
Title:    Vice President




[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





GOLDMAN SACHS BANK USA









 
By:
    /s/ Mark Walton
   
Name:  Mark Walton
   
Title:    Authorized Signatory






[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a
Lender







 
By:
    /s/ Thomas Okamoto
   
Name:  Thomas Okamoto
   
Title:    Senior Underwriter




[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





PNC BANK, NATIONAL ASSOCIATION







 
By:
    /s/ D. Bryant Mitchell                                          
   
Name:  D. Bryant Mitchell
   
Title:    Executive Vice President




[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





REGIONS BANK, as Co-Documentation Agent and as a Lender







 
By:
     /s/ William Brown
   
Name:  William Brown
   
Title:    Vice President






[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





TRUSTMARK NATIONAL BANK







 
By:
     /s/ Jeff Deutsch
   
Name:  Jeff Deutsch
   
Title:    Senior Vice President




[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





U.S. BANK, NATIONAL ASSOCIATION







 
By:
     /s/ John M. Eyerman
   
Name:  John M. Eyerman
   
Title:    Assistant Vice President






[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a
Lender







 
By:
    /s/ Brad Ellis
   
Name:  Brad Ellis
   
Title:    Vice President






[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 





WHITNEY NATIONAL BANK







 
By:
    /s/ William A. Hendrix
   
Name:  William A. Hendrix
   
Title:    Vice President









 

[SIGNATURE PAGE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

Schedule I


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE






 
Senior Credit Facilities Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
 
< 1.75:1.00
> 1.75:1.00 but < 2.25:1.00
> 2.25:1.00 but < 2.75:1.00
> 2.75:1.00 but < 3.25:1.00
> 3.25:1.00 but < 3.75:1.00
> 3.75:1.00
LIBOR Margin for the Revolver and the Term Loan
1.625%
1.875%
2.125%
2.375%
2.625%
2.875%
Base Rate Margin  for the Revolver and the Term Loan
0.625%
0.875%
1.125%
1.375%
1.625%
1.875%
Commitment Fee (Revolver)
0.25%
0.25%
0.375%
0.375%
0.50%
0.50%
Ticking Fee (Term Loan - from Closing Date until drawing of Term Loan)
0.25%
0.25%
0.375%
0.375%
0.50%
0.50%




 
 
 

--------------------------------------------------------------------------------

 


Schedule II


COMMITMENT AMOUNTS




Lender
Total Commitment
Term Loan Commitment
Revolving Loan Commitment
SunTrust Bank
$35,000,000
18,666,666.67
16,333,333.33
Bank of America
28,500,000
15,200,000.00
13,300,000.00
JP Morgan
28,500,000
15,200,000.00
13,300,000.00
Regions
28,500,000
15,200,000.00
13,300,000.00
Wells Fargo
28,500,000
15,200,000.00
13,300,000.00
BBVA Compass
28,500,000
15,200,000.00
13,300,000.00
Credit Suisse
25,000,000
13,333,333.33
11,666,666.67
HSBC
25,000,000
13,333,333.33
11,666,666.67
Whitney National Bank
25,000,000
13,333,333.33
11,666,666.67
U.S. Bank
22,500,000
12,000,000.00
10,500,000.00
PNC Bank
20,000,000
10,666,666.67
9,333,333.33
Amegy Bank
17,500,000
9,333,333.33
8,166,666.67
BB&T
17,500,000
9,333,333.33
8,166,666.67
Goldman Sachs
17,500,000
9,333,333.33
8,166,666.67
Citibank
17,500,000
9,333,333.33
8,166,666.67
Trustmark
10,000,000
5,333,333.33
4,666,666.67
TOTAL:
 
$200,000,000.00
$175,000,000.00


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.9




TERM LOAN AMORTIZATION




Payment Date
 
%
Amount
December 31, 2010
0.0000%
$0
March 31, 2011
0.0000%
$0
June 30, 2011
0.0000%
$0
September 30, 2011
0.0000%
$0
December 31, 2011
1.2500%
$2,500,000
March 31, 2012
1.2500%
$2,500,000
June 30, 2012
1.2500%
$2,500,000
September 30, 2012
1.2500%
$2,500,000
December 31, 2012
1.8750%
$3,750,000
March 31, 2013
1.8750%
$3,750,000
June 30, 2013
1.8750%
$3,750,000
September 30, 2013
1.8750%
$3,750,000
December 31, 2013
2.5000%
$5,000,000
 March 31, 2014
2.5000%
$5,000,000
June 30, 2014
2.5000%
$5,000,000
September 30, 2014
2.5000%
$5,000,000
December 31, 2014
3.1250%
$6,250,000
March 31, 2015
3.1250%
$6,250,000
June 30, 2015
3.1250%
$6,250,000
September 30, 2015
3.1250%
$6,250,000
November 22, 2015
Balance
$130,000,000




 
 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF [AMENDED AND RESTATED] REVOLVING CREDIT NOTE
 




Revolving Commitment Amount New York, New York
U.S. $[______] [Date]




FOR VALUE RECEIVED, the undersigned, BRISTOW GROUP INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to [name of Lender] (the “Lender”) or
its registered assigns, at the office of SunTrust Bank (“SunTrust”) at 303
Peachtree St., N.E., Atlanta, Georgia 30308, on the Revolving Commitment
Termination Date (as defined in the Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of November [__], 2010, (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders from time to time party
thereto and SunTrust, as Administrative Agent for the Lenders, which amends and
restates that certain Revolving Credit Agreement, dated as of August 3, 2006,
among the Borrower, the lenders party thereto and the Administrative Agent) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America or in any applicable Alternate Currency as may be required by
the Credit Agreement, in any case in immediately available funds, and to pay
interest from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay costs of collection, including
the reasonable attorneys’ fees of the Lender as provided in the Credit
Agreement.
 
Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
 
All Borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
 
This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.  Capitalized terms used in this
Revolving Credit Note and not otherwise defined herein shall have the respective
meanings provided for such capitalized terms in the Credit Agreement.
 
[This Note is an amendment and restatement of that certain Revolving Credit Note
dated August 3, 2006, in the original principal amount of $[______], executed by
Borrower in favor of the Lender, and not a novation.]
 

 
 

--------------------------------------------------------------------------------

 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.
 




BRISTOW GROUP INC.






By: ______________________________
Name:  Joseph A. Baj
Title:    Vice President and Treasurer



 
 

--------------------------------------------------------------------------------

 

 
LOANS AND PAYMENTS
 


Date
Amount and
Type of Loan
Payments of
Principal
Unpaid Principal
Balance of
Note
Name of Person
Making
Notation
                                                                               
                                                                               
















 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
 
FORM OF AMENDED AND RESTATED SWINGLINE NOTE
 




Swingline Commitment Amount New York, New York
U.S. $10,000,000 [Date]




FOR VALUE RECEIVED, the undersigned, BRISTOW GROUP INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to SUNTRUST BANK (the “Swingline
Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the Revolving Commitment
Termination Date (as defined in the Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of November [__], 2010, (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders from time to time party
thereto and SunTrust, as Administrative Agent for the Lenders, which amends and
restates that certain Revolving Credit Agreement, dated as of August 3, 2006,
among the Borrower, the lenders party thereto and the Administrative Agent), the
aggregate unpaid principal amount of all Swingline Loans made by the Swingline
Lender to the Borrower pursuant to the Credit Agreement, in lawful money of the
United States of America in immediately available funds, and to pay interest
from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay costs of collection, including
the reasonable attorneys’ fees of the Swingline Lender as provided in the Credit
Agreement.
 
Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
 
All Borrowings evidenced by this Swingline Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of  this Swingline Note
and the Credit Agreement.
 
This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein
specified.   Capitalized terms used in this Swingline Note and not otherwise
defined herein shall have the respective meanings provided for such capitalized
terms in the Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
This Note is an amendment and restatement of that certain Swingline Note dated
August 3, 2006, in the original principal amount of $5,000,000, executed by
Borrower in favor of the Lender, and not a novation.
 
THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
 


BRISTOW GROUP INC.




By: ______________________________
Name:  Joseph A. Baj
Title:    Vice President and Treasurer





 
 

--------------------------------------------------------------------------------

 

 
LOANS AND PAYMENTS
 


Date
Amount and
Type of Loan
Payments of
Principal
Unpaid Principal
Balance of
Note
Name of Person
Making
Notation
                                                                               
                                                                               


















 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF TERM NOTE
 




Term Loan Amount New York, New York
[$___________] [Date]




FOR VALUE RECEIVED, the undersigned, BRISTOW GROUP INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to [Name of lender] (the “Lender”) or
its registered assigns, at the office of SunTrust Bank (“SunTrust”) at 303
Peachtree St., N.E., Atlanta, Georgia 30308, (i) on the Maturity Date (as
defined in the Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of November [__], 2010, (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the Lenders from time to time party thereto and SunTrust, as
Administrative Agent for the Lenders, which amends and restates that certain
Revolving Credit Agreement, dated as of August 3, 2006, among the Borrower, the
lenders party thereto and the Administrative Agent), the aggregate unpaid
principal amount of the Term Loan made by the Lender to the Borrower pursuant to
the Credit Agreement, and (ii) on each date specified in the Credit Agreement
prior to the Maturity Date, the principal amount of the Term Loan made to the
Borrower by the Lender pursuant to the Credit Agreement and payable to the
Lender on such date as specified therein, in each case in lawful money of the
United States of America in immediately available funds, and to pay interest
from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of the Lender.
 
Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
 
All borrowings evidenced by this Term Note and all payments and prepayments of
the principal hereof and the date thereof shall be endorsed by the holder hereof
on the schedule attached hereto and made a part hereof or on a continuation
thereof which shall be attached hereto and made a part hereof, or otherwise
recorded by such holder in its internal records; provided, that the failure of
the holder hereof to make such a notation or any error in such notation shall
not affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Term Note and the Credit
Agreement.
 
This Term Note is issued in connection with, and is entitled to the benefits of,
the Credit Agreement which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.  Capitalized terms used in this Term
Note and not otherwise defined herein shall have the respective meanings
provided for such capitalized terms in the Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 




BRISTOW GROUP INC.




By: ______________________________
Name:  Joseph A. Baj
Title:    Vice President and Treasurer

 
 

--------------------------------------------------------------------------------

 

 
LOANS AND PAYMENTS
 


Date
Amount and
Type of Loan
Payments of
Principal
Unpaid Principal
Balance of
Note
 
Name of Person
Making
Notation
                                                                               
                                                                               




 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 


                                                           [date to be supplied]


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November [__], 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among Bristow Group Inc., a Delaware
corporation, the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent for such lenders.  Terms defined in the Credit Agreement
are used herein with the same meanings.
 
The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in the Revolving
Commitment of the Assignor on the Assignment Date and Revolving Loans owing to
the Assignor which are outstanding on the Assignment Date, together with the
participations in the LC Exposure and the Swingline Exposure of the Assignor on
the Assignment Date [, but excluding accrued interest and fees to and excluding
the Assignment Date].  The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement.  From and after the Assignment Date (i) the Assignee shall be
a party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.20(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.
 
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
 

--------------------------------------------------------------------------------

 
 
The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Assignee set forth in Section 10.4 of the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and,  to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
Choose in the alternative [Alternative A: From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.]  [Alternative B:  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.]
 
This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.  This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.
 

 
 

--------------------------------------------------------------------------------

 



 
Assignment Date:
 
Legal Name of Assignor:
 


Legal Name of Assignee:


Assignee’s Address for Notices:


Effective Date of Assignment:
(“Effective Date”):


Facility
Principal Amount
Assigned
Percentage Assigned of Revolving  Commitment/Term Loan Commitment/Term Loans
(set forth, to at least 8 decimals, as a percentage of the aggregate Revolving
Commitments/Term Loan Commitment/Term Loans of all
Lenders  thereunder)1 including participations in LC Exposure Swingline Exposure
Revolving Loans:
$
%
Term Loans
                     



The terms set forth above are hereby agreed
to:                                                                                     [Name
of Assignor], as Assignor




By: ______________________________
Name:
Title:




[Name of Assignee], as Assignee




By: ______________________________
Name:
Title:



--------------------------------------------------------------------------------

 
1 Assigned Revolving Commitment Pro Rata Share shall equal assigned Term
Loan/Term Loan Commitment.

 
 

--------------------------------------------------------------------------------

 



The undersigned hereby consent to the within assignment2:
 


 

 

 Bristow Group Inc.  SunTrust Bank, as Administrative Agent              By:    
 By:        Name:    Name:    Title:    Title:                      SunTrust
Bank, as Issuing Bank:              By:            Name:        Title:        

 



--------------------------------------------------------------------------------

2  Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT




THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated
as of _________ __, 2010, by and among BRISTOW GROUP INC., a Delaware
corporation (the “Borrower”), each of the subsidiaries of the Borrower listed on
Schedule I hereto and each other subsidiary of the Borrower hereafter a party
hereto (each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”), and SUNTRUST BANK, a Georgia banking corporation, as
administrative agent (in such capacity, the “Administrative Agent”) on its
behalf and on behalf of each of the banks and other lending institutions
(collectively, the “Lenders”) from time to time party to the Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of the date hereof,
by and among Borrower, the Lenders, and SunTrust Bank, as Administrative Agent
(the “Administrative Agent”), the issuing bank (the “Issuing Bank”) and the
Swingline lender (the “Swingline Lender”) (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”).  Capitalized terms defined in the
Credit Agreement and not otherwise defined herein, when used in this Agreement,
shall have the respective meanings provided for in the Credit Agreement.


 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of August
3, 2006, among Borrower, the lenders party thereto (the “Existing Lenders”), and
the Administrative Agent (the “Existing Credit Agreement”), the Existing Lenders
have established a revolving credit facility in favor of the Borrower;


WHEREAS, in connection with the Existing Credit Agreement certain of the
Guarantors entered into that certain Subsidiary Guaranty Agreement, dated as of
August 3, 2006, for the benefit of the Existing Lenders (the “Existing
Guaranty”);


WHEREAS, the Lenders have agreed to increase the revolving credit facility and
establish a term loan facility in favor of the Borrower as set forth in the
Credit Agreement;
 
WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Borrower and will derive substantial benefit from the making of Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank pursuant to
the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender, and the Lenders under the Credit
Agreement that each Guarantor execute and deliver to the Administrative Agent an
Amended and Restated Subsidiary Guaranty Agreement in the form hereof, and each
Guarantor wishes to fulfill said condition precedent; and
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in order to induce the Lenders to extend the Loans and the
Issuing Bank to issue Letters of Credit and to make the financial accommodations
as provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1. Guarantee.  Subject to Section 12 and 23, each Guarantor
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, (i) the due and punctual payment
of (A) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (B) each payment required to be made
by the Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursements or
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (C) all other Obligations (as such term is
defined in the Credit Agreement) and other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties to the Administrative Agent, Administrative Agent, Issuing Bank,
Swingline Lender, and the Lenders under the Credit Agreement and the other Loan
Documents, (ii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Loan Parties under or pursuant to the Credit
Agreement and the other Loan Documents; and (iii) the due and punctual payment
and performance of all obligations of the Borrower, monetary or otherwise,
arising under any Hedging Transactions (the Administrative Agent, the Issuing
Bank, the Swingline Lender, the Lenders, collectively, the “Secured Parties” and
each individually a “Secured Party”) (all the monetary and other obligations
referred to in the preceding clauses (i) through (iii) being collectively called
the “Guaranteed Obligations”).  Each Guarantor further agrees that the
Guaranteed Obligations may be increased, extended, renewed, or otherwise
modified, in whole or in part, without notice to or further assent from such
Guarantor, and that such Guarantor will remain bound upon its guarantee
notwithstanding any increase, extension, renewal or other modification of any
Guaranteed Obligations.  Each payment made as provided in this Section 1 shall
be paid in lawful money of the United States of America or in any Alternate
Currency, as the case may be, as the same is required by the terms of the
respective Loan Documents, Hedging Documents (as defined below), or other
documents giving rise to the Guaranteed Obligations (in any such case, the
“Obligation Currency”).  The obligations of the Guarantors pursuant to this
Section 1 are subject to the provisions of Section 12 and 23 below.
 
Section 2. Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives presentment or protest to, demand of or
payment from the other Loan Parties of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.  To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of any
Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrower or any other Guarantor under the provisions of
the Credit Agreement or any other Loan Document, or otherwise, (ii) the failure
of any Secured Party to assert any claim or demand or to enforce or exercise any
right or remedy against the Borrower or any other Guarantor under the provisions
or any instruments, agreements or documents executed in connection with any
Hedging Transaction (each such document, a “Hedging Document”), (iii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, this Agreement, any other Loan Document, any Hedging
Document, or any other guarantee, including with respect to any other Guarantor
under this Agreement, or (iv) the failure to perfect any Security Interest in,
or the release of, any of the security held by or on behalf of the
Administrative Agent or any Secured Party.
 
 

--------------------------------------------------------------------------------

 
 
Section 3. Guarantee of Payment.  Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Secured Party to any of the security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any Secured Party in favor of the Borrower, any
Guarantor or any other Person.  Any and all payments by each Guarantor hereunder
shall be made in the Obligation Currency free and clear of, and without
deduction for, any set-off, counterclaim, or withholding so that, in each case,
each Secured Party will receive, after giving effect to any Taxes (but excluding
any Excluded Taxes) the full amount, in the Obligation Currency, that it would
otherwise be entitled to receive with respect to the Guaranteed Obligations (but
without duplication of amounts for Taxes already included in the Guaranteed
Obligations).
 
Section 4. No Discharge or Diminishment of Guarantee.  The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible
performance or payment in full in cash of the Guaranteed Obligations), including
any claim of waiver, release, surrender, alteration or compromise of any of the
Guaranteed Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Guaranteed Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Secured Party to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document, any Hedging Document or any other guarantee, by any
waiver or modification of any provision of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Guaranteed
Obligations, or by any other act or omission that may or might in any manner or
to the extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).
 
Section 5. Defenses of Borrower Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible performance
or payment in full in cash of the Guaranteed Obligations.  The Administrative
Agent and the Secured Parties may, at their election and in accordance with the
Loan Documents, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any other Loan Party or any other
guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
fully, finally and indefeasibly paid in cash.  Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Guarantor or guarantor, as the case may be, or
any security.
 
 

--------------------------------------------------------------------------------

 
 
Section 6. Subordination.  Upon payment by any Guarantor of any sums to the
Administrative Agent, all rights of such Guarantor against any Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Guaranteed Obligations.  In addition, any Indebtedness of any Loan Party
now or hereafter held by any Guarantor is hereby subordinated effective upon the
occurrence and during the continuation of an Event of Default in right of
payment to the prior payment in full in cash of the Guaranteed Obligations.  If
any amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such Indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Administrative Agent and the Secured Parties and shall forthwith
be paid to the Administrative Agent to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
 
Section 7. Information.  Each Guarantor assumes all responsibility for being and
keeping itself informed of other Loan Parties’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Secured Parties will have any duty to advise any of
the Guarantors of information known to it or any of them regarding such
circumstances or risks.
 
Section 8. Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of any Secured Party under this Agreement, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
 
Section 9. Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 8, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 21, the date of the Supplement hereto executed and
delivered by such Guarantor).  Any Contributing Guarantor making any payment to
a Claiming Guarantor pursuant to this Section 9 shall be subrogated to the
rights of such Claiming Guarantor under Section 8 to the extent of such payment.
 
 

--------------------------------------------------------------------------------

 
 
Section 10. Subordination.  Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors to exercise its rights  under
Section 8 and Section 9 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Guaranteed Obligations.  Subject to
Section 12 and 23, no failure on the part of the Borrower or any Guarantor to
make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.
 
Section 11. Representations and Warranties.  Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.
 
Section 12. Termination.
 
(a) The guarantees made hereunder shall terminate, and Administrative Agent
shall release any Lien respecting the Collateral for the benefit of
Administrative Agent, any of the Lenders, Issuing Bank and Swingline Lender,
when all the Guaranteed Obligations (other than those Guaranteed Obligations
relating to the Hedging Obligations) have been performed or paid in full in cash
and the Lenders have no further commitments under the Credit Agreement, the LC
Exposure has been reduced to zero, and the Issuing Bank has no further
obligation to issue Letters of Credit under the Credit Agreement; provided, that
the guarantees made hereunder shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by any Lender or any
Guarantor upon the bankruptcy or reorganization of the Borrower, any Guarantor
or otherwise.
 
(b) Administrative Agent hereby agrees to release any Lien for the benefit of
Administrative Agent, any of the Lenders, Issuing Bank, and Swingline Lender,
against any part of the Collateral sold or disposed of by a Loan Party if such
sale or disposition is permitted by this Agreement or the Credit Agreement (or
permitted pursuant to a waiver, amendment, modification of or consent to a
transaction otherwise prohibited by any of such agreements) or if such
Collateral is or becomes Excluded Property (as defined in the Security
Agreement) and such release shall occur without any further action.
 
(c) In the event of a dissolution, sale or other disposition (including by way
of merger or consolidation) of all or substantially all of the assets or all of
the Capital Stock of any Guarantor, if such sale or disposition is permitted by
this Agreement or the Credit Agreement (or permitted pursuant to a waiver,
amendment, modification of or consent to a transaction otherwise prohibited by
any of such agreements), then such Guarantor shall be released and relieved of
any obligations under this Agreement without any further action.  Upon delivery
by the Borrower to Administrative Agent of an officers' certificate to the
effect of the foregoing, Administrative Agent shall execute any documents
reasonably required in order to evidence the release of such Guarantor from its
obligations hereunder.  Any Guarantor not released from its obligations
hereunder shall remain liable for the full amount of the Guaranteed Obligations,
subject to Section 23.
 
 

--------------------------------------------------------------------------------

 
 
(d) In connection with the foregoing, the Administrative Agent shall promptly
execute and file in the appropriate location and deliver to each such Guarantor
or Guarantor’s designee such termination and full or partial release statements
or confirmations thereof, as applicable, and do such other things as are
necessary to release the liens and/or guarantees to be released pursuant hereto
promptly upon the effectiveness of any such release.  The Administrative Agent
authorizes the Borrower and any Guarantor to execute and deliver and record in
its name and stead any such releases or statements as may be necessary to
evidence or confirm such release or discharge.
 
Section 13. Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns.  This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the Secured
Parties, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void).  If all of
the capital stock of a Guarantor is sold, transferred or otherwise disposed of
pursuant to a transaction permitted by the Credit Agreement, such Guarantor
shall be released from its obligations under this Agreement without further
action.  This Agreement shall be construed as a separate agreement with respect
to each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the obligations of any other Guarantor hereunder.
 
Section 14. Waivers; Amendment.
 
(a) No failure or delay of the Administrative Agent of any kind in exercising
any power, right or remedy hereunder and no course of dealing between any
Guarantor on the one hand and Administrative Agent or any holder of any Note on
the other hand shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy hereunder, under any other
Loan Document or any Hedging Document, or any abandonment or discontinuance of
steps to enforce such a power, right or remedy, preclude any other or further
exercise thereof or the exercise of any other power, right or remedy.  The
rights and remedies of the Administrative Agent hereunder and of the Secured
Parties under the other Loan Documents and the Hedging Documents, as applicable,
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) below, and then such waiver and
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on any Guarantor in any case shall entitle
such Guarantor to any other or further notice in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between each
Guarantor with respect to which such waiver, amendment or modification relates
and the Administrative Agent.
 
 

--------------------------------------------------------------------------------

 
 
Section 15. Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement.  All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.
 
Section 16. Severability.  Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 17. Counterparts; Integration.  This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13.  Delivery of an executed
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.  This Agreement constitutes the entire agreement among the parties
hereto regarding the subject matters hereof and supersedes all prior agreements
and understandings, oral or written, regarding such subject matter.
 
Section 18. Rules of Interpretation.  The rules of interpretation specified in
Section 1.4 of the Credit Agreement shall be applicable to this Agreement.
 
Section 19. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.
 
(b) Each Guarantor and the Administrative Agent hereby irrevocably and
unconditionally submit, for itself and its property, to the exclusive
jurisdiction of the United States courts located within the Southern district in
the State of New York, and of any state court of the State of New York located
in New York, New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, any other Loan Document
or any Hedging Document or the transactions contemplated hereby or thereby, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court.  Each
Guarantor and the Administrative Agent agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent or any other Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Guarantor or its properties in
the courts of any jurisdiction.
 
 

--------------------------------------------------------------------------------

 
 
(c) Each Guarantor and the Administrative Agent irrevocably and unconditionally
waive any objection which it may now or hereafter have to the laying of venue of
any such suit, action or proceeding described in paragraph (b) of this Section
and brought in any court referred to in paragraph (b) of this Section.  Each
party hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d) Each Guarantor and the Administrative Agent irrevocably consent to the
service of process in the manner provided for notices in Section 10.1 of the
Credit Agreement.  Nothing in this Agreement will affect the right of the
Administrative Agent or any other Secured Party to serve process in any other
manner permitted by law.
 
Section 20. Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE HEDGING
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
Section 21. Additional Guarantors.  Pursuant to the requirements of the Credit
Agreement, each Significant Subsidiary that is a Wholly Owned Domestic
Subsidiary and was not a Guarantor on the date of this Agreement is required to
enter into this Agreement as a Guarantor upon becoming a Significant
Subsidiary.  Upon execution and delivery after the date hereof by the
Administrative Agent and such Significant Subsidiary of an instrument in the
form of Annex 1, such Significant Subsidiary shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor
herein.  The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.
 
Section 22. Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the Guaranteed
Obligations of such Guarantor now or hereafter existing under this Agreement,
the other Loan Documents and the Hedging Documents held by such Secured Party,
irrespective of whether or not such Person shall have made any demand under this
Agreement, any other Loan Document or any Hedging Document and although such
Guaranteed Obligations may be unmatured.  The rights of each Secured Party under
this Section 22 are in addition to other rights and remedies (including other
rights of setoff) that such Secured Party may have.
 
 

--------------------------------------------------------------------------------

 
 
Section 23. Maximum Obligations.
 
(a) Notwithstanding anything to the contrary contained herein, it is the intent
of each Guarantor and the Administrative Agent that each Guarantor’s maximum
Guaranteed Obligations hereunder shall be, but not in excess of:
 
(i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations to be avoidable or unenforceable
against such Guarantor under (i) Section 548 of the Bankruptcy Code or (ii) any
state fraudulent transfer or fraudulent conveyance act or statute applied in
such case or proceeding by virtue of Section 544 of the Bankruptcy Code; or
 
(ii) in a case or proceeding commenced by or against any Guarantor under the
Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations to be avoidable or unenforceable
against such Guarantor under any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or
 
(iii) in a case or proceeding commenced by or against any Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations to
be avoidable or unenforceable against such Guarantor under such law, statute or
regulation including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.
 
(b) The substantive laws under which the possible avoidance or unenforceability
of the Guaranteed Obligations as may be determined in any case or proceeding
shall hereinafter be referred to as the “Avoidance Provisions”.  To the extent
set forth in Section 23(a)(i), (ii), and (iii), but only to the extent that the
Guaranteed Obligations would otherwise be subject to avoidance or found
unenforceable under the Avoidance Provisions, if any Guarantor is not deemed to
have received valuable consideration, fair value or reasonably equivalent value
for the Guaranteed Obligations, or if the Guaranteed Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranteed
Obligations are deemed to have been incurred under the Avoidance Provisions and
after giving effect to the contribution by such Guarantor, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, after giving effect thereto, would not cause
the Guaranteed Obligations, as so reduced, to be subject to avoidance or
unenforceability under the Avoidance Provisions.
 
 

--------------------------------------------------------------------------------

 
 
(c) This Section 23 is intended solely to preserve the rights of the
Administrative Agent and the other Secured Parties hereunder to the maximum
extent that would not cause the Guaranteed Obligations of such Guarantor to be
subject to avoidance or unenforceability under the Avoidance Provisions, and
neither the Guarantors nor any other Person shall have any right or claim under
this Section 23 as against the Administrative Agent or any other Secured Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.
 
Section 24. Judgment Currency.  Each Guarantor’s obligation hereunder to make
payments in the Obligation Currency shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery actually results in the effective receipt by the Secured
Parties of the full amount of the Obligation Currency expressed to be payable
under this Agreement, the Credit Agreement or any other Loan Document or any
Hedging Document, as the case may be.  If for the purpose of obtaining or
enforcing judgment against any Guarantor in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made in
accordance with Section 2.26 of the Credit Agreement.
 
Section 25. Automatic Acceleration in Certain Events.  Upon the occurrence of an
Event of Default as specified in Section 8.1(f) or 8.1(g) of the Credit
Agreement, all Guaranteed Obligations shall automatically become immediately due
and payable by the Guarantors, without notice or other action on the part of the
Administrative Agent or any other Secured Parties, and regardless of whether
payment of the Guaranteed Obligations by the Borrower has then been
accelerated.  In addition, if any event of the types described in Section 8.1(f)
or 8.1(g) of the Credit Agreement should occur with respect to any Guarantor,
then the Guaranteed Obligations shall automatically become immediately due and
payable by such Guarantor, without notice or other action on the part of the
Administrative Agent or any other Secured Parties, and regardless of whether
payment of the Guaranteed Obligations by the Borrower has then been accelerated.
 
Section 26. Amendment and Restatement; No Novation.  This Guaranty constitutes
an amendment and restatement of the Existing Guaranty and is not, and is not
intended by the parties to be, a novation of the Existing Guaranty.  All rights
and obligations of the parties shall continue in effect, except as otherwise
expressly set forth herein.  All references in the Loan Documents to the
Subsidiary Guaranty Agreement shall be deemed to refer to and mean this
Agreement, as the same may be further amended, supplemented, and restated from
time to time.
 




[Signatures Follow]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
BRISTOW GROUP INC.






By: ______________________________
Name: Joseph A. Baj
Title:   Vice President and Treasurer




BRISTOW U.S. LLC
 
By:
______________________________                                                                           
Name:  Joseph A. Baj
Title:    Manager




BRISTOW ALASKA INC.


 
By:
______________________________                                                                         
Name:  Joseph A. Baj
Title:    Vice President and Treasurer




BRISTOW HELICOPTERS INC.


 
By:
______________________________                                                                         
Name:  Joseph A. Baj
Title:    Vice President and Treasurer








Acknowledged and agreed:


SUNTRUST BANK, as
Administrative Agent




By: __________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO THE
 
 
SUBSIDIARY GUARANTY AGREEMENT
 






Guarantor(s)
Address
       








 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
to
SUBSIDIARY GUARANTY AGREEMENT
 


SUPPLEMENT NO. ___, dated as of _____________, to the Subsidiary Guaranty
Agreement, dated as of November [__], 2010 (the “Guaranty Agreement”), by and
among BRISTOW GROUP INC., a Delaware corporation (the “Borrower”), each of the
subsidiaries of the Borrower listed on Schedule I thereto and each other
subsidiary of the Borrower hereafter a party hereto (each such subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”), and SUNTRUST
BANK, a Georgia banking corporation, as administrative agent (in such capacity,
the “Administrative Agent”) on its behalf and on behalf of each of the banks and
other lending institutions (collectively, the “Lenders”) from time to time party
to the Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of the date hereof, by and among Borrower, the Lenders, and SunTrust Bank, as
Administrative Agent, the issuing bank (the “Issuing Bank”) and the swingline
lender (the “Swingline Lender”) (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”).
 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement, as the case may be.
 
The Guarantors have entered into the Guaranty Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit under the
Credit Agreement.  Pursuant to the Credit Agreement, each Significant Subsidiary
that was not a Significant Subsidiary or not a Guarantor on the date of the
Guaranty Agreement is required to enter into the Guaranty Agreement as a
Guarantor upon becoming a Significant Subsidiary.  Section 21 of the Guaranty
Agreement provides that additional Significant Subsidiaries of the Borrower may
become Guarantors under the Guaranty Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Significant
Subsidiary of the Borrower (the “New Guarantor”) is executing this Supplement in
accordance with the provisions of the Guaranty Agreement to become a Guarantor
under the Guaranty Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit under the
Credit Agreement, and as consideration for Loans previously made and Letters of
Credit previously issued.
 
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
 
Joinder.  In accordance with Section 21 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby (i) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (ii) represents and warrants that the representations and warranties made
with respect to it in the Loan Documents are true and correct on and as of the
date hereof.  Each reference to a Guarantor in the Guaranty Agreement shall be
deemed to include the New Guarantor.  The Guaranty Agreement is hereby
incorporated herein by reference.
 
 

--------------------------------------------------------------------------------

 
 
Representations and Warranties.  The New Guarantor represents and warrants to
the Administrative Agent and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and that each of this
Supplement and the Guaranty Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
Binding Effect.  This Supplement shall become effective when it shall have been
executed by the New Guarantor and thereafter shall be binding upon the New
Guarantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties.  Upon the effectiveness of this Supplement, this Supplement
shall be deemed to be a part of and shall be subject to all the terms and
conditions of  the Guaranty Agreement.  The New Guarantor shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Secured Parties.
 
Governing Law.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW
YORK.
 
Execution in Counterparts.  This Supplement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
 
Notices to New Guarantor.  All communications and notices hereunder shall be in
writing and given as provided in Section 15 of the Guaranty Agreement.  All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.
 


 
[Signatures Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.
 
[NAME OF NEW GUARANTOR]




By: ______________________________
Name:
Title:
Address:




SUNTRUST BANK, as
Administrative Agent




By: ______________________________
Name:
Title:





 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.3
 
FORM OF NOTICE OF REVOLVING BORROWING
 
[Date]




SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA  30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November [__], 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the lenders
from time to time party thereto, and SunTrust Bank, as Administrative
Agent.  Terms defined in the Credit Agreement are used herein with the same
meanings.  This notice constitutes a Notice of Revolving Borrowing, and the
Borrower hereby requests a Revolving Borrowing under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to the Revolving Borrowing requested hereby:
 
 
(A)
Currency3 of Revolving Borrowing: ___________________

 
 
(B)
Aggregate principal amount of Revolving Borrowing4: ___________________

 
 
(C)
Date of Revolving Borrowing (which is a Business Day): __________________

 
 
(D)
Interest Rate basis5: ___________________

 
 
(E)
Initial Interest Period6: ______________________

 
 
(F)
Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed: ___________________

 



--------------------------------------------------------------------------------

 
3  U.S. Dollars or an Alternate Currency
 
4  Eurocurrency - Not less than $1,000,000 or a larger multiple of $1,000,000
 
    Base Rate - Not less than $1,000,000 or a larger multiple of $100,000
subject to Sections 2.4, 2.13 or 2.22 (d)

 
 
5  Eurocurrency Rate Borrowing or Base Rate Borrowing (U.S. Dollar Revolving
Loans only).

 
 
6  In the case of Eurocurrency Rate Borrowing only, which must comply with the
definition of “Interest Period” and end not later than the Revolving Commitment
Termination Date.

 

 
 

--------------------------------------------------------------------------------

 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.
 
Very truly yours,


BRISTOW GROUP INC.




By: ______________________________
Name:
Title:
 
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.4
 
FORM OF NOTICE OF SWINGLINE BORROWING
[Date]


SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA  30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November [__], 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the Lenders
named therein, and SunTrust Bank, as Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Swingline Borrowing, and the Borrower hereby requests a
Swingline Loan under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Swingline Loan requested
hereby:
 
 
(A)
Principal amount of Swingline Loan7: ____________________

 
 
(B)
Date of Swingline Loan (which is a Business Day)  ____________________

 
 
(C)
Location and number of Borrower’s account to which proceeds of Swingline Loan
are to be disbursed: ____________________

 
The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.
 
Very truly yours,


BRISTOW GROUP INC.




By: ______________________________
Name:
Title:







--------------------------------------------------------------------------------

 
7 Not less than $100,000 and an integral multiple of $50,000.
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.5
 
FORM OF NOTICE OF TERM LOAN BORROWING
[Date]


SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA  30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November [__], 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the Lenders
named therein, and SunTrust Bank, as Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Term Loan Borrowing, and the Borrower hereby requests a
Term Loan under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Term Loan requested
hereby:
 
 
(A)
Principal amount of Term Loan8: ____________________

 
 
(B)
Date of Term Loan (which is a Business Day)9  ____________________

 
 
(C)
Location and number of Borrower’s account to which proceeds of Term Loan are to
be disbursed: ____________________

 
The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 and Section 3.3 of the Credit
Agreement are satisfied.
 
Very truly yours,


BRISTOW GROUP INC.




By: ______________________________
Name:
Title:



--------------------------------------------------------------------------------

 
8 Equal to the Aggregate Term Loan Commitments.
 
 
9 Within sixty (60) days of the Closing Date.
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.7
 
FORM OF CONTINUATION/CONVERSION

[Date]


SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA  30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November [__], 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the lenders
named therein, and SunTrust Bank, as Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Continuation/Conversion and the Borrower hereby requests
the conversion or continuation of a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
the Borrowing to be converted or continued as requested hereby:
 
 
(A)
Borrowing (or portion(s) thereof) to which this request applies:
_____________________

 
 
(B)
Principal amount of Borrowing to be converted/continued: ______________________

 
 
(C)
Effective date of continuation/conversion (which is a Business Day):
______________________

 
 
(D)
Interest rate basis of Revolving Borrowing:  Choose either [Base Rate Borrowing]
[Eurocurrency Rate Borrowing]

 
 
(E)
Interest Period10:

 
Very truly yours,


BRISTOW GROUP INC.


By: ______________________________
Name:
Title:



--------------------------------------------------------------------------------

 
10  Only if resulting Borrowing is to be a Eurocurrency Rate Borrowing.
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.1(b)(viii)
 
FORM OF SECRETARY’S CERTIFICATE OF [BRISTOW GROUP INC.]


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November [__], 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among Bristow Group Inc. (the “Borrower”), the
lenders named therein, and SunTrust Bank, as Administrative Agent.  Terms
defined in the Credit Agreement are used herein with the same meanings.  This
certificate is being delivered by the undersigned Loan Party (the “Company”)
pursuant to Section 3.(b)(viii) of the Credit Agreement.
 
I, ______________________, Secretary of the Loan Party, DO HEREBY CERTIFY that:
 
(a) annexed hereto as Exhibit A is a true and correct copy of the Certificate of
[Incorporation][Formation] of the Company, certified by the Secretary of State
of the State of [_______] on [DATE], which has not been amended, restated,
supplemented or otherwise modified and is in full force and effect on the date
hereof;
 
(b) annexed hereto as Exhibit B is a true and correct copy of the [Bylaws] of
the Company as in effect on [Date]11 and at all times thereafter through the
date hereof;
 
(c) annexed hereto as Exhibit C is a true and correct copy of certain
resolutions duly adopted by the [Board of Directors] of the Company at a meeting
of said [Board of Directors] duly called and held on [date], which resolutions
are the only resolutions adopted by the [Board of Directors] of the Company or
any committee thereof relating to the Credit Agreement and the other Loan
Documents to which the Company is a party and the transactions contemplated
therein and have not been revoked, amended, supplemented or modified and are in
full force and effect on the date hereof; and
 
(d) each of the persons named below is a duly elected and qualified officer of
the Company holding the respective office set forth opposite his or her name and
the signature set forth opposite of each such person is his or her genuine
signature:
 
Name
 
Title
 
Specimen Signature
[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]
                                               

 

--------------------------------------------------------------------------------

 
11  This date should be prior to the date of the resolutions referred to in
clause (d).

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.
 
__________________________________
Name
Secretary




 
I, ________________________, [_______________________] of the Company, do hereby
certify that ________________________ has been duly elected, is duly qualified
and is the Secretary of the Company, that the signature set forth above is
[his/her] genuine signature.12
 
____________________________________
Name:
Title:







--------------------------------------------------------------------------------

12  This certification should be included as part of the Secretary’s certificate
and signed by one of the officers whose incumbency is certified pursuant to
clause (e) above.
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[Certificate of Incorporation/Formation]

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
[Bylaws]



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
[Resolutions]


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.1(b)(xii)
 
FORM OF OFFICER’S CERTIFICATE


November ___, 2010
 
Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November [__], 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among Bristow Group Inc. (the “Borrower”), the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent.  Terms defined in the Credit Agreement are used herein with the same
meanings.  This certificate is being delivered pursuant to Section 3.1(b)(xii)
of the Credit Agreement.
 
I, ________________________, [_______________________] of the Borrower, DO
HEREBY CERTIFY that:
 
(a) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of the date hereof;
 
(b) all agreements, indentures or notes governing the terms of any Material
Indebtedness and all other material agreements, documents or instruments to
which any Loan Party or its assets are bound have (i) been delivered to the
Administrative Agent and/or (ii) been posted on the U.S. Securities and Exchange
Commission corporate financial information database;
 
(c) no Default or Event of Default has occurred and is continuing at the date
hereof;
 
(d) since March 31, 2010, there has been no change which has had or could
reasonably be expected to have a Material Adverse Effect; and
 
(d) no default or event of default under the 2013 Senior Notes, the 2017 Senior
Notes or the 2038 Convertible Notes has occurred and is continuing at the date
hereof.


IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.
 


 
____________________________________
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 5.1(c)


FORM OF COMPLIANCE CERTIFICATE




To:
SunTrust Bank, as Administrative Agent

303 Peachtree St., N.E.
Atlanta, GA 30308
Attention: _____________


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November [__], 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among Bristow Group Inc. (the “Borrower”), the
Lenders named therein, and SunTrust Bank, as Administrative Agent.  Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.


The undersigned being the duly elected and acting [chief financial officer]
[treasurer] [controller] of the Borrower, and in such capacity, hereby certifies
to the Administrative Agent and each Lender as follows:


1.    The consolidated financial statements of the Borrower and its Subsidiaries
attached hereto for the fiscal [quarter][year] ended ____________________ fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as at the end of such fiscal [quarter][year] on a consolidated
basis, and the related statements of [income cash flows] of the Borrower and its
Subsidiaries for such fiscal [quarter][year], in accordance with generally
accepted accounting principles consistently applied (subject, in the case of
such quarterly financial statements, to normal year-end audit adjustments and
the absence of footnotes).


2.    The calculations set forth in Attachment 1 are computations of the
financial covenants set forth in Article VI of the Credit Agreement calculated
from the financial statements referenced in paragraph 1 above in accordance with
the terms of the Credit Agreement.


3.    Set forth on Attachment 2, are all Investments made and existing after the
Closing Date, other than Investments in Borrower or any Guarantors (without
regard to any repayments, returns or other distributions with respect to
any  Investments existing as of the Closing Date).  Attachment 2, lists the
amount of each such Investment, the entity making such Investment, the entity
receiving such Investment, the aggregate amount of all such Investments and a
calculation of the Borrower’s Consolidated Net Tangible Assets, in each case as
of the most recent fiscal [quarter][year] end.  In the event that the aggregate
amount of Additional Permitted Investments exceeds 15% of the Borrower’s
Consolidated Net Tangible Assets, Attachment 2 provides a calculation of the
Collateral Asset Value Ratio as of the end of such fiscal period.


4.    Based upon a review of the activities of Borrower and its Subsidiaries and
the financial statements attached hereto during the period covered thereby, as
of the date hereof, there exists no Default or Event of Default [except as
follows: ________________________][describe any Default or Event of Default and
any other actions being taken by the Borrower with respect thereto, all in
reasonable detail].


___________________________
Name: _____________________
Title:

 
 

--------------------------------------------------------------------------------

 



Attachment 1 to Compliance Certificate
Computation of Financial Covenant Compliance





 
 

--------------------------------------------------------------------------------

 

Attachment 2 to Compliance Certificate
Investments









 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF SUPPLEMENT AND JOINDER AGREEMENT




THIS SUPPLEMENT AND JOINDER AGREEMENT (this “Agreement”) dated as of
[____________], 20[__], is being executed and delivered pursuant to the
provisions of Section 2.23 of that certain Amended and Restated Revolving Credit
and Term Loan Agreement dated as of November [__], 2010, among BRISTOW GROUP
INC., as Borrower, the Lenders from time to time parties thereto, and SUNTRUST
BANK, as Administrative Agent for the Lenders (as the same has been, and may
hereafter be, amended, restated and supplemented from time to time, the “Credit
Agreement”), by [__________] (“[____]”), a lender that was not, prior to the
date hereof, a Lender under the Credit Agreement (the “Additional Lender”), and
the Borrower, and accepted by the Administrative Agent.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


BACKGROUND


A.           Pursuant to Section 2.23 of the Credit Agreement, the Borrower has
notified the Administrative Agent and each of the Lenders that the Borrower
proposes to increase the [Aggregate Revolving Commitment Amount][Aggregate Term
Loan Commitment Amount] under the Credit Agreement to the total amount of
$[______].


B.           The Additional Lender has agreed to extend to the Borrower an
[Additional Revolving Commitment Amount] [Additional Term Loan Commitment
Amount] (as defined in the Credit Agreement) in the amount of $[_____] and to
become an additional Lender for all purposes of the Credit Agreement.


C.           The parties to this Agreement are entering into this Agreement for
purposes of effecting the extension of the [Additional Revolving Commitment
Amount] [Additional Term Loan Commitment Amount] of the Additional Lender, all
as contemplated by Section 2.23 of the Credit Agreement.


Accordingly, each of the parties to this Agreement hereby agrees as follows:


1.           The Additional Lender hereby extends to the Borrower, subject to
and on the terms and conditions set forth in the Credit Agreement, an
[Additional Revolving Commitment Amount][Additional Term Loan Commitment Amount]
in the amount of $[______], from and after the Effective Date of the Agreement
(as defined below), and agrees to perform in accordance with the terms thereof
all of the obligations which by the terms of the Credit Agreement and the other
Loan Documents (as defined in the Credit Agreement) are required to be performed
by it as a Lender thereunder and to become a party to the Credit Agreement and
to be bound by all the terms and conditions thereof.  The Additional Lender
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) from and after the Effective Date of this Agreement, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have and perform all of the obligations of a Lender thereunder, and (iii) it has
received a copy of the Credit Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to extend the [Additional Revolving
Commitment][Additional Term Loan Commitment] to the Borrower pursuant to the
terms of the Credit Agreement, on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender.  The Additional Lender agrees that it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions and analysis in taking or not taking
action under the Credit Agreement or any other Loan Documents.  The Additional
Lender has submitted, or shall promptly hereafter submit, to the Administrative
Agent an administrative questionnaire duly completed by such Additional Lender
to be used and relied upon by the Administrative Agent for all purposes of the
Credit Agreement.  The Administrative Agent hereby confirms, in accordance with
Section 2.23(a) of the Credit Agreement, that the Additional Lender is
acceptable to the Administrative Agent.
 
 

--------------------------------------------------------------------------------

 


2.           Each party hereto acknowledges and agrees that the respective
[Revolving Commitments][Term Loan Commitments] of the Additional Lender and the
other Lenders under the Credit Agreement are several and not joint commitments
and obligations of such Lenders.  After giving effect to the [Additional
Revolving Commitment Amount][Additional Term Loan Commitment Amount] as provided
in this Agreement, each party further acknowledges and agrees that upon the
funding of any additional Borrowings on or after the Effective Date, the
outstanding principal amounts of all [Revolving Commitments][Term Loans and Term
Loan Commitments] of the Lenders are those set forth on Schedule II attached
hereto.


3.           Each party hereto agrees that this Agreement and the effectiveness
of the additional and increased Commitments as provided in this Agreement shall
be subject to satisfaction by the Borrower of the following conditions and
requirements:


(a)           The Borrower shall have delivered to the Administrative Agent the
following in form and substance satisfactory to the Administrative Agent:


(i)           a counterpart of this Agreement signed by the Additional Lender,
the Borrower and the Administrative Agent;


(ii)           at Additional Lender’s request, a duly executed Note or Notes
payable to the Additional Lender;


(iii)           the Guarantors’ Acknowledgment and Acceptance, attached hereto,
signed by each Guarantor; and


(iv)           the favorable written opinions of Baker Botts LLP, as counsel to
the Borrower, addressed to the Administrative Agent and each of the Lenders, and
covering such matters with respect to the increase in the [Aggregate Revolving
Commitment Amount][Aggregate Term Loan Commitment Amount] as the Administrative
Agent shall reasonably request.


(b)           The Borrower shall have paid to the Administrative Agent (i) all
costs and expenses incurred by the Administrative Agent in connection with this
Agreement and the transactions contemplated herein, including without
limitation, all reasonable fees and expenses of counsel for the Administrative
Agent, (ii) an accordion fee in an amount equal to [___]% of the Additional
Lender’s [Additional Revolving Commitment Amount][Additional Term Loan
Commitment Amount] ($[___]) and (iii) for the account of the Additional Lender,
an upfront fee in an amount equal to [__]% of the Additional Lender’s
[Additional Revolving Commitment Amount][Additional Term Loan Commitment Amount]
($[___]).


The date on which the foregoing conditions have been satisfied shall be the
“Effective Date” of this Agreement.
 
 

--------------------------------------------------------------------------------

 


4.           The Borrower represents and warrants to the Administrative Agent
and the Lenders as of the Effective Date that (i) this Agreement has been duly
authorized, executed and delivered by the Borrower, (ii) the Credit Agreement,
as supplemented hereby, constitutes the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, (iii) no Default or Event of
Default exists, (iv) all representations and warranties of the Borrower set
forth in the Credit Agreement are true and correct in all material respects on
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date), and (v) since
the date of the most recent financial statements of the Borrower delivered to
the Lenders pursuant to Section 5.1 of the Credit Agreement, there has been no
change which has resulted in, or could reasonably be expected to result in, a
Material Adverse Event.


5.           Except as supplemented hereby, the Credit Agreement and all other
documents executed in connection therewith shall remain in full force and
effect.  The Credit Agreement, as supplemented hereby, and all rights, powers
and obligations created thereby or thereunder and under the Loan Documents and
all such other documents executed in connection therewith are in all respects
ratified and confirmed.  The parties hereto acknowledge and agree that neither
this Agreement nor the Guarantors’ Acknowledgement and Acceptance attached
hereto constitutes an amendment or waiver of any provision of the Credit
Agreement or any other Loan Document, nor a consent to any departure by the
Borrower therefrom, in any such case within the meaning of Section 10.2(b) of
the Credit Agreement.


6.           This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed counterpart by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.  This Agreement, together with the
applicable provisions of the Credit Agreement, constitutes the entire agreement
among the parties hereto regarding the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, regarding such subject
matter.


7.           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Additional Lender and the Borrower have caused this
Agreement to be duly executed and delivered by their respective authorized
officers and representatives, and the Administrative Agent, for the benefit of
the Additional Lender and all other Lenders under the Credit Agreement, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.




[__________]
as an Additional Lender




By:           
Name:
Title:    Authorized Signatory





SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT
 
 

--------------------------------------------------------------------------------

 

BRISTOW GROUP INC.
as Borrower






By:           
Name:
Title:



SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT
 
 

--------------------------------------------------------------------------------

 

Acknowledged and accepted:


SUNTRUST BANK,
as Administrative Agent




By:           
Name:
Title:

SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT
 
 

--------------------------------------------------------------------------------

 

Schedule II


COMMITMENT AMOUNTS*
 


 
 


 
Lender
Revolving Commitment Amount
 
Term Loan Commitment Amount
SunTrust Bank
   
JPMorgan Chase Bank
   
Wells Fargo Bank
   
Whitney National Bank
   
Bank of America
   
Regions Bank
   
BBVA Compass
   
Credit Suisse
   
HSBC
   
U.S. Bank
   
PNC
   
Amegy Bank
   
BB&T
   
Goldman Sachs
   
Citibank
   
Trustmark
   
TOTAL:
   



 
 
*Upon the effectiveness of the Additional Revolving Commitment or Additional
Term Loan Commitment as provided in the Supplement and Joinder Agreement


 
 

--------------------------------------------------------------------------------

 

GUARANTORS’ ACKNOWLEDGMENT AND AGREEMENT


[___________], 20[__]


Each of the undersigned Guarantors consents to the execution and delivery by the
Borrower of the foregoing Supplement and Joinder Agreement and jointly and
severally ratifies and confirms the terms of the Amended and Restated Subsidiary
Guaranty Agreement, dated as of November [__], 2010 in connection with the
Credit Agreement (the “Guaranty Agreement”), with respect to all indebtedness
now or hereafter outstanding under the Credit Agreement as supplemented thereby
and all promissory notes issued thereunder.  Each of the undersigned Guarantors
acknowledges and agrees that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any Obligations of the Borrower to
the Lenders, or any actions now or hereafter taken by the Lenders with respect
to any Obligations of the Borrower, the Guarantee (as set forth in the Guaranty
Agreement) (i) is and shall continue to be an absolute, unconditional, joint and
several, continuing and irrevocable guarantee of payment of all Obligations (as
defined in the Credit Agreement) to the extent and as provided therein,
including without limitation, subject to the terms of the Subsidiary Guaranty
Agreement, all Borrowings and Loans (including, without limitation, all
Revolving Loans, Term Loans and Swingline Loans) and Letters of Credit made and
issued under the Credit Agreement, as supplemented hereby, and (ii) is and shall
continue to be in full force and effect in accordance with its terms.  Nothing
contained herein to the contrary shall release, discharge, modify, change or
affect the obligations or liabilities of any Guarantor under the Guaranty
Agreement.  Each of the undersigned Guarantors hereby acknowledges and agrees
that neither the foregoing Supplement and Joinder Agreement nor this
Acknowledgement and Acceptance constitutes an amendment or waiver of any
provision of the Credit Agreement or any other Loan Document, nor a consent to
any departure by the Borrower therefrom, in any such case within the meaning of
Section 10.2(b) of the Credit Agreement.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have signed their names as of the date first
above written.


BRISTOW U.S. LLC
 


 
By:                                                                           
Name:
Title:






BRISTOW ALASKA INC.


 
By:                                                                           
Name:
Title:






BRISTOW HELICOPTERS INC.


 
By:                                                                           
Name:
Title:



SIGNATURE PAGE TO GUARANTORS’ ACKNOWLEDGMENT AND AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 